ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_07_FR.txt. OPINION DISSIDENTE DE M. KRECA
{ Traduction]

TABLE DES MATIÈRES

INTRODUCTION

PREMIÈRE EXCEPTION PRÉLIMINAIRE

Conception de base du sens de la première exception préliminaire

Notion d'Etat ab intra

Application des éléments constitutifs de la nation à la Bosnie-
Herzégovine

Signification des accords de Dayton au regard de l'établisse-
ment de la Bosnie-Herzégovine à l'intérieur des limites admi-
nistratives de l'ex-entité fédérale yougoslave

Reconnaissance de la Bosnie Herzégovine

DEUXIÈME EXCEPTION PRÉLIMINAIRE

Applicabilité du droit interne in concreto

Le président de la présidence de Bosnie-Herzégovine était-il
autorisé à personnellement accréditer un «agent extraordi-
naire et plénipotentiaire» auprès de la Cour?

M. Izetbegovié aurait-il pu exercer les fonctions de pré-
sident de la présidence ex constitutione après le 20 dé-
cembre 1992?

Qualification juridique de la question

TROISIEME EXCEPTION PRELIMINAIRE

Sedes materiae de la troisiéme exception préliminaire

Applicabilité du droit international à la naissance d'Etats (no-
tion d'Etat ab extra)

La légalité de la proclamation de l'indépendance de la Bosnie-
Herzégovine au regard du droit interne de la République
fédérative socialiste de Yougoslavie

Applicabilité du droit interne de la République fédérative
socialiste de Yougoslavie

Conception constitutionnelle de l'Etat yougoslave et de la
Bosnie-Herzégovine en tant qu'entité fédérale

La proclamation de la Bosnie-Herzégovine en tant qu'Etat
souverain

Légalité de la proclamation de l'indépendance de la Bosnie-Her-
zégovine en droit international

Le rapport entre la légalité de la naissance d'un Etat et la suc-
cession d'Etats en matière de traités

La Yougoslavie est-elle partie à la convention sur le génocide?

658

Paragraphes

28-29

30-37
38-39

40
41-44

45-67
45-46
47-58
59-67
68-81

82-89
90-97

67
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 659

CINQUIÈME EXCEPTION PRÉLIMINAIRE
* Principales questions juridiques que soulève la cinquième excep-

tion préliminaire de la Yougoslavie 99
Qualification du conflit en Bosnie-Herzégovine 100
Nature juridique des droits et obligations des Etats découlant de

la convention 101
La convention sur le génocide consacre-t-elle le principe de la

répression universelle? 102
Un Etat peut-il étre responsable de génocide? 103-104
Le champ d'application de l'article IX de la convention 105

SIXIEME EXCEPTION PRELIMINAIRE
Approche générale de la question que soulève la sixième excep-

tion préliminaire de la Yougoslavie 106-107
Nature juridique de la convention sur le génocide 108
Conception de la «succession automatique» — lex lata ou lex

ferenda? 109-111
Principes qui sous-tendent la convention en tant que partie du

corpus juris cogentis 112-114
Notification de succession — peut-elle en soi exprimer un

consentement à être lié par le traité? 115-118

L'accord de Dayton peut-il constituer une base pour |’applica-
tion de la convention sur le génocide entre la Yougoslavie et
la Bosnie-Herzégovine? 119

SEPTIEME EXCEPTION PRELIMINAIRE

Champ d'application de l'article IX de la convention ratione
temporis — rétroactivité ou non-rétroactivité ? 120

68
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 660
INTRODUCTION

C’est très respectueusement que je me trouve contraint, à mon grand
regret, de me prévaloir du droit de formuler une opinion dissidente.

Chacune des exceptions soulevées par la Yougoslavie semblant étre
conçue comme un tout distinct, je les examinerai séparément, afin que les
conclusions auxquelles j’aboutirai constituent un fondement solide pour
ma conclusion générale concernant la compétence de la Cour et la rece-
vabilité de la demande de la Bosnie-Herzégovine.

PREMIERE EXCEPTION PRELIMINAIRE

1. Ma conception du sens de la première exception préliminaire est
fondamentalement différente de celle de la Cour. Avant de décider si, in
concreto, il existe un différend international au sens de l’article IX de la
convention sur le génocide, il est à mon avis nécessaire de déterminer si la
Bosnie-Herzégovine 4 l’époque où la requête et le mémoire ont été sou-
mis et la Bosnie-Herzégovine telle qu'elle existe aujourd’hui alors que la
présente affaire est à l’examen constituent effectivement un seul et même
Etat. Cette question est à mon avis un exemple typique de ce que dans
son opinion individuelle en l'affaire du Cameroun septentrional! sir
Gerald Fitzmaurice a décrit comme relevant d’exceptions «qui peuvent
et, a strictement parler, doivent étre examinées préalablement A toute
question de compétence», car elle ouvre la voie à la persona standi in
judicio de la Bosnie-Herzégovine.

S'il s'agit du même Etat, alors la question soulevée par Pexception pré-
liminaire est pertinente. Dans Le cas contraire, la situation est à mon avis
claire — il n’y a pas de différend concernant l’article TX de la convention
— et, ainsi, placitum aliud personale.

A cet égard, la question soulevée par la première exception prélimi-
naire n’est pas une question de recevabilité stricto sensu, mais une ques-
tion sui generis touchant à la fois la recevabilité et la compétence ratiene
personae.

2. La question susmentionnée est directement liée 4 la notion de diffé-
rend international, qui consiste en deux éléments cumulés — un élément
matériel et un élément formel. La définition généralement acceptée du
terme «différend» que la Cour a donnée dans l’affaire des Concessions .
Mavrommatis en Palestine? ne représente en fait que |’élément matériel
de ja notion de «différend international». Pour pouvoir qualifier «un
désaccord sur un point de droit ou de fait, une contradiction, une opposi-
tion de thèses juridiques ou d’intéréts», lesquels sont évidents en l’espéce,
de «différend international», un autre élément, formel celui-là, est indis-
pensable, à savoir que les parties au «désaccord» ou en «opposition»

' CLS. Recueil 1963, p. 105.
2 CP TE série À n° 2, p. 11.

69

 

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KREGA) 661

doivent être des Etats au sens du droit international public. L'article IX
de la convention sur le génocide dispose que la Cour est compétente pour
connaître des «différends entre les parties», Le terme «parties», tel qu’il
résulte à l'évidence de l’article XI de la convention, désigne les Etats,
qu'ils soient ou non membres de l'Organisation des Nations Unies.

Le terme «Etat» n’est pas non plus utilisé in abstracto dans la conven-
tion sur le génocide ni ailleurs; il désigne une entité concrète qui réunit
dans sa personnalité les éléments constitutifs de l'Etat tels que ceux-ci
sont définis par le droit international. La prétention d’une entité à la qua-
lité d'Etat, et même sa reconnaissance par d’autres Etats, ne sont pas, au
regard du droit, suffisantes en elles-mêmes pour faire de cette entité un
Etat au sens du droit international.

Dès le tout début de l’instance devant la Cour, la Yougoslavie a
contesté à la Bosnie-Herzégovine la qualité d'Etat. Certes, comme l’a
noté la Cour, la Yougoslavie a expressément retiré cette exception préli-
minaire. Toutefois, elle a formulé à l'appui de sa troisième exception des
arguments de fond pour dénier à la Bosnie-Herzégovine la qualité d'Etat
durant la période pertinente. Elle a par exemple souligné que «les or-
ganes centraux du gouvernement de cette république ne contrôlaient
qu'une très petite fraction de son territoire … Il existait en fait quatre Etats
sur le territoire de l’ex-République socialiste de Bosnie-Herzégovine.. »?
En substance, la troisième exception de la Yougoslavie peut être ramenée
à l'argument selon lequel, au regard des règles juridiques applicables, la
Bosnie-Herzégovine «n’a pas établi sa qualité d’Etat indépendant» à
l'intérieur des limites administratives de cette ex-entité fédérale. C'était 1a
une autre raison pour laquelle la Cour devait prendre position sur la
question susmentionnée, non seulement pour pouvoir statuer sur la pre-
mière exception préliminaire de la Yougoslavie, mais aussi pour décider
si et dans queile mesure elle était compétente en la présente affaire.

La réponse 4 la question de savoir si Ja Bosnie-Herzégovine, aux
moments pertinents, était constituée en Etat à l’intérieur des limites admi-
nistratives de l'entité fédérale de Bosnie-Herzégovine a un effet concret
sur la succession à la convention sur le génocide. Etre lié par la conven-
tion sur le génocide est seulement l’une des formes de la «substitution
d'un Etat à un autre dans la responsabilité des relations internationales
d'un territoire». Le mot «territoire» vise l'espace dans lequel l'Etat nou-
vellement formé exerce la summa potestas, espace à l’intérieur duquel il
est constitué en Etat au sens des normes en vigueur du droit internatio-
nal. Il est à peine besoin de dire qu'aucune base juridique ne permet à un
Etat d'assumer des obligations contractuelles au nom d’un autre Etat ou
d’autres Etats, qu'ils soient reconnus ou non. La Bosnie-Herzégovine
prétend expressément — et, qui plus est, la totalité de son mémoire
repose sur cette prétention — qu'elle agit au nom de l’ensemble de l’ex-
entité fédérale de Bosnie-Herzégovine, c’est-à-dire qu’elle est l'Etat suc-

3 CR 965, p. 35.

70

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE {OP. DISS. KRECA) 662

cesseur relativement à la totalité du territoire de cette ex-entité fédérale.
C’est pourquoi il est à mon avis essentiel que la Cour, lorsqu'elle définit
la situation en fait et en droit dans le territoire de Bosnie-Herzégovine
aux moments pertinents, défmisse précisément l’étendue de sa compé-
tence.

Finalement, par sa portée, la réponse à la question de l'identité éta-
tique de Ja Bosnie-Herzégovine est à mon avis également pertinente en ce
qui concerne l’argument formulé par la Yougoslavie dans sa cinquième
exception préliminaire, à savoir qu’«il y a en l’espèce un conflit interne
entre trois parties, auxquelles la République fédérative de Yougoslavie
n'est pas partie prenante».

Compte tenu de ce qui précède, et même si la Yougoslavie n'avait pas
présenté un tel argument, la Cour n'en est pas moins tenue de s'assurer de
sa compétence. Comme il a été établi dans l'arrêt rendu dans l'affaire de
PAppel concernant la compétence du Conseil de l'OACT:

«La Cour n'en doit pas moins s'assurer de sa compétence et elle
doit, s’il y a lieu, l’'examiner d'office. Le vrai problème soulevé en
l'espèce, du fait qu’une partie ’est abstenue de présenter une objec-
tion à la compétence sous la forme d’une exception préliminaire, a
été de savoir si cette partie ne devrait pas être considérée comme
ayant ainsi accepté la compétence de la Cour.»

3. {La notion d'Etat ab intra.) La notion d'Etat ab intra définit l'Etat
comme un phénomène isolé et statique sur la base de ses éléments cons-
titutifs. L'Etat ainsi défini s'entend généralement d’une entité compre-
nant une population permanente, un territoire établi et une autorité sou-
veraine. I] n’est pas rare que d’autres éléments de l’État soient aussi cités
mais ils ne méritent pas la qualification d’éléments constitutifs, soit qu’il
s'agisse, par leur nature, d'éléments dérivés (par exemple «la capacité
d'établir des relations avec d'autres Etats»), soit qu'ils reflètent des
notions exclusivistes ontologiquement incompatibles avec la nature démo-
cratique du droit international positif («niveau de civilisation permettant
a l’Etat d'observer les principes du droit international», etc.).

Quant à la nature des éléments constitutifs de l'Etat cités ci-dessus, il
s’agit de faits juridiques. En tant que faits juridiques, ils ont deux dimen-
sions.

La qualification d'xéléments constitutifs de FEtat» reflète la dimension
phénoménologique statique de la notion d'Etat, Elle procède de l'Etat
qui, en tant que fait, c'est-à-dire phénoménologiquement, est axé sur les
éléments constitutifs fondamentaux de son être statique.

Dans le cas de l’apparition de nouveaux Etats, les éléments constitutifs
de l'Etat perdent leurs caractéristiques phénoménologiques — car dans ce
cas il n’y a pas d’Etat en tant qu’entité — et se transforment en conditions
préalables à la naissance d’un Etat. En d’autres termes, pour qu'une cer-

4 Ci. Recueil 1972, p. 52.

71

 

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 663

taine entité devienne un Etat, elle doit remplir cumulativement des condi-
tions qui sont, au sens matériel, identiques aux éléments constitutifs d’un
Etat pris aux sens statique et phénoménologique.

4. Quelle est la relation mutuelle entre les éléments constitutifs fonda-
mentaux de l'Etat? Du point de vue formel, la question peut sembler
superflue, car son libellé méme suggére la seule réponse possible, 4 savoir
qu'il s’agit d'éléments qui opérent cumulativement. Toutefois, cette ques-
tion a sa propre logique si on l’envisage du point de vue de la valeur rela-
tive des éléments cumulés ou, en d’autres termes, si Fon envisage, au sein
de la notion d'Etat constitué des trois éléments cités, la relation mutuelle
de ces éléments &b intra.

Même si la valeur comparée de ces éléments est dans une certaine
mesure déterminée à l'avance par leur nature cumulative, certaines conclu-
sions peuvent néanmoins être tirées. Premièrement, il n’est pas douteux
qu'il existe bien une échelle de valeurs, sans aller jusqu’à une hiérarchie.
Il suffit de noter que territoire et population sont également inhérents à
certaines entités non étatiques. Il est aussi hors de doute que l'élément de
souveraineté est propre au seul Etat. Troisièmement — et cela est la dif-
ferentia specifica entre les Etats et d’autres entités, non étatiques — la
souveraineté est dans un sens une condition sine gua non, une condition
d'une valeur particulière, car [’autorité souveraine n'est pas seulement
l’un des éléments constitutifs de l'Etat, mais elle est en même temps celui
qui donne une substance concréte aux notions assez abstraites et larges
de «territoire» et de «population» et, ce faisant, les relie à la notion
d'Etat au sens du droit international. À l’évidence, pour qu'un «terri-
toire» soit un «territoire étatique» il doit être soumis à une autorité sou-
véraine. À défaut, un «territoire» n’est pas un territoire étatique mais
quelque chose d’autre (res nullius, territoire sous tutelle, res communis
omnium, patrimoine commun de l’humanité, etc.).

5. Les éléments constitutifs de l'Etat existaient-ils dans le cas de la
Bosme-Herzégovine à la date pertinente?

6. Il n'est pas douteux que la Bosnie-Herzégovine avait une «popula-
tion permanente» si l’on utilise l’expression au sens technique, c’est-
à-dire au sens d’un groupe d'individus liés au territoire en question par
ieur mode dé vie,

Toutefois, en droit international positif, l'expression «population per-
manente» acquiert un sens différent. Dans un système qui accorde une
importance fondamentale aux principes de l'égalité des droits et de l’auto-
déterrnination des peuples (voir ci-après par. 67, 68 et 71), la notion de
«population permanente», au moins lorsque l’on se réfère à un territoire
habité par plusieurs peuplés, ne peut avoir seulement le sens technique
susvisé. Dans un tel cas, pour pouvoir parler d’une «population perma-
nente» compte tenu des principes de l’égalité des droits et de l’autodéter-
mination des peuples, un minimum de consensus doit exister entre les
peuples concernés quant aux conditions de leur vie commune.

En Bosnie-Herzégovine, ce minimum n'existait pas. Le référendum du
29 février et du 1% mars 1992, en relation avec le plébiscite national du

72

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 664

peuple serbe en Bosnie-Herzégovine des 9 et 10 novembre 1991, a montré
que la «population permanente» de l’entité fédérale de Bosnie-Herzégo-
vine était divisée en un peuple croato-musulman, d'une part, et un peuple
serbe, de l’autre. La réunion des communes à majorité croate au sein de
la communauté croate d’Herceg-Bosna le 19 novembre 1991 et, en parti-
culier, la formation de la communauté étatique indépendante d’Herceg-
Bosna le 4 juillet 1992 symbolisaient les divergences totales de choix entre
les trois peuples de Bosnie-Herzégovine. S’agissant d’une entité dans
laquelle la summa potestas esi un élément constitutif d’une importance
particulière et compte tenu de la manière dont elle était répartie en Bos-
nie-Herzégovine, de solides arguments permettent d'affirmer qu'il y avait -
en fait trois «populations permanentes» en Bosnie-Herzégovine.

7. L'utilisation de l'expression «territoire défini» implique des fron-
tières définies et établies conformément aux règles du droit international
positif. En tant que condition de l'existence d’un Etat, «des frontières
définies et établies» n’ont pas une valeur absolue — en pratique on a
considéré qu’un Etat était constitué même lorsque toutes ses frontières
n'étaient pas définies. Toutefois, il est essentiel qu’«il existe une bande
consistante de territoire indéniablement contrôlée par le gouvernement
du prétendu Etat». La règle est que les frontières doivent être établies
par traité international ou, exceptionnellement, sur la base du principe de
l'effectivité.

La question de savoir si la Bosnie-Herzégovine avait «des frontières
définies et établies» a un double aspect, matériel et chronologique.

8, Du point de vue materiel, il s’agit de savoir si l’on peut assimiter les
limites administratives territoriales internes d’un Etat composite à des
frontières entre Etats au sens du droit international?

La réponse ne peut être que négative tant du point de vue du droit
interne de la République fédérative socialiste de Yougoslavie que du
point de vue du droit international.

En ce qui concerne le droit interne de la République fédérative socia-
liste de Yougoslavie, il suffit de noter les dispositions de Particle 5, para-
graphe 1, de la Constitution de la République fédérative socialiste de
Yougoslavie, qui disposait expressément que «le territoire de la Répu-
blique fédérative socialiste de Yougoslavie est unifié» et qu'il est «com-
posé des territoires des républiques socialistes». La raison de penser que les
«limites» entre les entités fédérales n'étaient que des lignes de démarca-
tion administratives est aussi attestée par le fait qu’elles n'avaient pas été
établies directement par un acte juridique. Elles étaient déterminées indi-
rectement, par le biais des territoires des communes qui constituaient une
certaine entité fédérale de telle sorte qu'elles étaient, en un sens, un agré-
gat de frontières communales. Ainsi, la Constitution de Bosnie-Herzégo-
vine stipulait à l’article 5: «Le territoire de la République socialiste de
Bosnie-Herzégovine est composé des superficies des communes. »

5 MN. Shaw, International Law, 1986, p. 127.
73

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 665

La nature administrative des limites des entités fédérales en Répu-
blique fédérative socialiste de Yougoslavie a aussi été reconnue par la
commission d'arbitrage de la conférence sur la Yougoslavie dont les avis
sont utilisés par le demandeur comme argument principal. Dans son avis
n° 3, la commission a qualifié les frontières entre les entités fédérales you-
gosiaves de «lignes de délimitation »°.

En droit international, les termes «frontières» ou «frontières éta-
tiques» sont réservés aux Etats dotés de la personnalité internationale.
En l'espèce, si la République fédérative socialiste de Yougoslavie était un
Etat au regard du droit international public et de la Charte des Nations
Unies, ses républiques en étaient les éléments constitutifs et, compte tenu
de ja nature juridique d’une fédération, ils étaient les éléments constitutifs
d’un seul Etat in fore externe, et d’un Etat composite in foro interno
puisqu’une fédération se distingue par l’existence parallèle d’une organi-
sation gouvernementale fédérale et d'une organisation gouvernementale
des républiques de la manière et dans la mesure établies par la constitu-
tion et par la loi.

9, Du point de vue chronologique, la question se pose différemment:
les limites administratives territoriales de la Bosnie-Herzégovine ont-elles
été transformées en frontières au sens du droit international, fractu tem-
poris, à partir du moment où «la souveraineté et l'indépendance» de la
Bosnie-Herzégovine ont été proclamées ?

Une telle transformation est en principe possible. Des «non-frontières»
peuvent devenir des «frontières» de la même manière dont les «fron-
tières» sont définies, c’est-à-dire par accord ou, exceptionnellement, sur
la base du principe de l’effectivité.

Les républiques soviétiques et la République tchèque et la Slovaquie
fournissent des exemples d’une telle transformation. Dans le cas de la
Yougoslavie, une telle transformation impliquait deux choses: première-
ment, qu’une décision sur la dissolution de la République fédérative socia-
liste de Yougoslavie ait été prise ou une restructuration étatico-juridique
effectuée par l'organe investi de l'autorité suprême dans le cadre d’une
procédure appropriée et, deuxièmement, que, dans un cas comme dans
l’autre, l'établissement de la Bosnie-Herzégovine en tant qu’Etat indépen-
dant ait été envisagé. Les faits pertinents imposaient une telle solution.
Premiérement, la Bosnie-Herzégovine n'était pas un élément constitutif
authentique de l'Etat yougoslave. Un tel statut était celui, notamment, des
peuples de Bosnie-Herzégovine (voir ci-après par. 48-60). En outre, la
Bosnie-Herzégovine étant une entité dérivée du droit constitutionnel de la
Yougoslavie sans droit de sécession, son existence dépendait de celle de la
Yougoslavie. En conséquence, même dans l'hypothèse où la dissolution de
la République fédérative socialiste de Yougoslavie était effective, cela ne
signifierait pas en soi la transformation de la Bosnie-Herzégovine en un

# Conférence pour la paix en Yougoslavie, commission d'arbitrage, avis n° 3, par. 2,
al. 3.

74

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 666

Etat indépendant à l'intérieur de ses limites administratives. Juridique-
ment, cette dissolution hypothétique aurait dit nécessairement déboucher
sur un réaménagement politique et juridique de l'espace de la Bosnie-Her-
zégovine sur la base de la norme de l'égalité des droits et de Pautodéter-
mination des peuples.

La Bosme-Herzégovine n’a pas accepté le «projet pour l’organisation
future de l'Etat» proposé par un groupe de travail comprenant des repré-
sentants de toutes les républiques comme base de nouveaux pourparlers aux-
quels auraient participé les présidents des républiques et la présidence de
l'Etat et qui, entre autres, comprenait une «procédure proposée pour la dis-
sociation de la Yougoslavie» sur la base de l’autodétermination des peuples.
Cette partie du «projet», lequel a été élaboré pour faire face à la crise cons-
titutionnelle que connaissait la République fédérative socialiste de Yougo-
slavie de maniére pacifique et démocratique et dans le respect des normes
pertinentes du droit international et le droit interne de la République fédé-
rative socialiste de Yougoslavie, envisageait une solution correspondante
pour les frontières, Sur la base d’un amendement de la Constitution de la
République fédérative socialiste de Yougoslavie, le «projet» énonçait lobli-
gation du gouvernement fédéral de «c) préparer des propositions concer-
nant la délimitation territoriale et les frontières des futurs Etats et autres
questions d'importance pour la formulation de la loi sur le retrait»’.

Reste le principe de Veffectivité comme base possible de la transforma-
tion des limites administratives territoriales de l’entité fédérale de Bosnie-
Herzégovine en frontières internationales. Comme ce principe implique
l'exercice réel et effectif de l'autorité souveraine, et compte tenu de fa
portée de l'autorité souveraine du gouvernement centrai à Sarajevo (voir
ci-après par. 18), il n'est pas douteux que cette transformation en fron-
tières. sur la base du principe de l’effectivité ne s’est pas produite.

10. La commission d’arbitrage de la conférence sur ja Yougoslavie,
dont la Bosnie-Herzégovine cite l’avis à l'appui de ses prétentions, déclare
à cet égard:

«A défaut d'un accord contraire, les limites antérieures acquièrent
le caractère de frontières protégées par le droit international. Telle
est la conclusion à laquelle conduit le principe du respect du state
quo territorial et particuliérement celui de Puti possidetis ... [qui],
bien qu’initialement reconnu dans le réglement des problèmes de
décolonisation en Amérique et en Afrique, constitue aujourd’hui un
principe présentant un Caractère général, comme l’a déclaré la Cour
internationale de Justice dans son arrêt du 22 décembre 1986 dans
l'affaire entre le Burkina Faso et la République du Mali {Différend
frontalier, C.J. Recueil 1986, p. 565, par. 20):

«Ce principe ne revêt pas pour autant le caractère d’une règle

? Focus, numéro spécial, janvier 1992, p. 33.

75

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 667

particulière, imhérente à un système déterminé de droit interna-
tional. Il constitue un principe général, logiquement lié au phé-
nomène de l’accession à indépendance, où qu'il se manifeste. Son
but évident est d’éviter que l'indépendance et la stabilité des nou-
veaux Etats ne soient mises en danger par des luttes fratricides.»*®

Un tel raisonnement ne tient pas juridiquement.

Premièrement, l'expression «statu quo territorial» est en l'espèce une
contradictio in adiecto. Elle a bien un sens logique et juridique dans
l'ordre international, dans les relations mutuelles entre les Etats en tant
que sujets du droit international. Le statu quo territorial est, aux Nations
Unies, un substitut terminologique pour le principe du respect de l’inté-
grité territoriale de l'Etat et, à strictement parler, il vise les Etats au sens
du droit international et non les entités composant une fédération. In
foro interno, le «statu que territorial» a une importance limitée pour la
propre organisation territoriale de l'Etat et est une question qui relève
strictement de la compétence interne (domaine réservé). Ainsi, depuis la
création de Ja Yougoslavie en 1918, les limites territoriales et administra-
tives internes ont été tracées trois fois: d’abord en 1918 dans le cadre du
Royaume des Serbes, des Croates et des Slovénes, le pays étant divisé
en trente-deux régions, ensuite en 1929, dans lé cadre du Royaume de
Yougoslavie, avec l’organisation de neuf unités administratives, les bano-
vinas, et, enfin, avant 1943 et durant les premières années de [’aprés-
guerre, dans le cadre de la formation de la Yougoslavie fédérale et de ses
six républiques. En conséquence, l'expression «statu quo territorial» en
droit interne ne peut être considérée que comme une espèce de métaphore juri-
dique exprimant une règle de droit national qui interdirait de les modifier.

Deuxièmement, la référence à l’arrêt de la Cour internationale de Justice
dans l'affaire du Différend frontalier ne peut être pertinente en lespèce non
seulement parce que la citation est tronquée”, mais aussi parce que la signi-
fication de cet arrêt dans son ensemble est sensiblement différente.

Hors du contexte colonia] auquel s'applique le raisonnement de la
Cour dans l'affaire du Différend frontalier, le principe de l’uti possidetis
ne peut avoir en droit international positif que son sens premier tel qu'il
est exprimé par l’adage «uti possidetis, ita posedeatur», c'est-à-dire le
sens du principe de l’effectivité.

11. En ce qui concerne la qualification des frontières de la Bosnie-
Herzégovine, il est intéressant d'examiner l’«accord-cadre concernant la
fédération» conclu le 2 mars 1994 à Washington. Le chapitre I («Créa-
tion») de cet accord dispose notamment:

8 Conférence pour la paix en Yougoslavie, commission d'arbitrage, avis n° 3, par. 2,
al. 4.

$ La partie de l'arrêt que la commission a citée se termine par les mots: «nées de la
contestation des frontières à la suite du retrait de la puissance administrante » (par. 20; les
italiques sont de moi}; voir les paragraphes 19, 20 et 23 de Yarrét dans l'affaire du Dif
férend frontalier, Cid. Recueil 1986, pp. 564-565, 566.

76

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 668

«Les Bosniaques et les Croates, en tant que peuples constitutifs
(aux côtés d’autres citoyens) et citoyens de la République de Bosnie-
Herzégovine, agissant dans l'exercice de leurs droits souverains,
transforment en fédération la structure interne des territoires de la
République de Bosnie-Herzégovine dont la population est en majo-
rité bosniaque ou croate, cette fédération étant composée d’entités
fédérales ayant des droits et des responsabilités égaux.»

Bien que l’«accord-cadre» ne mentionne pas les frontières, 11 n’est pas
douteux que son contenu, eu égard aux normes pertinentes du droit inter-
national, a des incidences précises en ce qui concerne les frontières de la
Bosnie-Herzégovine.

L’«accord-cadre» équivaut à une renonciation tacite à l’idée d’une
Bosnie-Herzégovine unifiée et donc à l'idée de faire des limites adminis-
tratives de la Bosnie-Herzégovine des frontières internationales. Il est en
particulier clair que, par cet accord, les réprésentants politiques des
peuples croate et musulman de Bosnie-Herzégovine sont convenus de
constituer un Etat fédéral qui aurait des liens confédéraux avec la Croa-
tie. La constitution de la fédération découle sans aucun doute du principe
de l'égalité des droits et de l'autodétermination des peuples musulman et
croate en Bosnie-Herzégovine même si cette norme n'est pas expressé-
ment mentionnée dans l'accord. L’affirmation selon laquelle la fédération
était constituée sur la base de «l'exercice des droits souverains ... [des]
Bosniaques et des Croates en tant que peuples constitutifs» justifie une
telle conclusion. Certes, l'accord procède de «la souveraineté et [de]
l'intégrité territoriale de la République de Bosnie-Herzégovine» mais ce
syntagme, dans le contexte des faits pertinents, a une importance plus
déclarative que matérielle. L’«accord-cadre» définit le territoire de la
Bosnie-Herzégovine comme les «territoires de la République de Bosnie-
Herzégovine dont la population est en majorité bosniaque ou croate». En
ce qui concerne les territoires de la Bosnie-Herzégovine dont la popula-
tion est en majorité serbe, ’«accord-cadre» dispose:

«Les décisions concernant le statut constitutionnel des territoires
de la République de Bosnie-Herzégovine dont !a population est en
majorité serbe seront prises au cours des négociations en vue d’un
règlement pacifique et à la conférence internationale sur l’ex-You-
goslavié.»

Il est donc hors de doute que:

a) l’eaccord-cadre» envisage la constitution d’une fédération croato-
musulmane sur le territoire de la Bosnie-Herzégovine;

b} les territoires de la Bosnie-Herzégovine dont la population est en
majorité serbe ne font pas partie des territoires de la fédération;

c) les représentants de la fédération croato-musulmane agissent et sont
acceptés sur la scène internationale, y compris au sein des organisa-
tions internationales, en tant que représentants d’un Etat autonome
et indépendant;

77

 

 
 

d)

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 669

l’e«accord-cadre» lié la décision sur le statut des «territoires de la
République de Bosnie-Herzégovine dont la population est en majo-
rité serbe» aux «négociations en vue d’un règlement pacifique et à la
conférence internationale sur l'ex-Yougoslavie». Etant donné les
règles du droit mternational général sur les procédures de prise des
décisions qui, cela va sans dire, s'appliquent aussi à la conférence
internationale sur l’ex-Yougoslavie, la conclusion qui s'impose est
que la signification matérielle et juridique de l’&accord-cadre» en ce
qui concerne les frontières de la Bosnie-Herzegovine est que la fédéra-
tion, constituée par la volonté de deux des trois peuples constitutifs
de la Bosnie-Herzégovine, a renoncé à ce que les limites administra-
tives de la Bosnie-Herzégovine soient des frontières étatiques de La
fédération en laissant ouverte la possibilité que ces frontières soient
modifiées sur la base de décisions prises «au cours des négociations
en vue d’un réglement pacifique et a la conférence internationale sur
l'ex-Yougoslavie».

12. Ce sont les accords de Dayton qui ont transformé les limites admi-

nistratives de la Bosnie-Herzégovine en frontières internationales. L’ar-
ticle 10 dispose que «[lla République fédérative de Yougoslavie et la Répu-
blique de Bosnie- Herzégovine se reconnaissent l’une l’autre comme Etats
indépendants souverains à l’intérieur de leurs frontières internationales».

13. Quelles que soient les définitions théoriques de la souveraineté et

les distinctions en découlant concernant ses manifestations, il est évident
que la souveraineté des Etats impliquent:

i)

Suprema potestas — «l'on entend par cela que l'Etat n’a au-dessus de
soi aucune autre autorité, si ce n’est celle du droit international» '®. Le
signe «égal» que l’on place entre suprema potestas et indépendance!
dénote un fait important: que l'entité qui prétend à la qualité d'Etat
au sens du droit international public prend des décisions politiques
vitales de manière autonome et indépendamment des Etats tiers. Un
Etat au sens du droit international ne peut pas et ne doit pas se
conformer à des décisions politiques étrangères, qu'il le fasse sur une
base formelle ou informelle. Tel est le sens de la réserve selon laquelle
«la première condition de la qualité d’Etat est qu'il doit y avoir un
gouvernement effectivement indépendant de tout autre Etat» '*.

Summa potestas — au sens de l'exercice d’une autorité réelle et effec-
tive sur le territoire de l'Etat. L’intention d'établir une véritable auto-
rité n’est rien de plus qu’un projet politique, une construction intel-
lectuelle qui ne s’est pas matérialisée. Cette intention doit être réalisée
et cela implique, entre autres, l'existence d’un réseau institutionnel

10 Régime douanier entre l'Allemagne et l'Autriche, avis consultatif, 1931, CPI.
série A/B #° 41, opmion individuelle de M. Anziloiti, p. 57.

11 Affaire de l'Ile de Palmas, Recueil des sentences arbitrales, vol. IL p. 838.
3H, Lauterpacht, Recognition in International Law, 1949, p. 26.

78

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (GP. DISS. KRECA) 670

propre et apte à appliquer ses décisions sur toute l'étendue du terri-
toire de l'Etat. Ainsi, la summa potestas n'est qu’une figure de style
«avant qu'une organisation politique stable ait été créée et que les
autorités publiques ne soient devenues assez fortes pour affirmer leur
autorité sur le territoire du pays» 3.

Ces deux éléments de la souverameté constituent un tout organique.
Pour ce qui est de leurs relations mutuelles, la summa potestas a un carac-
tére d’antériorité car, pour qu'une entité constitue un Etat indépendant, ii
est essentiel qu'elle soit née en qualité d'Etat — du point de vue théorique
la suprema potestas est la condition de l’existence d’un Etat indépendant,
la differentia specifica entre Etats indépendants et Etats dépendants.

14. La question de savoir si la Bosnie-Herzégovine jouissait de la
summa potestas à l'intérieur des limites administratives de la Bosnie-
Herzégovine doit être circonscrite dans un cadre temporel défini. Aux fins
de cette question précise, deux dates sont pertinentes:

a) la date de la proclamation d’une «Bosnie souveraine et indépen-
dante»;

6) la date où une instance a été mtroduite contre la République fédéra-
tive de Yougoslavie devant la Cour internationale de Justice.

Est-ce que, a ces dates, le requérant avait une «organisation politique
stable» à l’intérieur des limites administratives de la Bosnie-Herzégovine,
d’une part, et est-ce que ses «autorités publiques [étaient] assez fortes
pour affirmer leur autorité sur Fensemble du territoire» de la Bosnie-
Herzégovine, de l’autre?

15. Selon les affirmations du demandeur, la Bosnie-Herzégovine a été
proclamée « Bosnie souveraine et indépendante» le 6 mars 1992 lorsque
les résultats du référendum organisé les 29 février et 1% mars 1992 ont été
officiellement annoncés. f/ n'est pas contesté qu'à cette date le demandeur
n'avait pas une «organisation politique stable» sur l'ensemble du terri-
toire de la Bosnie-Herzégovine et que ses «autorités publiques {n'étaient
pas] assez fortes pour affirmer leur autorité sur l'ensemble du territoire »
de la Bosnie-Herzégovine. Plus particulièrement, avant la proclamation
d'une « Bosnie souveraine et indépendante » à l'intérieur des limites admi-
nistratives de la Bosnie-Herzégovine, deux Etats de facto — la Republika
Srpska et la Communauté croate d’Herceg-Bosna — avaient été consti-
fus,

La Communauté croate d’Herceg-Bosna a été fondée le 9 novembre
1991 (elle a été proclamée communauté étatique mdépendante sous le
méme nom le 4 juillet 1992), tandis que la République serbe de Bosnie-
Herzégovine a été formée par une déclaration de l'assemblée du peuple

13 Aspects juridiques de la question des îles d’Âland, rapport de la commission inter-
nationale de juristes, Journal officiel de la Société des Nations, supplément spécial n° 3,
1920, p. 9.

79

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 671

serbe publiée en janvier 1992 (elle s'est rebaptisée Republika Srpska le
7 avril de la même année #.

Le dénominateur commun de ces deux entités est qu'elles représen-
tent l’institutionnalisation d’une autorité dans des régions où, dans l’en-
semble, les partis des peuples serbe et croate de Bosnie-Herzégovine ont
remporté la majorité lors des premières élections multipartites tenues
les 18 et 19 novembre 1990 et que leur existence découle directement
des divergences de vues substantielles qui s'étaient fait jour entre les
partis nationaux des trois peuples constitutifs en ce qui concerne le
statut futur de l'entité fédérale de Bosnie-Herzégovine. Ces divergences
étaient déjà apparues clairement et sans ambiguïté au moment du déclen-
chement de la crise constitutionnelle en République fédérative socialiste
de Yougoslavie avec la proclamation de la «souveraineté et [de] l’indé-
pendance» des entités fédérales de Slovénie et de Croatie, et ont culminé
lorsque «la plate-forme sur le statut de la Bosnie-Herzégovine et l’amé-
nagement futur de la communauté vougoslave» a été adoptée par ce
qui était alors l'assemblée croupion de Bosnie-Herzégovine le 14 octobre
1991.

La «plate-forme sur le statut de la Bosnie-Herzégovine» qualifiait
notamment la Bosnie-Herzégovine d'«Etat démocratique souverain» qui
préconiserait l'adoption d’une «convention sur la reconnaissance mutuelle
de la souveraineté, de l'inviolabilité et de ’immutabilité des frontières des
actuelles républiques» '$,

L'effet pratique de la «plate-forme» a été la dissolution de la structure
juridico-étatique de l’entité fédérale de Bosnie-Herzégovine, les pouvoirs
dont ses organes étaient investis aux termes de la Constitution fédérale et
de la Constitution de Bosnie-Herzégovine via facti étant donc eux-mêmes
passés aux trois Communautés ethniques,

16. (Republika Srpska.) L'assemblée du peuple serbe de Bosnie-Her-
zégovine, lors de la session qu'elle a tenue le 9 janvier 1992, a adopté une
«déclaration sur la proclamation de la République serbe de Bosnie-Her-
zégovine» dans lés

«régions autonomes serbes et régions et autres communautés eth-
niques serbes de Bosnie-Herzégovine, y compris les régions où le
peuple serbe est demeuré minoritaire en raison du génocide perpétré
contre lui durant la seconde guerre mondiale, conformément aux
résultats du plébiscite organisé les 9 et 10 novembre 1991 lors duquel
la population serbe a voté pour demeurer dans FEtat yougoslave
commun» !?,

14 Journal officiel de la République socialiste de Bosnie-Herzégavine, n° 42, du 19 dé-
cembre 1991.

15 Ibid.

16 Jbid., n° 32, du 16 octobre 1991. |

\ Journal officiel du peuple serbe de Bosnie-Herzégovine, n° 2/92.

80

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (GP. DISS. KRECA) 672

Cette déclaration stipulait notamment que:

«en attendant lélection et la constitution des nouveaux organes et
institutions qui seront créés en vertu de la Constitution de la Répu-
blique, les fonctions des organes étatiques de la République seront
exercées par l’actuelle assemblée du peuple serbe en Bosnie-Herzé-
govine et par le conseil des ministres» (art. VI};

et que

«les règlements fédéraux, ainsi que ceux de l’ex-Bosnie-Herzégovine,
à l'exception de ceux que l’assemblée du peuple serbe a jugé contraire
à la Constitution fédérale, demeureront en vigueur en attendant la
promulgation de la Constitution de la République, de ses lois et de
ses règlements» (art. VIII).

x

L'assemblée du peuple serbe de Bosnie-Herzégovine, à sa session du
29 février 1992, a adopté la «Constitution de la Republika Srpska» sur la
base du

«droit naturel inaliénable et intransférable du peuple serbe à l’auto-
détermination, 4 l’auto-organisation et à l'association, sur la base
duquel il peut librement déterminer son statut politique et assurer
son développement économique, social et culturel»,

Ces actes officiels s’accompagnérent de l'exercice effectif de l'autorité
sur les territoires des communes.

Les forces armées de la Republika Srpska étaient d'abord composées
des unités de défense territoriale dans les communes et d’autres forma-
tions armées. L’armée de la Republika Srpska a été formée le 13 mai
199218,

L'armée de la Republika Srpska, dés sa constitution, a opéré de
manière autonome en tant que force militaire de l'Etat proclamé. Cela
est clairement confirmé dans le rapport susmentionné du Secrétaire
général:

«La présidence de la Bosnie-Herzégovine avait d'abord hésité à
entamer des pourparlers ... avec les dirigeants de la «République
serbe de Bosnie-Herzégovine» et avait exigé au contraire des pour-
parlers directs avec les autorités de Belgrade. Un représentant de
haut rang de l’armée populaire yougoslave (APY), le général
Nedeljko Boskovié, a mené des discussions avec la présidence de la
Bosnie-Herzégovine, mais if est désormais évident que sa parole ne
lie pas le commandant de l'armée de la « République serbe de Bosnie-
Herzégovine», le général Mladi¢ — il est clair également que l'appa-
rition du général Miadié et des forces qu'il commande, lesquelles

18 Rapport présenté par le Secrétaire général conformément au paragraphe 4 de la réso-
lution 752 (1992) du Conseil de sécurité, doc. $/24049, 30 mai 1992, par. 2.

81

 
 

APPLICATION DE CONVENTION GENOCIDE (OF. DISS. KRECA} 673

agissent de maniére indépendante et échappent semble-t-il au contrôle
de l'APY, complique beaucoup le problème soulevé au paragraphe 4
de la résolution 752 (1992).» 18

En outre, la Republika Srpska avait ses propres organes législatifs, exé-
cutifs et judiciaires.

17. (Communauté croaie d'Herceg-Basna. } L'Herceg-Bosna, l'Etat du
peuple croate de Bosnie-Herzégovine, a été proclamé le 4 juillet 1992. A
exception de certaines modifications territoriales, cette proclamation ne
faisait qu’officialiser la situation créée en novembre 199] lorsque la Com-
munauté croate d’Herceg-Bosna a été créée. Dès le tout début, elle a de
facto fonctionné comme un Etat.

L’Herceg-Bosna avait sa propre armée. Le décret sur les forces armées
de la Communauté croate d'Herceg-Bosna disposait que les forces armées
constituaient un corps unifié comprenant fes «forces régulières et de
réserve»?°_ On trouve confirmation de l'existence des forces armées auto-
nomes d’Herceg-Bosna également dans le «rapport présenté par le Secré-
taire général en application du paragraphe 4 de la résolution 752 (1992)
du Conseil de sécurité» (voir ci-aprés par. 18). Dans une lettre adressée le
29 avril 1993 à M. Cyrus Vance et a lord Owen, coprésidents de Ja confé-
rence sur l’ex-Yougoslavie, M. Hadzo Efendié, en qualité de «premier
ministre par intérim», déclare notamment:

«En vue de réaliser l’accord visé au point 5 de la déclaration com-
mune faite par MM. Alija Izetbegovié et Mato Boban à la réunion
tenue a Zagreb le 24 avril 1993 ... nous vous serions obligés d’enire-
prendre des démarches visant à la création d’une commission inter-
nationale indépendante et distincte chargée d'établir les faits en ce
qui concerne les violations du droit humanitaire international et les
crimes de guerre commis contre la population civile au cours des
conflits qui ont repris entre l'armée de fa République de Bosnie-
Herzégovine et les forces du conseil de défense craate (HVO) en
Bosnie centrale et dans certaines autres parties de la République de
Bosnie-Herzégovine.»°?

Outre ses forces armées, l'Herceg-Bosna avait ses propres organes exécu-
tits, législatifs et judiciaires.

C’est la présidence, composée de représentants du peuple croate de
Bosnie-Herzégovine et dirigée par le président de la présidence, qui était
investie de l’autorité suprême. Les représentants croates se retirérent des
organes communs du demandeur et se transportèrent à Mostar qui fut

18 Doc. §/2409, 30 mai 1992, par. 8 et 9 (les italiques sont de mai}.

30 Borba, Belgrade, 6 juillet 1992.

2! Lettre en date du 29 avril 1993, adressée à « M. Cyrus Vance et à lord David Owen,
coprésidents de la conférence sur l'ex-Yougoslavie» par Hadzo Efendié, premier ministre
par intérim.

82

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 674

proclamée capitale de l’Etat??, L'Herceg-Bosna s’appropria tout le maté-
riel de l’APY ainsi que tous les biens des organes et organismes de
l’ancienne fédération, Des entreprises publiques et d'Etat furent consti-
tuées dans les secteurs de l’agriculture, de la foresterie, de l’exploitation
minière, de la poste, des télégrammes et du téléphone (PTT) et de l’édi-
tion”,

Il fut décidé que la loi sur les tribunaux de droit commun s’appli-
querait même en situation de guerre, et des tribunaux militaires furent
constitués dans les zones d'opérations militaires, en tant que sections
autonomes des principaux tribunaux militaires.

18. À mon avis, il n’est pas douteux qu'au moment de la proclamation
de la «Bosnie souveraine et indépendante» les autorités de Sarajevo qui
avaient été reconnues par la communauté internationale comme les auto-
rités de l’ensernble de la Bosnie-Herzégovine n’exercaient pas, tant s’en
faut, la summa potestas sur les territoires se trouvant à l’intérieur des lignes
de délimitation administrative de l'entité fédérale de Bosnie-Herzégovine.

Une «organisation politique stable de la Bosnie souveraine et indépen-
dante» n'existait tout simplement pas à aucune des deux dates perti-
nentès. Qui plus est, même avant la proclamation de la Bosnie-Herzégo-
vine en tant qu'Etai «souverain et indépendant », l'appareil administratif,
judiciaire et législatif uniforme de l'entité fédérale de Bosnie-Herzé-
govine avait cessé de fonctionner, If découle des faits pertinents que la pra-
clamation de la République du peuple serbe et de la Communauté croate
d'Herceg-Bosna n'ont fait qu'officialiser la dissolution de l'appareil d'Etat
de l'entité fédérale de Bosnie- Herzégovine et son remplacement par les struc-
tures correspondantes des trois communautés ethniques. Ce processus a
touché les structures d'autorité tant civiles que militaires. Cela est aussi
attesté dans le rapport présenté par le Secrétaire général en application
du paragraphe 4 de la résolution 752 (1992) du Conseil de sécurité. Aux
paragraphes 5 et 10 de ce rapport, le Secrétaire général évoque l'existence
de l’armée de «la prétendue «République serbe de Bosnie-Herzégovine»,
et les «forces de défense territoriale de la Bosnie-Herzégovine, placées
sous le contrôle politique de ja présidence de cette République» et les
«forces de défense territoriale locales [croates]». Aucune «organisation
politique stable» n’a jamais vu te jour en «Bosnie-Herzégovine souve-
raine et indépendante», même après la proclamation de l'indépendance,
et il est donc évident que les autorités du demandeur n'étaient pas «assez
fortes pour affirmer leur autorité sur ensemble du territoire» de la Bos-
nie-Herzégovine.

Ce fait évident est confirmé également dans le «Rapport sur la situa-
tion des droits de l’homme sur le territoire de l’ex-Yougoslavie présenté
par M. T. Mazowiecki, rapporteur spécial de la Commission des droits

=? Lettre du président du Gouvernement de la République de Bosnie-Herzégovine au
Secrétaire général de l'Organisation des Nations Unies, 13 mai 1993.
3 Boba, Belgrade, 6 juillet 1992.

83

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 675

de l’homme, en application du paragraphe [4 de la résolution 1992/S-1/1
de la Commission, en date d'août 1992». Aux termes de ce rapport:

«Une grande partie du territoire de la Bosnie-Herzégovine n’est
pas sous le contrôle du gouvernement reconnu. La plupart des
observateurs conviennent que le Gouvernement de la «République
serbe de Bosnie-Herzégovine», Etat non reconnu proclamé lorsque
la Bosnie-Herzégovine a déclaré son indépendance de la Yougo-
slavie contre les vœux de la population serbe, contrôle cinquante à
soixante-dix pour cent du territoire … La «République serbe de
Bosnie-Herzégovine» comprend quatre «régions autonomes», dont
Banja Luka, où s’est rendu le rapporteur spécial. Selon les infor-
mations reçues, le droit applicable dans la «République serbe de
Bosnie-Herzégovine» est le droit de la République fédérative de
Yougoslavie, tel que modifié par le législateur local.»**

Tout ce qu'il reste à ajouter est que la « République serbe de Basnie-
Herzégovine» n'a pas été praclamée «lorsque la Bosnie-Herzégovine a
déclaré son indépendance » puisque la « République serbe de Bosnie-Her-
zégovine» @ été proclamée le 9 janvier 1992, alors que le parlement crou-
pion de Bosnie-Herzégovine n'a proclamé l'indépendance de celle-ci que le
6 mars de la même année.

Le «Rapport présenté par le Secrétaire généra! en application du para-
graphe 4 de la résolution 752 (1992} du Conseil de sécurité» indique:

«Mais les observateurs internationaux sont convaincus que cer-
taines parties de la Bosnie-Herzégovine sont contrôlées par des unités
militaires croates, qu’elles appartiennent aux forces de défense terri-
toriale locales, à des groupes paramilitaires ou à l’armée croate.» À

Cette indication vise en fait les territoires des communes constituant la
Communauté croate d'Herceg-Bosna formée le 9 nevembre 1991, c'est-
ä-dire avant la proclamation de «la Bosnie-Herzégovine souveraine et
indépendante ».

Le territoire à l’intérieur duquel les organes du demandeur exerçaient
une autorité réelle et effective comprenaient en fait:

«Trois régions distinctes sont sous le contrôle du Gouvernement
de Bosnie-Herzégovine, 4 savoir une partie de la capitale, Sarajevo,
la région connue sous le nom de Bihac, adjacente à la frontière avec
la Croatie au nord-ouest de la Bosnie, et des parties du centre de la
Bosnie-Herzégovine. » 7°

74 Doc. EYCN.4/1992/8-1/9, 9.18 (les italiques sont de moi).

25 Doc. $/24049, p. 4, par. 10.

26 Rapport sur les droits de l’homme sur les territoires de ’ex-Yougoslavie présenté par
M. T. Mazowiecki, rapporteur spécial de la Commission des droits de l'homme, en appli-
cation du paragraphe 14 de la résolution 1992/$-1/1 de la Commission, en date du [4 août
1992, doc. E/CN.4/19923/S-1/9, p. 18.

&4

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 676

19. Etant donné le moment où ont été constitués fa Republika Srpska et
l'Herceg-Bosna, d'une part, et l'Etat demandeur, de l'autre, on est en droit
de conclure que la constitution de la Republika Srpska et de l'Herceg-
Bosna ne peut être qualifiée de rébellion armée contre l'autorité centrale,
car il n'y avait tout simplement pas d'autorité centrale à l'époque; on peut
simplement dire que plusieurs Etats ont vu le jour à l'occasion de la crise
constitutionnelle et étatique que connaissait la Fédération yougoslave.

L'hypothèse de l’existence d’une autorité centrale croato-musulmane en
Bosnie-Herzégovine ne repose sur aucun fait depuis le tout début de la
crise comme l’atteste de manière convaincante la guerre qui a éclaté entre
les forces croates et musulmanes en 1993. Dans une lettre adressée au pré-
sident de la sous-commission des affaires européennes de la commis-
sion des affaires étrangères du Sénat des Etats-Unis d’Amérique le 24 fé-
vrier 1993, le premier ministre de Bosnie-Herzégovine, le membre croate
du gouvernement mixte croato-musulman, M. Akmadzié, a déclaré que
M. Izetbegovié, comme M. Silajdzit, était seulement «un membre musul-
man du gouvernement» (voir ci-après par. 37). La lettre que le premier
ministre a adressée au Secrétaire général de l'Organisation des Nations
Unies le 7 mai 1993 est révélatrice de la situation au sein du gouvernement
mixte croato-musulman en Bosnie-Herzégovine; elle mdique notamment:

«Le 7 mai 1993, j'ai appris par la presse que M. Hadzo Efendié a
adressé une lettre à Votre Excellence en qualité de premier ministre
par intérim.

J'ai l'honneur d'informer Votre Excellence que M. Hadzo Efendié
n'a pas été élu membre du gouvernement, m vice-président du gou-
vernement, et en particulier qu'il n’a pas été élu président par imté-
rim du Gouvernement de la République de Bosnie-Herzégovine.
M. Hadzo Efendié n'a pas été élu sur ma proposition. Or ce mode
d'élection est le seul qui soit légal, conforme à la législation et à la
réglementation en vigueur en République de Bosnie-Herzégovine.

Je précise à Votre Excellence que nul autre que moi-même ne peut
signer des documents du Gouvernement de la République de Bosnie-
Herzégovine en qualité de président du gouvernement. En consé-
quence, je prie Votre Excellence de ne considérer aucun document du
président du Gouvernement de la République de Bosnie-Herzégovine
comme valable à moins qu'il ne soit revêtu de ma signature.

Mes bureaux se trouvent provisoirement 4 Mostar, où j’exerce
mes fonctions de président du Gouvernement de la République de
Bosnie-Herzégovine.» 77

Ainsi, les institutions suivantes fonctionnaient sur le territoire de la Bos-

nie-Herzégovine durant la période pertinente:

27 Letire datée du 7 mai 1993, adressée au Secrétaire général de l'Organisation des
Nations Unies, M. Boutros Boutros-Ghah, par M. Milo Akmadzié, président du Gou-
vernement de la République de Bosnic-Herzégovine (les italiques sont de moi).

85

 

 

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 677

a) Les organes étatiques des prétendues autorités centrales (alliance
croato-musulmane), qui se sont formellement dissoutes avec le déclen-
chement du conflit armé entre les Musulmans et les Croates et ont été
transformées en une autorité musulmane. Cette dernière s’est ensuite
divisée en septembre 1993 en gouvernement de Sarajevo et autorités
de la province autonome de Bosnie occidentale;

b} les organes étatiques de la Republika Srpska;

&) les organes étatiques d'Herceg-Bosna;

d} et, à compter de mars 1994, également les organes étatiques de la
fédération nouvellement constituée qui, toutefois, ne fonctionnaient
que sur le papier.

20. M. Jadranko Prlié, premier ministre de la République croate d’Her-
ceg-Bosna et d’Herzégovine, a témoigné que Ja création de la fédération
croato-musulmane en Bosnie-Herzégovine était une simple proclamation.
Bans une interview publiée dans le quotidien Slobodna Daimacija le
18 décembre 1995, répondant à une question au sujet des fonctions de
ministre de la défense du gouvernement de la fédération et de la Répu-
blique, M. Prlié, qui a paraphé les traités de Dayton au nom de la fédéra-
tion croato-musulmane, a déclaré ce qui suit:

«Il faut dire que pendant toute la période deux Etats et deux
armées existaient, Mais il y avait une certaine forme de coordination
et des résultats ont été obtenus, principalement grâce à l’appui de
l'armée et de l'Etat croates.»#

Lorsqu'on lui à démandé jusqu’à quand l'Herceg-Bosna fonctionnerait, il
a répondu ce qui suit:

« Aucune date limite n’a pu être fixée. Cela dépendra de l’ensemble
du processus. Quand tous les droits du peuple croate seront garantis
et que la fédération sera alors capable d'assumer les fonctions qui
sont celles de l’Herceg-Bosna, alors l’Herceg-Bosna sera restruc-
turée, probablement en une communauté politique. » *

Ce qu’a dit le président croate, M. Tudjman, l’un des participants à la
conférence de Dayton, implique que la revitalisation de la fédération était
l’un des objectifs de la conférence. Dans le rapport sur la situation de l'Etat
croate et des nations (1995}, M. Tudjman a notamment déclaré ce qui
suit:

«Les protagonistes internationaux attachent une importance par-
ticuliére à la fédération, dans le cadre de leur projet concernant la
paix et le nouvel ordre dans cette région, comme l’atteste le fait que
l'accord sur la création de la fédération de Bosnie-Herzégavine, signé

24 Slobadna Dalmacija, Split, 18 décembre 1995 {les italiques sont de moi).
2 Ibid.

86

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 678

par les représentants des peuples croate et bosniaque musulman, a
été approuvé par les représentants des Etats-Unis d'Amérique, de
PUnion européenne et de l'Allemagne.» 7?

Il semble que seuls les accords de Dayton et la volonté politique qui leur
à donné naissance aient suscité la prise de mesures sérieuses en vue de la
constitution effective de la fédération croato-musulmane.

Le 14 janvier 1996, deux mois après la signature des accords de Dayton
et presque deux ans après la proclamation de la fédération croato-musul-
mane, la «présidence de l'Union démocratique croate de Bosnie-Herzé-
govine» a adopté une décision sur l'établissement de la Communauté
croate d’*Herceg-Bosna en tant que communauté politique, économique
et culturelle du peuple croate en Bosnie-Herzégovine. Dans le cadre de
son choix d'application intégrale des accords de Dayton, la présidence de
la communauté démocratique croate (HDZ) de Bosnie-Herzégovine a
aussi adopté une résolution sur le transfert progressif des pouvoirs exé-
cutifs de la République croate d'Herceg-Bosna aux autorités de la fédéra-
tion de Bosnie-Herzégovine. Des membres de la présidence de la commu-
nauté démocratique croate de Bosnie-Herzégovine ont aussi demandé à
leurs homologues musulmans au sein de la fédération de commencer à
transférer leurs pouvoirs aux organes de la fédéraiion*.

Le gouvernement de la fédération n’a été constitué que le 31 janvier
1996. Le président de la fédération, M. K. Zubak, dans l'allocution qu’il
a prononcée devant l’Assemblée constituante, a souligné notamment que,
«par le transfert des pouvoirs de la république au gouvernement de la
fédération, les fonctions de l'Herces-Bosna seront transférées à la fédéra-
tian» ??,

Comme Le Monde l'a rapporté:

«les Croates séparatistes de Bosnie ont annoncé samedi 15 juin qu'ils
formaient un nouveau gouvernement pour leur «Etat indépendant
d’Herceg-Bosna». En principe, toutes les institutions de cet Etat
autoproclamé auraient dû disparaître avec l'avènement de celles de
la fédération croato-musulmane. » *

Ainsi, le projet politique de création d'une fédération croato-musul-
mane en Bosnie-Herzégovine, incorporé dans l’accerd de Washington de
1993, ne s’est pas traduit dans les faits. Les entités étatiques musulmanes
et croates ont continué de fonctionner après l'accord en tant qu’Etats de
facto, qui ont de temps à autre poursuivi une sorte de coordination poh-
tique et militaire 4 des fins politiques pragmatiques. Mais cette coopéra-
tion était, de par ses caractéristiques inhérentes, une coopération entre
entités étatiques.

30 Fiesmik, Zagreb, 2 janvier 1993 (les italiques sont de moi).
3! Vecernji List, Zapreb, 15 janvier 1996.

32 Borba, Belgrade, 1% février 1996 fles italiques sont de moi).
3 Le Monde, mardi 18 juin 1996, p, 3.

87

 

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 679

A la lumière des accords de Dayton, lancer la fédération est une obliga-
tion politique et contractuelle; ainsi, étant donné la situation actuelle, on
pourrait dire que la fédération est une entité étatique in statu nascendi.

L’épithéte «autoproclamé» qui est habituellement utilisée pour quali-
fier la Republika Srpska et l'Herceg-Bosna ne saurait avoir d’effet juri-
dique. Selon son sens grammatical premier, elle dénote le fait évident que
nul ne peut «proclamer» un Etat en train de naître si ce n’est lui-même —
en ce sens tout nouvel Etat en train de naître est «autoproclamé». La
question est donc, au fond, de savoir non si un nouvel Etat est «auto-
proclamé» ou proclamé par une seconde ou tierce partie, mais si la pro-
clamation est fondée en fait et en droit.

Cette épithéte ne peut avoir de sens juridique que dans le cadre de la
théorie constitutive qui voit dans la reconnaissance des Etats une condi-
tion de leur existence, ou dans la pratique néoconstitutive de l’application
de la théorie déclarative, qui prévaut.

21. La Bosnie-Herzégovine en tant qu’Etat à l’intérieur des limites
administratives de l’ex-entité administrative fédérale du même nom ne
pouvait être mentionnée qu'après l'application des accords de Dayton.
Une qualification précise de la Bosnie-Herzégovine en ces termes ne peut
être donnée qu'après une analyse globale du contenu de ces accords.

22. Les «accords de Dayton», nom collectif qui désigne une série
d'accords, ont des effets juridiques ambivalents,

Du point de vue formel, la partie fondamentale des accords devrait être
l'accord-cadre général pour la paix en Bosnie-Herzégovine. Cette conclu-
sion s’impose car les autres accords sont qualifiés d’annexes à l’accord-
cadre général (accord relatif aux aspects militaires du règlement de paix;
accord relatif à la stabilisation régionale; accord relatif à la ligne de
démarcation interentités et aux questions connexes; accord relatif aux
élections: accord relatif à l'arbitrage: accord relatif aux droits de
l'homme; accord relatif aux réfugiés et aux personnes déplacées; accord
portant création d’une commission de préservation des monuments natio-
naux; accord relatif à la constitution d'entreprises publiques en Bosnie-
Herzégovine; accord relatif au dispositif civil d’application de l'accord de
paix; et accord relatif à l’équipe internationale de police), à l'exception de
l'accord relatif au paraphe de l’accord-cadre général pour la paix en Bos-
nie-Herzégovine. Le contenu de l'accord-cadre général, d’une part, et des
autres accords, signés sous forme d’annexes, de l’autre, donne à penser
que les principaux engagements propres à assurer un règlement global
destiné à mettre fin au conflit tragique de la région, comme indiqué dans
Vaccord-cadre général, figurent dans ces annexes.

Par nature, l’accord-cadre général renferme de façon spécifique des décla-
rations politiques et des éléments relatifs à des garanties comparables
à un traité international stricto sensu, créant des droits et obligations
réciproques pour les parties. Relévent des déclarations d’intentions poti-
tiques les dispositions d’une série d’articles (art. IL Ii, IV, V, VII et IX}

88

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 680

dans lesquels les parties ne font que noter avec satisfaction et approuver
les arrangements énoncés dans les annexes, Les seuls articles de ’accord-
cadre général qui obligent les parties comme le ferait un traité internatic-
nal stricto sensu sont les articles I et VIT. Certes, la plupart des ar-
ticles susmentionnés comprennent une clause type disposant que «les
parties respecteront pleinement les engagements pris et en encourageront
l'application», mais une telle formulation, eu égard au contenu de l’ar-
ticle premier de l’accord-cadre et à la nature de ces engagements, et tout au
moins en ce qui concerne la République fédérative de Yougoslavie et la
Croatie, constitue plus une sorte de garantie que les parties aux accords
désignés comme des annexes honoreront leurs engagements qu’une obli-
gation contraignante. Particulièrement important 4 cet égard, outre la
clause type susmentionnée, est l’accord relatif au paraphe de l'accord-
cadre général pour la paix en Bosnie-Herzégovine. Par cet accord, qui n’est
pas formellement une annexe de l’accord-cadre général, «Îles parties [la
République de Bosnie-Herzégovine, la République de Croatie et la Répu-
blique fédérative de Yougoslavie], et les entités qu’elles représentent,
s'engagent à signer ces accords» (art. [). Il dispose que lapplication
même de l’accord-cadre général et de ses annexes sera confiée à une com-
mission intérimaire mixte composée de représentants de la fédération de
Bosnie-Herzégovine, de la Republika Srpska et de la République de Bos-
nie-Herzégovine. La situation de la République de Bosnie-Herzégovine
en tant que partie contractante est dans ce contexte particuliére puisque
aux termes de l’article I, paragraphe 3, de sa Constitution, la République
de Bosnic-Herzégovine «est formée de deux entités, la fédération de Bos-
nie-Herzégovine et la Republika Srpska (ci-après dénommées «les enti-
tés»)». Ainsi, les entités figurant dans la structure des accords de Dayton,
à annexe 4 des accords, sont les parties; de ce fait, étant donné les
conditions régissant la Constitution de la République de Bosnie-Herzé-
govine en Etat à l’intérieur des limites administratives de l’ex-entité fédé-
rale, la République de Bosnie-Herzégovine garantit les obligations des
entités de la constituer. Cette incohérence découle de la position préalable
— d’une validité juridique douteuse — d’une personnalité juridique inin-
terrompue de la Bosnie-Herzégovine en tant qu'Etat au sens du droit
international (voir ci-après par. 23).

Ainsi, les annexes, peut-on dire, constituent l'essentiel des accords de
Dayton, tandis que l’accord-cadre général, comme l'indique son nom
même, n’est que le cadre juridico-politique dans lequel s'inscrit la régle-
mentation qui forme le contenu des annexes. Les parties à l’«accord-
cadre général» sont, comme indiqué dans le préambule, «la République de
Bosnie-Herzégovine, la République de Croatie et la République fédéra-
tive de Yougoslavie». Les parties aux annexes de l'accord sont toutefois
différentes. La République de Bosnie-Herzégovine, la fédération de Bos-
nie-Herzégovine et la Republika Srpska sont, soit seules soit avec la
Croatie et la Yougoslavie, parties à la plupart des annexes. Toutes trois

89

 

 

 

 
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 681

ont signé l'accord relatif aux aspects militaires du règlement de paix,
l'accord relatif à la ligne de démarcation interentités et aux questions
connexes, accord relatif aux élections, l'accord relatif aux réfugiés et
personnes déplacées, l'accord portant création d’une commission de pré-
servation des monuments nationaux, et accord relatif à l’équipe inter-
nationale de police, Avec la République de Croatie et la République
fédérative de Yougoslavie, ces trois parties ont signé l’accord relatif à la
stabilisation régionale et l’accord relatif au dispositif civil d'application
de l’accord de paix. La fédération de Bosnie-Herzégovine et la Republika
Srpska sont parties à l'accord relatif à la constitution d'entreprises pu-
bliques en Bosnie-Herzégovine et à l'accord relatif à Farbitrage. La Cons-
titution de la République de Bosnie-Herzégovine fait aussi partie inté-
grante des accords de Dayton. Elle constitue l’annexe 4 de l’accord-cadre
et est approuvée par des déclarations respectives de la République de
Bosnie-Herzégovine, de la fédération de Bosnie-Herzégovine et de la
Republika Srpska. .

23. Eu égard au contenu des accords de Dayton et compte tenu en par-
ticulier de la situation actuelle, la Bosnie-Herzégovine peut être qualifiée
au regard du droit international d'Etat in statu nascendi. À l'époque de
l'entrée en vigueur des accords de Dayton, la République de Bosnie-
Herzégovine, en tant qu’Etat à l’intérieur des limites administratives de
l'ex-entité fédérale yougoslave du même nom, ne possédait littéralement
aucun des attributs pertinents de l'Etat au sens du droit international.
Plus particulièrement:

a} à ce jour, la République de Bosnie-Herzégovine n'a toujours pas d’auto-
rités étatiques centrales. L’annexe 4 (Constitution de la Bosnie-Herzégo-
vine) des accords de Dayton prévoit en ses articles IV, V, VI et VII des
autorités mixtes (assemblée parlementaire, présidence, conseil des mi-
nistres, cour constitutionnelle et banque centrale), mais la constitution est
subordonnée à des élections libres, équitables et démocratiques « permet-
tant d'établir les bases d’un gouvernement représentatif. Aux termes
de l’article 4 des «Dispositions transitoires» qui constituent l’annexe II
de la Constitution, «[tJant qu'ils n'ont pas été remplacés en vertu d’une
loi ou d’un accord applicables, les services, les institutions et les autres
organes officiels de la Bosnie-Herzégoviné continuent de fonctionner
conformément au droit applicable» Ÿ. Interprétée de manière systéma-
tique, la disposition ci-dessus implique que les services, les institutions et
les autres organes des entités sur le territoire de Bosnie-Herzégovine
«continuent de fonctionner conformément au droit applicable» ;

b} ace jour, la République de Bosnie-Herzégovine n'est dotée d'aucune
législation cohérente qui lui soit propre. Certes, la Constitution de la
République, texte juridique suprême, est entrée en vigueur mais

34 Préambule de l'accord relatif aux élections, doc. A/50/790-8/1995/999, p. 49.
35 Thid., p. 69.

90

 

 

 
 

 

c}

d)

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 682

«{tJoutes les lois, tous les règlements et tous les codes de procédure
qui étaient applicables sur le territoire de Bosnie-Herzégovine au
moment de l’entrée en vigueur de la Constitution restent en vigueur
dans la mesure où ils ne sont pas incompatibles avec cette der-
nière, à moins qu'un organe compétent du Gouvernement de Bos-
nie-Herzégovine n’en décide autrement» %#;

la République de Bosnie-Herzégovine n’a pas de système judiciaire ni de
procédure administrative uniformes. Ce fait est aussi formellement attesté
par l’article 3 des « Dispositions transitoires», qui est ainsi libellé:

«Toutes les procédures engagées devant les tribunaux ou les ad-
ministralions publiques fonctionnant sur le territoire de Bosnie-
Herzégovine au moment de l'entrée en vigueur de la Constitution se
poursuivent ou sont transférées à d’autres tribunaux ou d’autres ad-
ministrations publiques de Bosnie-Herzégovine selon les lois qui éta-
blissent la compétence de ces tribunaux ou de ces administrations» #7:

la République de Bosnie-Herzégovine n'a pas d’armée qui lui soit
propre. De plus, une armée commune n’est pas une institution d’une
autorité centrale, puisqu'elie ne figure pas au nombre des responsa-
bilités prévues dans l'accord de paix et dans l'accord relatif à la sta-
bilisation régionale, qui sont pertinents en la matière. Par leur libellé
et leur contenu, ceux-ci réssemblent plus à des accords relatifs à des
mesures de confiance et de sécurité entre Etats souverains et indépen-
dants qu'à des accords entre entités faisant partie d’un même Etat. Le
principal objectif des obligations contractées dans le cadre de l'accord
relatif aux aspects militaires du réglement de paix est d’instituer une
cessation durable des hostilités, ce qui implique que:

«[alucune entité n’aura recours à la menace ou à l'emploi de la
force contre l’autre entité et, en aucune circonstance, les forces
armées d’une entité ne pénétreront ou séjourneront sur le territoire
de l’autre entité sans l’assentiment du gouvernement de celle-ci et
de la présidence de la Bosnie-Herzégovine »

et que «des mesures durables de sécurité et de limitation des arme-
ments ... en vue de favoriser une réconciliation permanente entre toutes
les parties» seront arrêtées, L'accord relatif à la stabilisation régionale
énonce toutefois une obligation générale de prendre des mesures gra-
duelles en faveur de la stabilité et de Ja limitation des armements dans la
région en parvenant à des niveaux de force défensive équilibrés et stables
avec des effectifs tenant compte de la sécurité de chacune des parties et
de la nécessité d'éviter une course aux armements dans la région *;

36 Doc. A/50/790-5/1995/999, « Dispositions transitoires», art, 2, p. 68.

37 fhid., art. 3.
38 Accord relatif aux aspects militaires du règlement de paix, art. I, 2 €), p. 7.
39 Accord relatif à la stabilisation régionale, p. 40.

91

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 683

e) la République de Bosnie-Herzégovine n'a pas sa propre police. La
compétence des forces de police des entités est limitée rafione foci.
Seule l’équipe internationale de police, créée en vertu de l’accord y
relatif (annexe 11), est autorisée, dans l'exercice des fonctions définies
à l’article III de cet accord, à opérer sur l’ensemble du territoire de la
République de Bosnie-Herzégovine.

Des conditions devant être satisfaites pour que la Bosnie-Herzégovine
acquiére la qualité d'Etat à l’intérieur de ses limites administratives, seule
la condition concernant la définition contractuelle de ces limites adminis-
tratives en tant que frontières internationalement reconnues l’a été pleine-
ment‘,

24. Compte tenu de ce qui précède, on peut dire qu'en droit comme en
fait la Bosnie-Herzégovine en tant qu'Etat à l'intérieur des limites admi-
nistratives de l'ex-entité fédérale du même nom peut être définie comme
un projet politique de la communauté internationale organisée, dont la
matérialisation a été transformée par les accords de Dayton en une obli-
gation contraignante pour les parties à ces accords. Le fait qu'il s’agit
plus d'une obligation contractuelle d'établir la Bosnie-Herzégovine en
tant qu’Etat que d’une consécration de la situation existante est attesté
par la nature de la Constitution de la République de Bosnie-Herzégovine.
Dans son état actuel, elle n'est pas une constitution stricto sensu, à savoir
un acte de l’autorité constituante interne, mais un traité international en
contenant le texte. Le terme «partie» désigne un Etat qui a consenti à
être lié par le traité et pour lequel le traité est en vigueur*!. En vertu de
Particle 2 a) de la convention sur le droit des traités,

«l'expression «traité» s'entend d’un accord international conclu par
écrit entre Etats et régi par le droit international, qu’il soit consigné
dans un instrument unique ou dans deux ou plusieurs instruments
connexes, et quelle que soit sa dénomination particulière».

En d’autres termes, sous le titre «Constitution de la Bosnie-Herzégovine»
on trouve un traité entre deux entités étatiques — la fédération de Bos-
nie-Herzégovine et la Republika Srpska — visant à établir un Etat à
l'intérieur des limites administratives de lex-entité fédérale de Bosnie-
Herzégovine, puisque «[tlout Etat a la capacité de conclure des traités»*.

En outre, la personnalité de l’une des parties — la fédération de Bosnie-
Herzégovine — relève bien davantage de la fiction politique qu’elle ne
possède les attributs réels d’un Etat (voir ci-dessus par. 19). Ainsi, dans un
contexte plus large, l'obligation contractuelle globale d'établir la Bosnie-
Herzégovine à l’intérieur de ses limites administratives implique l'exécution
d’une obligation contractuelle distincte assumée par les entités étatiques

# Article X de l’accord-cadre général pour la paix en Bosme-Herzégovine.

41 Convention sur le droit des traités, 1969, art. 2, par. 9.
#2 Jbid., art. 6.

92

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 684

croate et musulmane de Bosnie-Herzégovine au titre de l'accord de Washing-
ton — l'obligation de constituer la fédération de Bosnie-Herzégovine.

Actuellement, l'absence des éléments constitutifs de l'Etat qui sont fon-
damentaux au regard du droit international fait de la Bosnie-Herzégovine
a l'intérieur de ses limites administratives un Etat sui generis: i s'agit
d'une relation contractuelle entre deux entités à laquelle est associé un
élément fortement marqué de protectorat international. Ce statut
s'exprime à deux niveaux, à savoir:

a) au niveau des faits, comme le montre le statut de PIFOR. Cette force
est définie comme une «force d’application militaire multinationale »*
déployée en Bosnie-Herzégovine pour «aider à veiller au respect des
dispositions du présent accord»*. L'IFOR n'est pas seulement une
force armée qui «aura la liberté complète de se déplacer sans entrave
par voies terrestre, aérienne et fluviale dans l’ensemble de la Bosnie-
Herzégovine», mais elle est même autorisée «à prendre Jes mesures
requises, y compris l'emploi de la force nécessaire, pour veiller au res-
pect des dispositions de la présente annexe et pour assurer sa propre
protection»;

b} au niveau du droit, eu égard aux dispositions particulièrement perti-
nentes de l’article VI de la Constitution de Bosnie-Herzégovine, qui
institue une cour constitutionnelle, laquelle est un organe intrinsèque-
ment judiciaire qui à «compétence exclusive pour régler tout diffé-
rend apparaissant dans le cadre de la Constitution entre les entités ou
entire la Bosnie-Herzégovine et une entité ou les deux ou entre les ins-
titutions de Bosnie-Herzégovine»*’. Le paragraphe 1 de l’article sus-
mentionné, relatif à la composition de la cour, est ainsi libellé:

«La Cour constitutionnelle de Bosnie-Herzégovine est formée
de neuf membres.

a} Quatre membres sont choisis par la chambre des représentants
de la fédération, deux membres par l’assemblée de la Repu-
blika Srpska. Les trois membres restants sont choisis par le
président de la Cout européenne des droits de l’homme, après
consultation avec la présidence.» *

Il est done hors de doute qu'en pratique l'élection d’un tiers des membres
de la cour n’est en aucune manière influencée par la présidence de la
République de Bosnie-Herzégovine ni par un autre organe de la Répu-

43 Article [ de l'accord relatif aux aspects militaires du règlement de paix, doc.
A/S7/790-5/1995/799, p. 6.

4 ibid.

45 Jbid., p. 17.

46 Jbid., p. 7.

47 Jhid., p. 64.

48 Jhid.

93

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 685

blique ou des entités, en pratique, étant donné que la consultation n’a par
définition aucune force obligatoire.

On peut aussi mentionner les dispositions relatives à la compétence de
l’équipe internationale de police. Cette force est notamment compétente
pour «contréler, observer et inspecter les activités et facilités de maintien
de l’ordre, y compris les organismes, structures et procédures judiciaires
connexes». La portée véritable de ces pouvoirs dans le contexte de la
suprema potestas de la République de Bosnie-Herzégovine est mise en
lumière par les dispositions de l'article VII de l'accord, qui définit les ins-
titutions de maintien de l’ordre comme les institutions chargées de main-
tenir l’ordre, de mener les enquêtes pénales, d’assurer la sécurité publique
et la sécurité de Etat, ou de s’occuper des détentions ou des procédures
judiciaires *°. !

Les éléments relevant du protectorat international ont en outre une
double importance. D'une part, et en particulier en ce qui concerne la
composition de la cour constitutionnelle, ils sont partie intégrante de Ja
structure étatique de la Bosnie-Herzégovine, telle que fagonnée par les
accords de Dayton, et, de l’autre, ils servent à garantir l'exécution des
obligations qu’ont assumées les entités en signant les accords.

25. Il existe une analogie essentielle entre la République de Bosnie-
Herzégovine et la Finlande après que celle-ci eut déclaré son indépen-
dance le 4 décembre 1917. Comme la Cour permanente de Justice interna-
tionale n'existait pas à l’époque, c'est à la comnussion de juristes que l’on
a demandé de rendre un avis sur le statut de la Finlande. Dans son rap-
port, la commission à notamment noté ce qui suit:

«Certains éléments essentiels de FEtat, même des éléments de fait,
lui ont assez longtemps fait défaut. La vie politique et sociale était
désorganisée; l'autorité n'était plus assez forte pour s'affirmer; la
guerre civile sévissait; la Diéte, dont la légalité avait été contestée
par une grande partie du peuple, avait été dispersée par le parti révo-
lutionnaire ... la force armée et la police étaient divisées en deux
camps opposés … I] est donc difficile de dire à quelle date précise la
République de Finlande, dans le sens juridique du mot, est née
comme Etat souverain définitivement constitué. Ce n’est certaine-
ment pas avant qu’une organisation politique stable n’ait été créée et
que les autorités publiques ne soient devenues assez fortes pour affir-
mer leur autorité sur le territoire du pays sans le concours de troupes
étrangères.» 7!

Comme l'a déclaré M. Warren Christopher, secrétaire d’Etat des Etats-
Unis d'Amérique:

49 Article IT, paragraphe 1 a), de l'accord relatif à l’équipe internationale de police,
doc. A/50/790-8/1995/999, p. 104.

50 Jhid., art. VII, p. 107.

51 Rapport de la commission de juristes (Larnoude, président, Struycken, Huber}, Jour-
nal officiel de la Société des Nations, supplément spécial n° 3, 1921, p. 8-9.

94

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 686

«Sans élections, il n’y aura pas d'Etat bosniaque unifié, pas de
constitution nationale ni d’appareil judiciaire et guère d’espoir d’un
renforcement de la coopération entre les diverses communautés de
Bosnie. » *?

26. La reconnaissance de la Bosnie-Herzégovine est fréquemment,
expressément ou implicitement, invoquée comme attestant existence de la
Bosnie-Herzégovine en tant qu’Etat souverain et indépendant à l'intérieur
des limites administratives de l’ex-entité fédérale yougoslave du même nom.

Une telle attitude est quelque peu surprenante, étant donné que «l'Etat
existe par lui-même et la reconnaissance d’un Etat n’est rien d’autre
qu'une déclaration de cette existence, réconnue par les Etats dont elle
émane» Ÿ.

Cela est particulièrement vrai si l’on considère que «la pratique adoptée
par les Etats montre que l’acte de reconnaissance est cependant considéré
comme une décision de caractère essentiellement politique que chaque
Etat prend suivant l'opinion qu'il se fait lui-même de la situation»,

I] est raisonnable de supposer que sur la base de ces seuls faits un émi-
nent juriste est en mesure de conclure que «la reconnaissance fait tou-
jours partie de la langue des diplomates mais elle n'appartient pas à la
langue du droit».

Il est vrai que la situation de la Bosnie-Herzégovine est particulière, car
elle a été reconnue par pratiquement toute la communauté internationale.
Ce fait sert de fondement à la thèse selon laquelle

«la reconnaissance, tout comme la qualité de membre d’organisa-
tions internationales, témoigne de la conviction de ces Etats que
l'entité politique ainsi reconnue constitue une réalité et lui confère
certains droits et certaines obligations au regard du droit internatio-
nal» 56.

Cette thèse, élégante du point de vue de la doctrine, met notamment en
lumière le caractère ambivalent de l'institution de la reconnaissance
des Etats. Selon la théorie déclarative, qui est celle qui prévaut, la recon-
naissance des Etats devrait être une déclaration de la situation factuelle
formulée /eges artis en harmonie avec les règles juridiques régissant l’appa-
rition de nouveaux Etats. Il est clair que la «conviction des Etats que
l'entité politique ... constitue une réalité» ne correspond pas nécessaire-

32 « Without Elections, There Will Be No Unified Bosnian State», Frternetional Herald
Tribune, 15-16 juin 1996, p. 6.

3 Deutsche Continental Gas-Gesselchaft c. Etat polonais, 5 AD 11, p. 15 (1929-1930).

34 Mémorandum du Secrétariat de l'Organisation des Nations Unies de février 1950
concernant la question de la représentation des Membres à l'Organisation des Nations
Unies, doc. §/14666, Documents officiels du Conseil de sécurité, cinquième année, supplé-
ment janvier-mai 1950, p. 19.

55 L. Henkin, «General Course on Public International Law», Recueil des cours de
l'Académie de droit intenational de La Haye, t. 216, 1989, p, 31.

56 Exposé du Gouvernement de la République de Bosnie-Herzégovine sur les exceptions
préliminaires, par. 4.14.

95

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 687

ment aux faits. Par définition, la «conviction» n’est pas une appréciation
objective des faits, mais bien une appréciation subjective — c'est pour-
quoi il est nécessaire en l’espèce de s’efforcer d'établir le sens précis de
l'expression «conviction des Etats» et de voir si oui ou non cette convic-
tion est fondée en fait et en droit. A défaut, l’ensemble du problème relè-
verait de la règle de l’xopinion majoritaire», de telle manière que les faits
seraient ce que la majorité considère qu’ils sont.

Cela étant, il est d'une manière générale nécessaire du point de vue du
droit d'examiner dans chaque cas mdividuel si les critères juridiques
applicables à la reconnaissance sont satisfaits.

Il est évident que la Bosnie-Herzégovine en tant qu'Etat apparu à
l'intérieur des limites administratives de l’ex-entité fédérale yougoslave du
même nom ne peut être classée que parmi les nouveaux Etats. Il ést donc
nécessaire de voir quels critères s’appliquent à la reconnaissance des nou-
veaux Etats.

On peut considérer que pour l'essentiel ces critères sont énoncés au para-
graphe 100 («Conditions minimales pour la reconnaissance de nouveaux
Etats») du Restatement of the Law:

«Avani de reconnaître une entité en tant que nouvel Etat, l'Etat
dont émane la reconnaissance doit s'assurer raisonnablement, au
regard des faits, que l'entité:

a) a un territoire et une population définis;

b} est sous le pouvoir d’un régime qui satisfait aux conditions mini-
malés régissant la reconnaissance d’un gouvernement en vertu
du [paragraphe] 101;

c} a la capacité d’avoir des relations internationales;

d} permet raisonnablement de penser que les conditions énoncées
aux clauses a) 4c) continueront d’être satisfaites. » >

Le paragraphe 101 dispose:

«Avant de reconnaître un régime révolutionnaire en tant que gou-
vernement d’un Etat, l'Etat dont émane la reconnaissance est tenu
de s'assurer raisonnablement, compte tenu des faits, que ce régime:

a} exerce son pouvoir sur le territoire et la population de l'Etat; ou

b) exerce son autorité sur une partie substantielle du térritoire et de
la population de l'Etat et permet raisonnablement de penser qu’il
réussira à évincer le gouvernement antérieur sur le territoire de
l'Etat.»

Les critères cités sont dans l'ensemble applicables à la Bosnie-Herzégo-
vine. Lorsqu'on procède à une telle évaluation, une considération est
décisive :

3? American Law Institute, Restatement of the Law, Second, Foreign Relations Law of
the United States, 1965, p. 321.
38 Thid , p. 322.

96

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 688

«La reconnaissance d’un gouvernement ne pose problème que si
un changement anormal de gouvernement a eu lieu, c’est-à-dire un
changement de gouvernement en violation de la constitution de
PEtat. » >?

La Bosnie-Herzégovine ne satisfaisait aux critéres de la reconnaissance ni
d’un point de vue statique ni d’un point de vue dynamique. Plus particu-
hérement, au moment où elle a été reconnue, non seulement elle n’avait
pas «un territoire et une population définis» {voir ci-dessus par. 6-9) et
n’exergait pas non plus, notamment, «son contrôle sur une partie subs-
tantielle du territoire et de la population» (voir ci-dessus par. 18}, mais
elle ne permettait pas «raisonnablement de penser» qu'elle pourrait à
l'avenir satisfaire à ces critères sans un appui extérieur actif. La Bosnie-
Herzégovine elle-même, dans sa «deuxième demande en indication de
mesures conservatoires» du 27 juillet 1993, note, à la fin de ses conclu-
sions: «II s'agit de la dernière occasion qu’aura la Cour de sauver ...
PEtat de Bosnie-Herzégovine» (p. 55}. Les «conditions minimales pour la
reconnaissance des nouveaux Etats» énoncées ci-dessus doivent 4 coup
sûr être complétées par des conditions juridiques puisque «l'exercice de
l’autodétermmation [est] un critère additionnel de la qualité d’Etat, dont
le déni» ferait obstacle à la qualité d'Etat.

Ces critères additionnels confortent encore la conclusion selon laquelle
la Bosnie-Herzégovine a été reconnue exclusivement pour des raisons poli-
tiques. De même, les lignes directrices sur la reconnaissance de nouveaux
Etats en Europe orientale et en Union soviétique, sur la base desquelles la
Bosnie-Herzégovine a été reconnue par la Communauté européenne et ses
Etats membres, et les débats qui ont eu lieu a l'Organisation des Nations
Unies lors de l’admission de la Bosnie-Herzégovine, indiquent que, du
point de vue juridique, la reconnaissance a été accordée sur la base du
droit des peuples à disposer d'eux-mêmes même si, en l’espéce, l'exercice
de ce droit est à tout le moins douteux (voir ci-après par. 44-76).

En d’autres termes, la reconnaissance de la Bosnie-Herzégovine en tant
qu’Etat indépendant a été motivée davantage par des motifs de politique
nationale et des considérations d'opportunité que par l'existence des prin-
cipes juridiques applicables en la matière. Elle a été pour l’essentiel l’un
des instruments de la réalisation d’un projet politique sur le règlement de
la crise yougoslave, un instrument qui reflétait ia logique interne de ce
projet indépendamment des règles juridiques applicables. Le caractère
utilitaire de la reconnaissance dans le cas de la Yougoslavie a été souligné
par l'ambassadeur Brown:

«Lord Carrington, qui présidait la conférence sur la Yougosla-

vie … estimait que la reconnaissance était une arme importante pour

3? American Law Institute, Restatement of the Law, Second, Foreign Relations Law of
the United Stares, 1965, p. 323.
& MON. Shaw, International Law, 2° éd., 1986, p. 132.

97

 

 

 
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 689

rapprocher les deux parties. La reconnaissance pouvait être une inci-
tation à coopérer ou une sanction pour défaut de coopération. »#!

Cela est particulièrement manifeste dans la «Déclaration sur la Yougo-
slavie» du 16 septembre 1991 qui, avec les «Lignes directrices sur la recon-
naissance de nouveaux Etats en Europe orientale et en Union soviétique»
adoptées le même jour par le conseil ministériel de la Communauté euro-
péenne, a servi de base à la reconnaissance de la Bosnie-Herzégovine par
la Communauté européenne et ses Etats membres,

Dans leur déclaration, la Communauté européenne et ses Etats
membres invitaient

«toutes les républiques yougoslaves à déclarer avant le 23 décembre si:

— elles souhaitent être reconnues en tant qu'Etats indépendants ;

— elles acceptent les engagements contenus dans les lignes direc-
trices susmentionnées ;

— elles acceptent les dispositions reprises dans le projet de conven-
tion qui est à l'examen à la conférence sur la Yougoslavie,
notamment les dispositions du chapitre If sur les droits de
Phomme et les droits des groupes ethniques et nationaux» *,

La Bosnie-Herzégovine, ainsi que les autres entités fédérales de la Répu-
blique fédérative socialiste de Yougoslavie, a donc été invitée à déclarer si
elle souhaitait être reconnue comme Etat indépendant. Cette invitation a
été faite à un moment où le désir d'indépendance ne s'était pas encore
exprimé de manière appropriée en Bosnie-Herzégovine. Le référendum
sur le statut de la Bosnie-Herzégovine lors duquel deux habitants sur
trois se sont déclarés en faveur de la «souveraineté et l'indépendance de
la Bosnie-Herzégovine» n’a eu lieu qu’en mars 1992. Il est difficile de
soutenir qu'une telle invitation, émanant d’un organe qui avait offert ses
bons offices et sa médiation pour régler la crise yougoslave, a pu n'avoir
aucun effet sur les choix politiques faits en Bosnie-Herzégovine, d’autant
plus qu'elle assujettissait la reconnaissance à certaines conditions, notam-
ment l’acceptation des «dispositions reprises dans le projet de conven-
tion ... à l’examen à la conférence sur la Yougoslavie». La disposition
clef du «projet de convention» que le président de la conférence, lord
Carrington, a présenté a la conférence le 23 octobre 1991, est son article
premier, qui est ainsi libellé:

«Les nouvelles relations entre les républiques reposeront sur les
éléments suivants:

a) statut de républiques souveraines et indépendantes, dotées d’une
personnalité internationale pour celles qui Je désirent;

SE. G. Brown, «Force and Diplomacy in Yugoslavia: the U.S. Interest», American
Foreign Policy Newsletter, vol, 15, n° 4, août 1993, p. 2.

52 Coopération politique en Europe, communiqué de presse, 16 décembre 1991 (les ita-
liques sont de moi).

98

 

 

 

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 690

B) libre association des républiques dotées d'une personnalité inter-
nationale comme envisagé dans la présente convention;

c} dispositions détaillées, y compris des mécanismes de supervision,
pour la protection des droits de l’homme et Poctroi d’un statut
spécial à certains groupes et zones;

d) dans le cadre d’un règlement d’ensemble, reconnaissance de l’indé-
pendance — à l’intérieur des frontières actuelles, sans accord
contraire — des républiques qui souhaitent être indépendantes.»

Les circonstances montrent qu’il existait un lien entre la reconnais-
sance et le démembrement de la République fédérative socialiste de You-
goslavie selon sa‘division administrative en entités fédérales, comme le
prévoyait l’article 1 a) du projet de convention. Ce schéma, qui prévoyait
la substitution automatique 4 la personnalité de la République fédérative
socialiste de Yougoslavie de la personnalité des entités fédérales, reflétait
le jugement de valeur exprimé dans la «Déclaration sur la Yougoslavie»
du 16 décembre 1991, sur la base de laquelle son contenu reposait. On ne
peut expliquer autrement certaines formulations figurant dans la déclara-
tion — par exemple, celle selon laquelle la Communauté européenne et
ses Etats membres «ne reconnaitront pas des entités qui seraient le résul-
tat d’une agression». Par définition, l'agression est

«l'emploi de la force armée par un Etat contre la souveraineté, l’inté-
grité territoriale ou l'indépendance politique d’un autre Etat, ou de
toute autre manière incompatible avec la Charte des Nations Unies» ©.

En fait, certains indices attestent que, en présentant le projet de conven-
tidn, ceux qui fournissaient leurs bons offices et leur médiation donnaient
effet à une décision politique sur la transformation des entités fédérales
yougoslaves en Etats souverains, La déclaration du 6 octobre 1991 for-
mulée dans le cadre de la coopération politique en Europe soulignait que:

«il avait été convenu qu'une solution politique devait être recherchée
dans la perspective de la reconnaissance de l'indépendance des répu-
bliques qui le souhaitent, au terme d’un processus de négociation
mené de bonne foi et avec la participation de toutes les parties»,

Une autre indication est le titre même du document — le terme «conven-
tion» dénote un «accord entre Etats au sens du droit international». La
convention sur je droit des traités (1969), qui est lex fata dans ce domaine,
dispose en son article 2 qu’on entend par «traité» «un accord internatio-
nal conclu par écrit entre Etats et régi par le droit international ... quelle
que soit sa dénomination particulière». L'article 6 de la convention dis-
pose que «[tJout Etat a la capacité de conclure des traités».

#3 Résolution 3314 (XXIX) de l'Assemblée générale, en date du 14 décembre 1974,
annexe, article premier {les italiques sont de moi).

99

 

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 691

Le lien établi entre la reconnaissance et certaines fins politiques
concrètes atteste que la reconnaissance de l’indépendance des entités
fédérales yougoslaves avait bien un tel caractère. La déclaration des
Etats-Unis d'Amérique et de la Communauté européenne sur la reconnais-
sance des républiques yougoslaves stipule notamment:

«La Communauté et ses Etats membres et les Etats-Unis sont
convenus de coordonner la manière dont ils envisagent d'achever les
processus de reconnaissance des républiques yougoslaves demandant
Pindépendance.

1) que les Etats-Unis, dans ce contexte, examineront rapidement
et dans un esprit positif les demandes de reconnaissance de la
Croatie et de la Slovénie de manière à soutenir fa double approche
fondée sur le déploiement de la force de paix des Nations Unies et
la conférence de paix de la Communauté européenne, présidée par
lord Carrington,

ii) qu'il convient d’examiner dans un esprit positif les demandes de
reconnaissance des deux autres républiques, sous réserve de la
solution des questions qui subsistent au sein de la Communauté
européenne à propos de ces deux républiques. A cet égard, [les
signataires] engagent fermement toutes les parties en Bosnie-
Herzégovine à adopter sans délai des dispositions constitution-
nelles permettant un développement pacifique et harmonieux de
cette république dans ses frontières actuelles. La Communauté et
ses Etats membres et les Etats-Unis sont aussi convenus de
s opposer fermement à tout effort visant à porter atteinte à la
stabilité et à l’intégrité territoriale de ces deux républiques. »

En ce qui concerne la reconnaissance de la Bosnie-Herzégovine en tant
qu'Etat indépendant à l’intérieur des limites administratives de Pex-entité
fédérale, au moins deux conclusions s'imposent:

a) phénoménologiquement, en l’espèce, la reconnaissance de la Bosnie-
Herzégovine n’a pas suivi la logique naturelle du processus juridique
de la reconnaissance, qui devrait consister à prendre acte passivement
de la création de l'Etat. Dans le cas de la Bosnie-Herzégovine, la
reconnaissance, comme l’attestent les événements, a été l’un des ins-

truments utilisés pour constituer la Bosnie-Herzégovine en tant
qu'Etat à l’intérieur de ses limites administratives. En réconnaissant
la Bosnie-Herzégovine, les Etats en cause ont en fait manifesté leur
intention de la créer ou de participer 4 sa création;

b) juridiquement, la reconnaissance de la Bosnie-Herzégovine à l’inté-
rieur de ses limites administratives constituait la reconnaissance d’un
Etat non existant. Elle à été accordée uniquement pour des raisons
politiques puisque, au moment où elle est intervenue, la Bosnie-Her-
zégovine ne satisfaisait pas aux critères minimums pour être reconnue
en tant que nouvel Etat.

100

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 692

En outre, compte tenu de importance du droit des peuples à disposer
d'eux-mêmes en tant que critère dans la décision concernant la qualité
d'Etat, on peut conclure que l'admission de la Bosnie-Herzégovine à

l'Organisation des Nations Unies a été un acte diplomatique qui altait à
l'encontre de la pratique établie de l'Organisation à cet égard.

DEUXIÈME EXCEPTION PRÉLIMINAIRE

27, La position de la Cour concernant la deuxième exception prélimi-
naire de la Yougoslavie repose sur deux prémisses:

i) elle «n’a pas, pour se prononcer sur cette exception, à examiner les
dispositions de droit interne qui ont été invoquées à l’appui ou à
l'encontre dé ladite exception au cours de la procédure», étant donné
que «[cJonformément au droit international, il ne fait pas de doute
que tout chef d'Etat est présumé pouvoir agir au nom de l'Etat dans
ses relations internationales», et

ii} «M. Izetbegovic avait été reconnu, en particulier par POrganisation des
Nations Unies, comme étant le chef d'Etats et sa «qualité de chef d'Etat
a continué de lui être reconnue dans de nombreuses enceintes internatio-
nales par la suite et plusieurs accords internationaux » (arrêt, par. 44).

Mes vues sur ce point sont très différentes. La-requéte introductive d’ins-
tance, comme celle de la Bosnie-Herzégovine, constitue un acte unilatéral
typique de l'Etat qui produit des conséquences juridiques dans les relations
mutuelles entre les parties à la convention sur le génocide. C’est pourquoi
la Cour est autorisée à prendre en considération les dispositions perti-
nentes du droit constitutionnel de la Bosnie-Herzégovine, amsi que d’autres
affaires dans lesquelles l’application d’une norme du droit international
était subordonnée au droit interne (par exemple l'affaire des Gisements dia-
mantiféres du Griqualand occidental, 1871 (Recueil des arbitrages interna-
tionaux, 1856-1872, vol. 2, p. 676-705 (1923)}; la Senrence Cleveland (1888)
(Moore, fnternational Arbitrations 1945-1968, vol. 2); l'affaire des Zones
franches de la Haute-Savoie et du Pays de Gex, 1932 (C.P.J.T. série A/B
n° 46); l'affaire des Pécheries (CL TJ. Recueil 1958, p. 125-126); l'affaire
Nottebohm (CLS. Recueil 1955, p. 4; l'affaire de Application de la
convention de 1902 pour régler la tutelle des mineurs (CLS. Recueil 1958,
p. 62-66), etc.}. En d’autres termes, il ne suffit pas d’un confit entre le droit
interne et le droit international comme, par exemple, dans l'affaire relative
à Certains intérêts allemands en Haute-Silésie polonaise où l'affaire du
Vapeur Wimbledon, mais d'une affaire dans laquelle ces deux droits sont
en coordination et dépendent l’un de l’autre.

In concreto, la Yougoslavie affirme que M. A. Izetbegovié n'a pas pu
donner l'autorisation d’introduire une instance devant la Cour en la pré-
sente affaire parce que:

54 J. Dugard, Recognition and the United Nations, 1987, p. 79.

101

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS, KRECA) 693

i) il n’entrait pas dans les attributions du président de la présidence de
Bosnie-Herzégovine de donner une telle autorisation et, parce que,

ii} a fa date pertinente, M. Izetbegovié n'était pas, selon la Constitution
de Bosnie-Herzégovine, président de la présidence.

I] est incontestable que ces deux arguments reposent principalement
sur le droit interne de Bosnie-Herzégovine de telle manière que recher-
cher les réponses que le droit constitutionnel de Bosnie-Herzégovine
apporte à ces deux questions est essentiel, quoique de manière différente,
pour l’application des normes pertinentes du droit mternational, La Bos-
nie-Herzégovine elle-même le reconnaît indirectement lorsqu’eile demande
à la Cour de:

«prendre connaissance des faits qui suivent, lesquels établissent que
le président Izetbegovié a été régulièrement nommé président de la
présidence de la République de Bosnie-Herzégovine et qu’il exerçait
ses fonctions conformément aux procédures constitutionnelles perti-
nentes»s,

S'agissant du point i), le principe général de droit énoncé 4 l’article 46 de
la convention sur le droit des traités (1969) vise à réaliser un équilibre
relatif entre droit international et droit interne sous la forme d’une théo-
rie internationaliste modifiée (théorie du chef de l’État), La seule manière
pour la Cour de décider si ce principe juridique général est applicable en
l'espèce est d'examiner le droit interne de Bosnie-Herzégovine pour éta-
blir si, lorsque M. Izetbegovié a accordé l’autorisation d'introduire une
instance devant la Cour, le droit interne de Bosnie-Herzégovine a été
violé.

Le point ii) ne peut non plus être tranché sans un examen du droit
interne de la Bosnie-Herzégovine.

On ne peut nier, comme le note la Bosnie-Herzégovine, qu’«[a]Jucune
règle du droit international ... n’exige que la structure d'un Etat ait une
forme particulière» %. [1 est également incontestable que le droit inter-
national, étant souverain et indépendant du droit interne, détermine le
cercle des personnes qui représentent l’État dans les relations internatio-
nales (cela vaut même si le cercle des personnes représentant l'Etat iz
fora externo est déterminé sur la base de dispositions constitutionnelles
pratiquement identiques). Toutefois, sedes materiae, l'argument ii) for-
mulé dans la deuxième exception préliminaire ne conteste pas le droit de
M. Alija Izetbegovié, en sa qualité de chef d'Etat, et conformément au droit
international, de donner l'autorisation d'introduire une instance devant la
Cour, mais conteste que M. Izethegovié ait été le chef de l'Etat à la date
pertinente, c'est-à-dire au moment où il a donné l'autorisation en question.

#5 Exposé du Gouvernement de la République de Bosnie-Herzégovine, p. 42.
66 Sahara occidental avis consultatif. CES. Recueil 1975, p. 43.

102

 

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 694

La seule maniére de répondre 4 la question sonlevée dans la deuxiéme
exception préliminaire est d’examiner le droit interne constitutionnel] de
Bosnie-Herzégovine. A centrarie, la norme pertinente du droit interna-
tional serait celle déterminant non seulement la structure d’un Etat mais
aussi les modalités de la constitution et la durée de vie de cette structure.

28. Au deuxième jour des audiences consacrées à la première demande
en indication de mesures conservatoires, l’agent de Bosnie-Herzégovine a
notamment souligné ce qui suit:

«Le président Izetbegovié a personnellement accrédité M. Sacir-
bey, qui a comparu devant vous hier, et moi-méme en tant qu’agents
extraordinaires et plénipotentiaires de la Bosnie-Herzégovine auprès
de la Cour.» 7

Que les déciarations de celui qui était alors l'agent de la Bosnie-Herzégo-
vine correspondent aux faits est confirmé par le texte de l’acte de nomina-
tion de

«Son Excellence Muhamed Sacirbey, notre ambassadeur et repré-
sentant permanent auprès de l'Organisation des Nations Unies, et
Francis A. Boyle, professeur de droit international à l'Université
d’Illinois ... comme agents généraux dotés de pouvoirs extraordi-
naires et plénipotentiaires afin qu’en notre nom ils introduisent une
instance et défendent nos intérêts devant la Cour internationale de
Justice.»

Le texte de cet acte était signé, comme indiqué dans l'acte, par «Alija
Izetbegovié, président de la République de Bosnie-Herzégovine». Le titre
«président de la République de Bosnie-Herzégovine» indique sans équi-
voque le caractère personnel de l’accréditation du président Izetbegovié
— d'autant plus que, contrairement à la pratique de la présidence de Bos-
nie-Herzégovine, il n’est pas indiqué dans le texte qu’il s’agit d’un acte de
la présidence. Le fait que cet acte ait été rédigé «sur le papier à en-tête
officiel de la présidence» ne saurait à mon avis prouver que l'acte a été
accompli au nom de la présidence de Bosnie-Herzégovine. L'utilisation
du papier à en-tête officiel n’est qu’une indication prima facie qui permet
de supposer que ce qui est écrit sur ce papier est un acte de l'organe dont
le nom figure dans l’en-tête. Cette supposition est réfutable car le papier
à en-tête officiel n'est que le signe d'identification extérieur de l’auteur et

#7 CR 93/13, p. 38 (les italiques sont de moi).

Par exemple, le décret sur le changement du nom de la République socialiste de Bos-
nie-Herzépovine (déclaration du Gouvernement de la République de Bosnie-Herzégovine
sur les exceptions préliminaires, annexes, vol. 1, annexe 2.12} a été pris par «la présidence
de la République socialiste de Bosnie-Herzégovine lors d'une réunion tenue le 8 avril
1992», et signé par le «président de la présidence de la République socialiste de Bosnie-
Herzégovine, Alija Izetbegovié». La décision sur la proclamation d'une menace immi-
nente de guerre adoptée Ic même jour, ainsi que tous les autres actes publiés par la
présidence de Bosnie-Herzégovine, sont des exemples identiques.

103

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 695

sert en outre de support à la décision de l’organe, et elle sera vérifiée dans
chaque cas concret selon que les conditions formelles et matérielles régis-
sant l'adoption de l’acte rédigé sur le papier 4 en-tête ont été satisfaites. Il
serait a contrario absurde de supposer que tout texte écrit sur le papier à
en-tête officiel d’un organe constitue ipso facto un acte de cet organe.

in concreto, on peut se demander si le papier à en-tête sur lequel
M. Izetbegovié a donné l’autorisation d’introduire une instance devant la
Cour est sans aucun doute le seul papier à en-tête officiel de la présidence
de ia République de Bosnie-Herzégovine. Cette question est légitime
parce que le mot «présidence» figurant dans l’en-tête se trouve sous le
nom de l'Etat — «République de Bosnie-Herzégovine» — et au-dessus
du mot «président». Le mot «présidence» peut aussi être pris dans le
sens de bureau du président, étant donné en particulier que M. Izetbe-
govié est qualifié de «président de la République de Bosnie-Herzégo-
vine». Le nom de la direction collective de l'Etat aux termes de la Cons-
titution de Bosnie-Herzégovine n’est pas «présidence» mais «présidence
de la République de Bosnie-Herzégovine »*°.

Il est particulièrement important que, contrairement aux dispositions
de l’article 10 du règlement intérieur de la présidence et à la pratique
habituelie de celle-ci, la lettre signée par M. Alija Izetbegovié ne porte
aucun des sceaux (ni le petit ni le grand) de la présidence de Bosnie-
Herzégovine.

Ces différents points attestent de manière convaincante qu’en l’occur-
rence on a affaire à une «accréditation personnelle» de M. Izetbegovié.

Le président Izetbegovié était-il autorisé par le droit interne de la partie
demanderesse à accréditer un «agent extraordinaire et plénipotentiaire
auprès de la Cour»?

29. La fonction du «président de la République de Bosnie-Herzégo-
vine» n'est pas établie par la Constitution de Bosnie-Herzégovine. Le
chapitre X de la Constitution évoque la «présidence de la République de
Bosnie-Herzégovine» comme l'organe «représentant la République de
Bosnie-Herzégovine» ©, La présidence de la République de Bosnie-Her-
zégovine est la direction collective de l'Etat «qui agit et décide collecti-
vement dans le cadre de réunions et est collectivement responsable de ses
actes» ”1.

La présidence de la République de Bosnie-Herzégovine prise collecti-
vement, en tant que collège, est aux termes de la Constitution l’organe de
représentation. Le président de la présidence, en tant que primus inter
pares, Wexerce aucun pouvoir politique indépendant. Les actes relevant
des attributions de la présidence de la République de Bosnie-Herzégovine

6 Chapitre X de la Constitution de Bosnic-Herzégovine.

70 Article 219, paragraphe 1, de la Constitution de Bosnic-Herzégovine.

31 Article 3 du réglement intérieur de ia présidence de la République socialiste de Bos-
nie-Herzégovine, Journal officiel de la République socialiste de Bosnie-Herzégovine, n° 36,

1990.

104

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 696

(décrets, décisions et conclusions ainsi que réglements ayant force de loi
dans les cas prévus par la Constitution) sont adoptés par la présidence de
la République de Bosnie-Herzégovine dans son ensemble”?

Le président de la présidence, au nom de la présidence, représente cette
dernière *. D'un intérêt particulier parmi les fonctions du président de la
présidence énumérées à l’article 22 du règlement intérieur est la fonction
consistant à «signer les actes adoptés par la présidence».

En conséquence, M. Izetbegovié, en tant que président de la prési-
dence, n’était pas autorisé à «accréditer personnellement … un agent
extraordinaire et plénipotentiaire de la Bosnie-Herzégovine auprès de la
Cour».

30. La Yougoslavie fait valoir dans sa précédente exception prélimi-
naire qu’à l’époque où l'autorisation d'introduire une instance devant la
Cour a été donnée {le 20 mars 1993), M. Izetbegovié «n’occupait pas les
fonctions de président de la République» et que «l’autorisation d’intro-
duire et de conduire une instance a été accordée en violation d’une règle
de droit interne d'importance fondamentale» *4.

La Bosnie-Herzégovine, d'autre part, estime que

«le 20 mars 1993, date a laquelle la présente instance a été introduite
devant la Cour internationale de Justice, le président et la présidence
exercaient légalement leurs fonctions, conformément aux dispositions
pertinentes de la Constitution, y compris celles relatives à l'état de
guerre ou d'urgence. En sa qualité de président de la présidence, le pré-
sident Izetbégovié est légalement habilité à représenter internationale-
ment la République de Bosnie-Herzégovine dans cette affaire. »

Il y a désaccord sur le point de savoir si M. Izetbegovié aurait pu exer-
cer les fonctions de président de ja présidence ex constitutione après le
20 décembre 1992. Il est indiscutable que M. A. Izetbegovié assumait les
fonctions de président de la présidence de la République socialiste de
Bosnie-Herzégovine en décembre 1990, conformément aux dispositions
constitutionnelles applicables. Son mandat a été prorogé d'un an, confor-
mément à l’amendement LI (par. 4, point 6) de la Constitution de la
République socialiste de Bosnie-Herzégovine, qui disposait:

«Le président de la présidence est élu par la présidence parmi ses
membres pour une période de un an et il est rééligible une seule fois
pour une année supplémentaire. »

La Constitution interdisait donc à quiconque d'exercer les fonctions de
président de la présidence pendant plus de deux ans ou pour plus de deux

72 Article 49 du règlement intérieur.

7 Article 21 du réglement intérieur.

74 Exceptions préliminaires de la Yougoslavie, p. 141, par. A.2.

F5 Exposé du Gouvernement de la République de Bosnie-Herzégovine sur les exceptions
préliminaires, p. 47, par. 2.19.

105

 

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 697

mandats consécutifs. Cette interdiction était absolue dans le texte drigi-
naire de la Constitution de la République socialiste de Bosnie-Herzégo-
vine car, en ce qui concerne le président de la présidence, aucune excep-
tion n’était envisagée méme en cas d’«état de guerre ou de menace
imminente de guerre», L’article 358 de la Constitution confirme une telle
interprétation:

«En cas d'état de guerre ou de menace imminente de guerre le
mandat des membres de la présidence de ja République socialiste de
Bosnie-Herzégovine est prorogé jusqu'à ce que les conditions permet-
tant l'élection de nouveaux membres de la présidence soient réunies.

Cette interdiction a été modifiée par l'amendement LI (par. 4, point 8) de
la Constitution de la République socialiste de Bosnie-Herzégovine, aux
termes duquel:

«En cas d'état de guerre ou de menace imminente de guerre /e
mandat des membres de la présidence et du président sont proragés
jusqu'à ce que les conditions nécessaires pour l'élection de nouveaux
membres de la présidence soient réunies,» T6

Cet amendement étend la portée ratiohe personae de l'exception établie
au profit des membres de la présidence par l’article 358 de la Constitution
de la République socialiste de Bosnie-Herzégovine au président de la pré-
sidence. Les principaux éléments des solutions consacrées dans l’amende-
ment LI sont les suivants:

a) la prorogation du mandat est liée à l'éventualité d’un «état de guerre
ou d'une menace imminente de guerre»;

b} l'interdiction d'un troisième mandat consécutif n’est pas abolie, mais la
prorogation d'un mandat en cours est envisagée dans les cas prévus;

c) la prorogation du mandat est limitée par les «conditions permettant
l'élection de nouveaux membres de la présidence», non par la cessa-
tion de «état de guerre ou [de la] menace imminente de guerre».

La Bosnie-Herzégovine invoque aussi l’article 220 de la Constitution
consolidée de la République de Bosnie-Herzégovine adopté le 24 février
1993, qui est ainsi libellé:

«En cas de guerre ou d'état d'urgence, le mandat des membres de
la présidence et du président sont prorogés jusqu'à ce que les condi-
tions nécessaires 4 de nouvelles élections à la présidence soient réu-
nies.»

A. mon avis, le texte consolidé de la Constitution ne peut, en l’occurrence,
être accepté comme fondement juridique pertinent.

Plus particuliérement, dans la pratique constitutionnelle yougoslave,
l'élaboration d'un texte consolidé était une procédure de pure technique

76 Journal officiel de ia République socialiste de Basnie-Herzégovine, n° 13, du 21 avril
1989, p. 338.

106

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 698

juridique permettant d’ajuster un texte normatif, la constitution ou une
loi, en fonction de son objectif et des impératifs de son application
concréte. Elle excluait toute modification juridique méme mineure du
texte et se réduisait le plus souvent 4 une renumérotation de ses diverses
composantes. Ainsi, dans la pratique constitutionnelle yougoslave, le
texte consolidé d’un acte normatif ne pouvait être invoqué dans le cadre
d'une procédure officielle, notamment une procédure judiciaire.

Comparé à l'amendement LI, l’article 220 du texte consolidé de la
Constitution de la République de Bosnie-Herzégovine apporte uns modi-
fication à la Constitution. La prorogation du mandat des membres et du
président de la présidence est liée par l'amendement LI (par. 4, point 8) à
la «guerre ou une menace imminente de guerre» alors qu’à l’article 220
du texte consolidé, le motif de la prorogation est la «guerre ou l’état
d'urgence». On peut donc conclure que la consolidation du texte dissi-
mule en fait une modification de la Constitution.

La présidence de Bosnie-Herzégovine, comme indiqué dans le préam-
bule de la Constitution, a adopté une décision aux fins d'établir un texte
consolidé de la Constitution de ja République de Bosnie-Herzégovine et
elle n'était pas autorisée par la Constitution à apporter une modification
à cette dernière, l’Assemblée de Bosnie-Herzégovine étant exclusivement
compétente pour ce faire 77. La présidence ainsi que le gouvernement de
la République, chacune des chambres de l’Assemblée et au moins trente
membres de l’Assemblée semblent être seuls habilités à proposer des
amendements à la Constitution #. Les modifications de la Constitution
de la République de Bosnie-Herzégovine doivent prendre la forme d’amen-
dements ou de lois constitutionnelles ”?.

I] découle de ce qui précède que l’article 220 de la Constitution conso-
lidée de la République de Bosnie-Herzégovine, en ce qu’il lie la proroga-
tion du mandat des membres et du président de la présidence à un «état
d'urgence» également, constitue une modification de la Constitution de
la République de Bosnie-Herzégovine, et cette modification a été effec-
tuée, du point de vue tant de la forme que du fond, contra constitutio-
ne.

31. En conséquence, il reste à déterminer si, eu égard aux dispositions
de l’article 358 de la Constitution de la Bosnie-Herzégovine telle que
modifiée par l'amendement LI (par. 4, point 8), les conditions prescrites
pour la prorogation du mandat du président de la présidence de la Répu-
blique de Bosnie-Herzégovine après le 20 décembre 1992, c'est-à-dire
après expiration de son second mandat consécutif, étaient réunies.

La disposition pertinente de la Constitution de la Bosnie-Herzégovine
disposait que le «mandat du président sera prorogé» en cas de «guerre

77 Article 268, paragraphes 3 et 4, de la Constitution,
74 Article 268, paragraphe 1, de la Constitution.
® Article 268, paragraphe 5, de la Constitution.

107

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 699

ou menace imminente de guerre». En d’autres termes, la survenance
d’une «guerre ou menace imminente de guerre» constituait le fondement
constitutionnel de la prorogation automatique du mandat du président
de la présidence.

La satisfaction de cette condition ex constitutione impliquait que la
décision relative à existence d'une «guerre ou menace imminente de
guerre» soit prise par l’organe compétent conformément à la procédure
constitutionnelle établie.

32. La présidence de la République socialiste de Bosnie-Herzégovine,
lors de sa réunion du 8 avril 1992, a adopté une «décision sur la proclama-
tion d’une menace imminente de guerre» dans le territoire de la Bosnie-
Herzégovine. Cette décision a été prise, comme indiqué dans le préambule,

«conformément aux dispositions des amendements LI et LXXIT à la
Constitution de la République socialiste de Bosnie-Herzégovine et
sur la proposition de l’Assemblée de la République socialiste de Bos-
nie-Herzégovine».

Il ressort de cette indication:

a) que la «décision» a été prise sur la proposition de l’Assemblée de la
République socialiste de Bosnie-Herzégovine; et

5) que la présidence a pris cette «décision» sur la base des amendements
LI et LXXII à la Constitution de la République socialiste de Bosnie-
Herzégovine,

33. Les compétences de l’Assemblée de la République socialiste de
Bosnie-Herzégovine ont été définies par l’article 314 de la Constitution de
la République socialiste de Bosnie-Herzégovine {voir ci-après par. 36}. La
conclusion sans équivoque qui découle du texte de cet article est qu'il
n’entrait pas dans les attributions de l’Assemblée de la République socia-
liste de Bosnie-Herzégovine de présenter une proposition sur la procla-
mation d’une menace imminente de guerre. L'article 314 a été modifié par
l'amendement LXXI adopté le 31 juillet 1990. Les dispositions de cet
améndement relatives aux compétences de l’Assemblée siégeant en ses-
sion plénière, toutes chambres réunies, étaient ainsi libellées:

«5. Les chambres de l’Assemblée de la République socialiste de
Bosnie-Herzégovine réunies en session plénière peuvent:

— décider de modifier la Constitution de la République socialiste de
Bosnie-Herzégovine:

— proclamer la Constitution de la République socialiste de Bosnie-
Herzégovine et toute modification apportée à celle-ci;

— faire des propositions, exprimer des avis et approuver des modi-
fications à la Constitution de la République fédérative socialiste
de Yougoslavie;

— approuver des modifications des frontières de la République
fédérative socialiste de Yougoslavie;

108

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 700

— se prononcer sur des modifications des frontiéres de la Répu-
blique socialiste de Bosnie-Herzégovine;

—~ examiner des questions de politique étrangére;

— se prononcer sur la prorogation du mandat des députés à l’Assem-
blée de la République socialiste de Bosnie-Herzégovine et des
édiles siégeant aux assemblées des communes et des municipalités ;

— adopter le plan social de la Bosnie-Herzégovine, le budget et les
comptes définitifs du budget de la République socialiste de Bos-
nie-Herzégovine;

— organiser un référendum a l’échelon de ja République;

— se prononcer sur l'émission d’emprunts publics à l'échelle de la
République;

— se prononcer sur les dettes et autres obligations de Ja République;

— décider s’il convient de confier les affaires relevant de la compé-
tence de la République 4 une communauté municipale prise en
tant que communauté sociopolitique distincte;

— élire et relever de leurs fonctions: le président et le vice-président de
J’ Assemblée de la République socialiste de Bosnie-Herzégovine; le
membre de la présidence de la République fédérative socialiste
de Yougoslavie originaire de la République socialiste de Bosnie-
Herzégovine; le président, le vice-président et les membres du
Gouvernement de la République socialiste de Bosnie-Herzégovine;
le président et les juges de la Cour constitutionnelle de Bosnie-
Herzégovine: le président et les juges de la Cour suprême de
Bosnie-Herzégovine; et le président et les membres des organes
de l'Assemblée de la République socialiste de Bosnie-Herzégovine;

— élire et relever de leurs fonctions les membres de la délégation de
l'Assemblée de la République socialiste de Bosnie-Herzégovine à
la chambre des républiques et des provinces de l’Assemblée de la
République fédérative socialiste de Yougoslavie;

— nommer et relever de leurs fonctions: les ministres, le gouverneur de
la banque nationale de Bosnie-Herzégovine, le procureur de la Répu-
blique, l'avocat général de la République et le secrétaire général de
l’Assemblée de la République socialiste de Bosnie-Herzégovine;

— adopter le règlement intérieur de l’Assemblée de la République
socialiste de Bosnie-Herzégovine ;

Les chambres de l’Assemblée de la République socialiste de Bos-
nie-Herzégovine peuvent décider d’examiner en session pléniére
d'autres questions relevant des attributions ordinaires de l’Assem-
blée de Ja République socialiste de Bosnie-Herzégovine. » #°

Ainsi, la présentation d’une proposition tendant à la proclamation d'une
«menace de guerré imminente» ne relevait pas de la compétence de

80 Journal officiel de la République socialiste de Bosnie-Herzégovine, n° 21, du 31 juillet
990,

109

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 701

l’Assemblée de la République socialiste de Bosnie-Herzégovine en session
plénière et n’était pas non plus envisagée dans la version modifiée de
l'article 314 de la Constitution de la Partie requérante. A fortiori, elle ne
relevait pas non plus des compétences des chambres de l'Assemblée
siégeant individuellement.

34. Seul le texte consolidé de la Constitution de la République de Bos-
nie-Herzégovine contient une disposition selon laquelle l’Assemblée de la
République de Bosnie-Herzégovine, entre autres, «décide de la guerre et
de la paix»*!, Toutefois, cette disposition ne peut être considérée comme
pertinente en l'espèce pour deux raisons principales. Premièrement, elle
constitue de par sa nature une revision de la Constitution effectuée contra
constitutionem sous la forme d’une consolidation du texte de la Constitu-
tion — donc, les arguments présentés en ce qui concerne l’article 220 du
texte consolidé de la Constitution s'appliquent par analogie (voir ci-des-
sus par. 30). Deuxièmement, la Constitution consolidée de la République
de Bosnie-Herzégovine a été adoptée en février 1993, c’est-à-dire presque
un an après l'adoption de la «décision sur la proclamation d’une menace de
guerre imminente», de telle sorte qu’en l’espèce elle n’est pas pertinente.

34. Le préambule de la «Décision sur la proclamation d’une menace
imminente de guerre» stipule, notamment, que la décision a été prise
«conformément aux dispositions des amendements LI et LXXIT de la
Constitution de la République socialiste de Bosnie-Herzégovine». Aux
termes de cette décision, donc, les amendements LI et LXXII semblent
constituer un fondement constitutionnel concret. Le contenu de Famen-
dement LXXII ne peut guère être lié à la «décision sur la proclamation
d’une menace imminente de guerre», car cet amendement abroge en fait
l’amendement XVII de la Constitution de la République socialiste de
Bosnie-Herzégovine en ce qu'il stipule: «Les dispositions de l’amende-
ment XVII de la Constitution de la République socialiste de Bosnie-
Herzégovine sur le Conseil de la République sont caduques.»#? Prima
facie, il existe une relation entre l’amendement LI et la « Décision sur la
proclamation d'une menace imminente de guerre», puisque cet amen-
dement avait pour objet d'établir les compétences de la présidence de la
République socialiste de Bosnie-Herzégovine. L’amendement LT était
ainsi libellé:

«1. La présidence de la République socialiste de Bosnie-Herzégo-
vine:

1) représente la République socialiste de Bosnie-Herzégovine;

2) examine des questions relatives à la mise en œuvre des poli-
tiques adoptées en ce qui concerne la défense de tous les peuples, la
sûreté de YEtat, la protection sociale et la coopération internationale
et elle propose à l’Assemblée de la République socialiste de Bosnie-

® Article 206, paragraphe 5, du texte consolidé,
82 Journal officiel de la République socialiste de Bosnie-Herzégovine, n° 21, du 31 juillet
1990.

110

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 702

Herzégovine, pour adoption, les mesures voulues pour mettre en
œuvre ces politiques et, en cas d'urgence empêchant ou entravant
sérieusement la réalisation de l’ordre social prévu par la Constitu-
tion, propose à l’Assemblée de la République socialiste de Bosnie-
Herzégovine, pour adoption, les mesures nécessaires pour faire face
aux troubies qui se produisent;

3) élabore le plan de défense de la République et fournit les direc-
tives voulues en conformité avec la loi;

4) conformément aux décisions et propositions de l’Assemblée de
la République socialiste de Bosnie-Herzégovine, examine des ques-
tions relatives à la participation de la République socialiste de Bos-
nie-Herzégovine à l'élaboration et à la mise en œuvre de la politique
étrangère de la République fédérative socialiste de Yougoslavie, à la
coopération entre la République et les autres républiques et pro-
vinces autonomes dans le domaine de la coopération internationale
dans le cadre de la politique étrangère de la République fédérative
socialiste de Yougoslavie et des traités internationaux et, sur la base
de consultations préalables au sein de la République, propose des
candidats pour occuper des postes de chef de mission diplomatique
et notifie ses propositions à cet effet à la présidence dé la République
fédérative socialiste de Yougoslavie et à l’Assemblée de la Répu-

- blique socialiste de Bosnie-Herzégovine ;

5) propose, après consultations préalables au sein de la Répu-
blique, des candidats aux postes de président et de juge de la Cour
constitutionnelle de Bosnie-Herzégovine;

6} propose, après consultations préalables au sem de la Répu-
blique, des candidats aux postes de membre du conseil de la Répu-
blique;

7) fait des propositions pour les décorations conférées par la pré-
sidence de la République fédérative socialiste de Yougoslavie et
confère des décorations et autres marques d'honneur de la Répu-
blique conformément 4 la loi:

8} accorde des grâces aux délmquants, conformément à la loi;

9} adopte le règlement intérieur de la présidence. » #

Compte tenu des compétences qui sont celles de la présidence de la Répu-
blique socialiste de Bosnie-Herzégovine, prima facie, l'amendement LI ne
saurait en aucune manière constituer un fondement constitutionnel pos-
sible pour l'adoption de la «décision sur la proclamation d'une menace
de guerre imminente». L’amendement LI n'autorise aucunement la pré-
sidence à proclamer une menace de guerre imminente de sa propre initia-
tive ou sur la proposition d’un autre organe. En son paragraphe 2, ledit
amendement définit les compétences de la présidence «en cas de circons-
tances extraordinaires empêchant ou entravant sérieusement la réalisa-

83 Journal officiel de la République socialiste de Bosnie-Herzégovine, n° 21, du 31 juillet

 

111

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 703

tion de l’ordre social établi par Ja Constitution», mais ces circonstances
ne sauraient inclure la proclamation d’une menace de guerre imminent.
D'une part, expression «circonstances extraordinaires » est beaucoup plus
large que expression «menace de guerre imminente». Dans la terminologie
constitutionnelle yougoslave, expression «circonstances extraordinaires»
dénote une situation provoquée par une catastrophe naturelle (l’article 364
de la Constitution de la République socialiste de Bosnie-Herzégovine cite,
parmi les «circonstances extraordinaires», des événements comme «les
catastrophes naturelles, les épidémies...»). Tous les pouvoirs relatifs à un
état de guerre ou à une menace de guerre imminente étaient entièrement
entre les mains des organes fédéraux. D’autre part, même si aux termes du
paragraphe 2 de l'amendement LI la question d’une «menace imminente de
guerre» relevait des compétences de la présidence, la procédure suivie pour
adopter la «Décision sur la proclamation d’une menace imminente de
guerre» ne peut être considérée que comme inconstitutionnelle du point de
vue formel, car le paragraphe susvisé de l’amendement LI donne à la pré-
sidence, en cas de circonstances extraordinaires, le droit de «proposer à
Y Assemblée de la République socialiste de Bosnie-Herzégovine de prendre
les mesures nécessaires pour mettre fin aux troubles». Ainsi, la présidence
n'était pas autorisée à « prendre les mesures nécessaires pour mettre fin aux
troubles » (les italiques sont de moi), mais seulement de proposer à l'Assem-
blée de prendre de telles mesures. Les conditions préalables à une telle pro-
cédure existaient puisqu’i ressort du texte du préambule de la «décision»
que l’Assemblée était en session lorsqu'il a été proposé de proclamer une
menace de guerre imminente.

36. En conséquence, étant donné qu'aux termes de l’article 358 de la
Constitution de Bosnie-Herzégovine tel que modifié par l'amendement LI
(par. 4, point 8} la prorogation automatique du mandat du président de la
présidence était constitutionnellement subordonnée à une «guerre ou
menace imminente de guerre» et qu’eu égard aux dispositions pertinentes
de l’article 314 de la Constitution de la République socialiste de Bosnie-
Herzégovine tel que modifié par l'amendement LXXI et l'amendement LI,
Ja «Décision sur la proclamation d’une menace imminente de guerre» a
été adoptée en violation de la Constitution par un organe non habilité à
l'adopter, le mandat de président de la présidence de M. Alija Izetbegovié
n'a pas pu être automatiquement prorogé après le 20 décembre 1992.

37. La lettre adressée par le premier ministre de Bosnie-Herzégovine
au Secrétaire général de l’Organisation des Nations Unies le 1° mars
1993, c’est-à-dire vingt jours avant que M. Alija Izetbegovié n'ait donné
l'autorisation d'introduire une instance devant la Cour, est ainsi libellée:

«Jai également fait savoir à la commission que le mandat de pré-
sident de la présidence de M. Alija Izetbegovié était venu à expira-
tion. Cela montre bien qu’il est nécessaire que la communauté inter-
nationale aide non seulement à protéger la souveraineté et l’mtégrité
territoriale de la Bosnie-Herzégovine, mais aussi à veiller à ce que le
pays soit gouverné conformément à ses principes démocratiques et

112

 
 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 704

constitutionnels. Je vous serais reconnaissant de faire distribuer la
présente et son annexe comme document de l’Assemblée générale, au
titre du point 143 de l’ordre du jour, et du Conseil de sécurité. »*4

L’annexe de cette lettre est une «Lettre datée du 24 février 1993, adressée
au président de la sous-commission des affaires européennes de la commis-
sion des affaires étrangéres du Sénat des Etats-Unis d’Amérique par le pre-
mier ministre de Bosnie-Herzégovine» et se lit en partie comme suit:

«Je vous prie de noter par ailleurs que le mandat de président de
la présidence de la République de Bosnie-Herzégovine de M. Alija
Izetbegovié est venu à expiration le 20 décembre 1992. I] n’a pas
actuellement le pouvoir constitutionnel d’agir en cette qualité. Seule
la présidence peut, en vertu de la Constitution, invoquer les pouvoirs
d'urgence, et non pas le président de son propre chef, qui n’est que
primus inter pares. De même que M. Silajdzié, M. Izetbegovié ne
parle pas pour l'ensemble de la présidence en ce qui concerne l’étape
actuelle des pourparlers de paix Vance/Owen, mais en tant que l’un
des membres musulmans de la présidence. »**

A cet égard, M. R. Zacklin, directeur et adjoint du Secrétaire général
adjoint chargé du bureau des affaires juridiques, dans une lettre adressée
au Greffier de la Cour internationale de Justice le 25 mars 1993, souli-
gnait notamment ce qui suit:

«M. Izetbegavié a participé au débat général de la dernière session
de l’Assemblée générale en qualité de président de la Bosnie-Herzégo-
vine et aucune communication n’a été adressée depuis lors à l’'Organi-
sation des Nations Unies indiquant qu'il n'était plus président. A
l'Organisation des Nations Unies et à la conférence mternationale sur
lex-Yougoslavie, M. Izetbegovié a été considéré et continue d’être
considéré comme le président de la Bosnie-Herzégovine. » #6

Le fait qu'«fà] l'Organisation des Nations Unies et à la conférence
internationale sur Fex-Yougoslavie, M. Izetbegovié a été considéré et
continue d'être considéré comme le président de la Basnie-Herzégavine»
peut-il modifier l’ordre juridique établi par la Constitution de Bosnie-
Herzégovine”?

On ne peut répondre à cette question que par la négative car, à défaut,
on se trouverait dans la situation absurde d'attribuer à l'institution de la
reconnaissance, qui est en pratique un acte éminemment politique, des
effets constitutionnels, le pouvoir de modifier l’organisation politique
interne d’un Etat. Une autre conclusion peut néanmoins être tirée — a

84 Doc. A/47/899-8/25360, 5 mars 1995.

85 Jhid.

#8 Lettre datée du 25 mars 1993, adressée à M. E. Valencia-Ospina, Greffier de la Cour
internationale de Justice, par M. R. Zacklin, directeur et adjoint du Secrétaire général
adjoint chargé du bureau des affaires juridiques de l'Organisation des Nations Unies.

113

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 705

savoir que la communauté internationale organisée dans le cadre de
l'Organisation des Nations Unies a commis une erreur de droit (error
juris}, à en juger d'après le libellé de la lettre susmentionnée, en ce qui
concerne la nature de l'institution de chef de l'Etat dans le système cons-
titutionnel de la Bosnie-Herzégovine.

38. À la lumiére des dispositions pertinentes du droit interne de la Bos-
nie-Herzégovine, il est évident que M. Alija Izetbegovié n'était pas au
21 décembre 1991 constitutionnellement habilité à agir en qualité de pré-
sident de la présidence de la Bosnie-Herzégovine. La pertinence de ce fait
au regard du droit international ne peut être niée, étant donné qu'à mon
avis nous sommes en présence d’un principe général de droit selon lequel:

«l'acte d'un agent de l'Etat ne peut juridiquement être imputé à
FEtat s’il ne relevait pas de la compétence de cet agent. L'acte d’un
agent de l'Etat incompétent n’est pas un acte de l'Etat.» #?

39. Ce principe général est aussi énoncé à l’article 8 de la convention
sur le droit des traiteés de 1969.

Une mesure prise par un agent de l'Etat en dehors de sa sphère de com-
pétence est par définition non avenue, et elle est limitée au domaine des
faits car elle est dénuée d'effet juridique. A cet égard, l'observation ci-
après qui figure dans le commentaire de l’article 8 de la convention sur le
droit des traités s'applique par analogie:

«lorsqu'une personne dépourvue de toute compétence pour repré-
senter l'Etat à cette fin prétend néanmoins exprimer son consente-
ment à être liée par le traité, ... [il faut conclure] en droit que l’acte
n'était pas imputable à l'Etat et que celui-ci ne pouvait donc pas
avoir manifesté un consentement quelconque ... l'acte non autorisé
d’un tel représentant est sans effet juridique».

TROISIÈME EXCEPTION PRÉLIMINAIRE

40. Le sedes materiae de la troisième exception préliminaire est l’argument
selon lequel la souveraineté et l'indépendance de la Bosnie-Herzégovine ont
été proclamées illégalement en violation flagrante du principe de l'égalité de
droits des peuples et de leur droit à disposer d'eux-mêmes; de ce fait, la Partie
requérante n’a pu succéder à la convention sur le génocide de 1948.

La Cour constate, tout simplement, que:

«la Bosnie-Herzégovine est devenue Membre de l'Organisation des
Nations Unies à la suite des décisions prises le 22 mai 1992 par le

#7 Le commissaire présidant la commission franco-mexicaine de réclamations, 1924,
dans l'affaire Caire, 1929, cité dans Bin Cheng, General Principles of Law as Applied by
International Courts and Tribunals, 1953, p. 205,

88 Projet d’articles sur le droit des traités, avec commentaires, adopté par la Commis-
sion du droit international à sa dix-huitième session, Documents officiels de la conférence
des Nations Unies sur le droit des traités, premiére et deuxième session, Vienne, 26 mars-
24 mai 1968 et 9 avril-22 mai 1969, p. 13, par. 1.

114

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 706

Conseil de sécurité et l'Assemblée générale, organes compétents en
vertu de ja Charte»,

et elle indique que:

«l’article XI de la convention sur le génocide ouvre celle-ci à «tout
Membre des Nations Unies»; dès son admission au sein de l’Orga-
nisation, la Bosme-Herzégovine pouvait donc devenir partie à la
convention. Peu importent alors les circonstances dans lesquelles elle
a accédé à l'indépendance.» (Paragraphe 19 de l’arrêt de la Cour.)

À mon avis, la légalité de la naissance de la Bosmie-Herzégovine est
loin d’être établie au regard des règles juridiques applicables. Elle repose
implicitement sur la notion du prétendu «processus de dissolution» de la
Yougoslavie, élaboré par la commission d'arbitrage de la conférence sur
lex-Yougoslavie dans ses avis, qui n’est pas un terme juridique stricto
sensu. Cette notion doit être considérée comme une métaphore dans le
cadre de laquelle un Etat est représenté comme une sorte de récipient
duquel la substance vitale s'échappe peu à peu et qui, par la volonté d'un
créateur imaginaire, serait par transsubstantiation transformée en nouvel
organisme étalique.

(Ceci est attesté de manière éloquente par la position adoptée par la
commission d'arbitrage en ce qui concerne la date de la succession
d'Etat dans le cas de la Yougoslavie. Dans son avis n° 11, la commis-
sion a déclaré:

«que les dates auxquelles les Etats issus de l’ancienne République

fédérative socialiste de Yougoslavie ont succédé à celle-ci sont les

suivantes :

— lé 8 octobre 1991 pour la République de Croatie et la Répu-
blique de Slovénie,

— le 17 novembre 1991 pour l’ex-République yougoslave de Macé-
doine,

— le 6 mars 1992 pour la République de Bosnie-Herzégovine»
(conférence internationale sur l’ex-Yougoslavie, commission
d’arbitrage, avis n° 11, par. 10).

Ainsi, la commission affirme que la succession est intervenue dans les
relations entre la République fédérative socialiste de Yougoslavie en qua-
lité d'Etat prédécesseur et les républiques nouvellement indépendantes en
qualité d'Etats successeurs. En d’autres termes, elle ne s’est pas produite
uno ictu; en fait, ce qu'on appelle succession est en réalité une série de
successions qui se sont produites Pune après l’autre enire le 8 octobre
1991 et le 27 avril 1992. La succession de la Slovénie et de la Croatie n’a
pas détruit ta personnalité juridique internationale de la République fédé-
rative socialiste de Yougoslavie en tant qu’Etat prédécesseur. À contrario,
la Macédoine ne pouvait se séparer de la République fédérative socialiste
de Yougoslavie et succéder à celle-ci dans le même temps. J/ en est de
même de la Bosnie-Herzégovine, parce que cette ex-entité fédérale, de

115

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 707

l'avis de la commission, a également succédé à la République fédérative
socialiste de Yougoslavie, Cette approche de la commission pourrait
s'expliquer raisonnablement par «l'interaction complexe entre les délibé-
rations de la commission d'arbitrage et les décisions politiques des institu-
tions de la Communauté européenne et de ses Etats membres, [interac-
tion} qui est remarquable » (commission d'arbitrage de la conférence sur
l'ex-Yougoslavie: avis sur des questions découlant de la dissolution de la
Yougoslavie, note liminaire de Maurizio Ragazzi, International Legal
Materials, 1992, p. 1490). Compte tenu de ce qui précède, il existe un lien
patent entre cette qualification et le contenu de larticle 1 4} du projet de
convention présenté par le président de la conférence, aux termes duquel
«Jes nouvelles relations entre les républiques reposeront sur les éléments
suivants: @) statut de républiques souveraines et indépendantes dotées
d’une personnalité internationale pour celles qui le désirent, etc. »)

Le fait qu’il existe un lien substantiel et, de fait, causal entre la légalité
de la naissance d’un Etat et le statut d'un Etat successeur du point de vue
juridique est de la plus haute importance (voir ci-après par. 81-88).

Pour parvenir à une conclusion sur le point de savoir si la Bosnie-Herzé-
govine a été créée dans la légalité, il faut examiner tant les normes appli-
cables du droit international que le droit interne de la République fédérative
socialiste de Yougoslavie, La pertinence du droit interne de la République
fédérative socialiste de Yougoslavie à cet égard découle de la nature spéci-
fique, dans les Etats multiethniques, de la norme de l'égalité de droits des
peuples et de leur droit à disposer d'eux-mêmes (voir ci-après par. 44-46).

A. Pertinence du droit international en ce qui concerne la naissance
de nouveaux Etats

41. On cherche souvent à répondre à cette question de la pertinence du
droit international en choisissant entre deux qualifications qui s’excluent
mutuellement: la naissance des Etats en tant que question de fait ou en tant
que question de droit, Aucune de ces qualifications, prises individuellement
et indépendamment de toute autre considération, ne correspond vraiment à
la réalité des choses, car elles relévent d’une simplification abusive et d’une
distinction insoutenable. La première donne à penser que le droit interna-
tional est indifférent 4 Ja question de la naissance des Etats, que ceux-ci
sont créés dans un vide juridique, une sorte de «terrain vague» juridique,
par la libre interaction d’éléments de puissance et d’opportunité. Quant à
la seconde, eile réduit la naissance des Etats à des procédures légalistes, à
la seule volonté d'un législateur international imaginaire, se matérialisant
sous la forme d'un Etat indépendamment des processus sociaux existant
dans la réalité, En dernière analyse, la première qualification réduit le droit
international relatif à la naissance des Etats à une rationalisation à pos-
teriori d'événements qui se sont effectivement produits et donc à sa propre
négation, alors que la seconde défend une position totalement opposée,
élevant le droit international au niveau d’un créateur de phénomènes so-
ciaux.

116

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 708

Le vice fondamental que comporte le chox de l’une ou l’autie de ces
deux explications s’excluant mutuellement tient à la confusion des deux
dimensions que comporte la naissance des Etats: la dimension sociopoli-
tique et la dimension juridique. Tout comme il est incontestable que Ja
naissance des Etats est d’un point de vue sociopolitique la résultante de pro-
cessus sociaux réels, il est aussi incontestable qu'elle a lieu dans lenvironne-
ment de la communauté internationale. Ainsi, le droit international ne peut
s'abstenir de réglementer une question aussi cruciale de la vie internationale.
C’est à juste titre que Shaw a fait observer que:

«la relation ... entre les critères factuels et juridiques est une relation
évolutive cruciale. Les questions de savoir si la naissance d’un nou-
vel Etat est d’abord une question de fait ou de droit et comment
l'interaction entre les critères de l’effectivité et les autres principes
juridiques pertinents peut être accommodée sont des questions d’une
complexité et d’une importance considérable, »#

42, Depuis qu'il existe, le droit international n’a jamais été ou n’a
jamais pu être indifférent à la question de la naissance des Etats. La subs-
tance et Ja nature de ces règles ont subi des modifications en fonction de
son développement. Grosso modo, les règles du droit international concer- :
nant la naissance des Etats peuvent être regroupées en deux catégories:

— la première comprendrait les règles du droit international définissant
l'Etat ab intra, en tant que fait juridique au sein du système juridique
international. En d’autres termes, ces règles du droit international
définissent ce qu'est un Etat. Cette définition même est statique et se
réduit à l’énumération des éléments constitutifs de l'Etat. Dans
l'ensemble, elle est fondée sur le principe de l’effectivité et par ce
moyen le droit international définit le sens statique et catégoriel de la
notion d'Etat;

— la seconds catégorie comprendrait les règles définissant l'Etat ab extra,
du point de vue des autres règles pertinentes du droit international. Si
la définition ab intra prend comme point de départ l’État en tant que
phénomène isolé et statique, la définition ab extra place l’État dans Je
système du droit international, hant sa naissance et son fonctionne-
ment au sein de la communauté internationale 4 d’autres régles juri-
diques. En exprimant l’aspect dynamique d’une question concrète
concernant un Etat donné, la notion d’Etat ab extra comprend, en
fait, des normes et des principes fondamentaux concernant la nais-
sance des Etats. Ces principes existent pratiquement depuis que le
droit international existe. La naissance des Etats, depuis le traité de
Westphalie (1648), a été justifiée par divers principes, comme l'équi-
libre des puissances, la légitimité et l'interprétation de la «Sainte-
Alliance», les compétences quasi législatives des superpuissances, le

8 M. N. Shaw, Jnternational Law, 2° éd., 1986, p. 126.

117

 

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 709

principe de la nationalité, et, au XX* siècle, le droit des peuples à dis-
poser d'eux-mêmes. On peut dire que ces principes découlent quant
au fond de la notion de légalité.

43, Il ne faut toutefois pas oublier que la nature de la notion de légalité
s’est modifiée au fur et à mesure que le droit international s’est développé.
Cette notion était fondée, pendant une assez longue période, sur des critères
subjectifs et réducteurs, qui reconnaissaient, dans une communauté qui
tolérait le recours incontrôlé à la force et méme a la guerre, la possession
d’un facteur législatif, n’entendant la légalité qu’au sens formel du terme.
Déterminé au cas par cas, en fonction du respect de prescriptions formelles
et procedurales, cette légalité n’était pas une légalité stricto sensu, mesurée
au regard des normes d’un droit interne plus développé, mais plutét une
décision politique présentée sous une forme plus acceptable.

La division hiérarchique du droit international en fonction de la valeur
juridique de ses normes est à la base d’un changement radical d’attitude
en ce qui concerne la question de la légalité. La division du droit inter-
national en droit «supérieur» et «inférieur» a ouvert la voie à la concep-
tualisation des normes impératives du droit international général {jus
cogens) aux articles 53 et 64 de la convention de 1969 sur fe droit des
traités, Comme le déclare M. Ammoun dans son opinion individuelle
dans l'affaire de la Barcelona Traction (deuxième phase, 1970):

«par une pratique déjà longue des Nations Unies, le concept de jus
cogens acquiert une plus grande effectivité, sanctionnant, en tant que
norme impérative du droit des gens, les principes figurant au fron-
tispice de la Charte»

Le jus cogens ouvre la voie à une modification globale des relations
entre la souveraineté des Etats et Fordre juridique international et à la
création de conditions permettant à la règle de droit de prévaloir sur la
libre volonté des Etats. En tant que norme objective non réductrice, il
constitue une base pertinente, un critère permettant de contester la léga-
lité d'actes mdividuels au sein de la communauté internationale. En
conséquence, il limite fondamentalement impact de l’effectivité en droit
international. Dans un système dans lequel la notion de Jégalité est défi-
nie, effectivité ne peut être juridiquement acceptée que dans Jes cas où
elle n’est pas en conflit avec les normes qui servent de critères de légalité.
Dans les limites de Yordre de jure, opposer l’effectivité à Ja légalité est une
démarche incorrecte, parce que accepter l’effectivité en tant que règle

«reviendrait en fait à saper les fondements mêmes du droit des gens
et à couvrir de son autorité douteuse une gamme infinie de faits illi-
cites internationaux et de méconnaissances d'obligations internatio-
nales »?!

OLE Recueil 1970, p, 304.
SJ. H. W. Verzjil, International Law in Historical Perspective, vol, I, 1968, p. 293.

118

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 719

44. La notion d’une légalité matérielle et homogène intervient inévita-
blement en ce qui concerne Ja naissance des Etats. C’est ce que donne à
penser une pratique internationale qui est encore insuffisamment déve-
loppée et stabilisée. Prenons le cas de la Rhodésie du Sud. En Poceur-
rence, le critère de l’effectivité était pleinement satisfait, car le gouverne-
ment minoritaire blanc exercait une autorité effective sur le territoire.
Mais, en dépit de cela, le Conseil de sécurité de l'Organisation des
Nations Unies a estimé, dans sa résolution 217 du 20 novembre 1965, que
la déclaration d'indépendance n'avait «aucune validité légales et que l’indé-
pendance nationale avait été proclamée par des «autorités illégales». Cette
attitude envers la Rhodésie du Sud, qui, sur la base du critère ab intra, était
sans aucun doute un Etat, était dictée par l'intention «de permettre au
peuple de Rhodésie du Sud de déterminer son propre avenir conformément
aux objectifs de la résolution 1514 (XV) de l’Assemblée générale» de
196072. La résolution 1514 du 14 décembre 1960 de l’Assemblée générale
des Nations Unies, intitulée « Déclaration sur l'octroi de l'indépendance
aux pays et aux peuples coloniaux» stipulait notamment que:

« Tous les peuples ont le droit de disposer d'eux-mêmes. En vertu de
ce droit, ils déterminent librement leur statut politique et poursuivent
librement leur développement économique, social et culturel.» (Par. 2.)

Aussi, la pratique des Etats confirmait que:

«Dans le cas d'une entité entendant devenir un Etat et acceptée
par la communauté internationale comme habilitée à exercer son
droit à ’'autedétermination, il peut très bien être nécessaire de démon-
trer que les prescriptions internes du principe n’ont pas été mécon-
nues. On ne peut définir cette condition trop rigoureusement compte
tenu de la pratique des Etats à ce jour, mais il semblerait que l’on
puisse affirmer qu'une discrimination systématique et institutionna-
lisée peut faire échec à une revendication de la qualité d'Etat.»

Toutefois, on irait trop loin en affirmant que l'introduction de la notion
de légalité matérielle a réalisé une unification harmonieuse des définitions
de l'Etat ab intra et ab extra. Cela n'a pas été possible en raison de la
carence institutionnelle chronique de l’ordre international qui, s'exerçant
dans l’environnement d’une communauté au premier chef politique — ce
qu'est virtuellement la communauté internationale —, amène souvent la
politique à prévaloir sur le droit. D'où l'écart existant entre droit inter-
national et ordre international, puisque les normes n’ont pas toujours été
appliquées comme elles auraient dû l’être eu égard à leur contenu, mais
plus ou moins sous l'influence d'opinions politiques, non juridiques, Il est
indiscutable que la réalisation de l'harmonie susmentionnée constitue
non seulement un objectif mais aussi une condition de l'établissement de
l’ordre international en tant qu’ordre de jure dans ce contexte particulier.

#2 Résolution 217 (1965) du Conseil de sécurité, 20 novembre 1965, par. 7.
#3 M. N. Shaw, op. cit., p. 132.

119

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 711

B. La légalité de la proclamation de l'indépendance
de la Bosnie-Herzégovine au regard du droit interne de la République
Jfédérative socialiste de Yougoslavie

i, Pertinence du droit interne de la République fédérative socialiste de
Yougoslavie en l'espèce

45. La norme juridique internationale originelle qu'est le droit des
peuples à disposer d'eux-mêmes est à la fois incomplète et imparfaite, au
moins en ce qui concerne les sujets ayant droit à l’autodétermination
dans les Etats multiethniques et l'exercice par ceux-ci de ce droit à l’auto-
détermination externe lorsque cet exercice porte atteinte à l'intégrité ter-
ritoriale d’un Etat. Etant incomplète, cette norme est à certains égards
inapplicable à certaines situations concrètes et constitue une sorte de
structure normative décorative et vide. Les entités intéressées l'invoquent
souvent, mais elle ne peut opérer que hors de la sphère juridique, en tant
que façade commode d’une stratégie éminemment politique, reposant sur
l'opportunité et l’équilibre des puissances.

Cela étant, il faut considérer le droit à l’autodétermination externe
dans les Etats composés de plus d’un peuple comme une norme complexe
comprenant deux parties: d’une part, la norme juridique internationale
originelle du droit des peuples à l'autodétermination externe et, de l’autre,
les éléments pertinents du droit interne de l'Etat en cause. Dans ce
contexte, la norme juridique internationale originelle joue le rôle d’une
norme générale et permissive, qui assume un caractère opérationnel et
peut devenir opérante au cas où le droit interne d’un Etat multiethnique
a prévu le droit à l’autodétermination externe, s’il habilite à l'exercer et
définit les modalités de son exercice. En d'autres termes, les dispositions
pertinentes du droit interne sont dans chaque cas partie intégrante de la
norme du droit des peuples à ’autodétermination externe, Ce n'est que
de cette manière que la norme juridique internationale originelle primaire
du droit à l’autodétermination externe devient applicable au niveau du
postulat fondamental de la primauté du droit.

La nécessité d'une telle relation entre droit international et droit interne
est à juste titre soulignée par cé qui suit:

«Pour que la primauté du droit régisse la vie internationale, elle
doit englober une vaste gamme d'opérations de plus en plus com-
plexes qui sont régies en partie par le droit international et en partie
par le droit interne ... I] est donc important que les juridictions et les
tribunaux internationaux soient à même, lorsqu'ils statuent sur des
opérations internationales complexes, d'appliquer simultanément les
principles et règles pertinents du droit international et les disposi-
tions du système de droit interne qui peuvent être applicables à
l'opération en cause ... L’une des fonctions essentielles du droit inter-
national et de l'organisation internationale est de promouvoir l’état
de droit à l'intérieur des nations et entre elles, car ce n’est que sur la
base de l’état de droit à l’intérieur des nations que l’état de droit

120

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS, KRECA) 712

entre les nations peut se développer et être garanti. Les juridictions
et les tribunaux internationaux peuvent contribuer à ce résultat plus
efficacement si là mesure dans laquelle Finterprétation et l’applica-
tion du droit interne dans le cadre de leurs activités est un corollaire
norma! et nécessaire du règlement judiciaire international d’opéra-
tions complexes est mieux comprise. » °4

Libéré du manichéisme et du fardeau pesant de la controverse théorique
entre dualisme et monisme, le droit international positif s'est résolument
engagé sur cette voie. On peut citer une longue liste de règles du droit
international positif qui reposent sur une symbiose entre une norme inter-
nationale contenant des références expresses et implicites au droit interne
et les normes correspondantes de ce droit interne. A titre d'exemple,
l’article 46 de la convention de 1969 sur le droit des traités dispose
qu'un Etat peut invoquer le fait que son consentement à être lié par un
traité a été exprimé en violation d’une disposition de son droit interne
concernant la compétence pour conclure des traités si «cette violation a
été manifeste et concernait une règle de son droit interne d’importance
fondamentale». On peut citer aussi le droit de la mer, dans le cadre
duquel la protection et la préservation du milieu marin sont entièrement
règlementées sur la base d’une symbiose entre le droit international et les
droits internes. Par exemple, l'article 207, paragraphe | («Pollution d’ori-
gine tellurique») de la convention sur le droit de la mer dispose:

«Les Etats adoptent des lois et régléments pour prévenir, réduire
et maîtriser la pollution du milieu marin d’origine tellurique ..., en
tenant compte des règles et des normes, ainsi que des pratiques et
procédures recommandées, internationalement convenues, »

La pratique diplomatique des Etats trouve également dans le droit
interne un critère de la validité des actes internationaux. On peut men-
tionner la pratique des Etats-Unis d'Amérique maugurée par le président
Wilson instaurant un nouveau critère de «constitutionnalité», qui fait de
l«arrivée au pouvoir» d’un nouveau gouvernement par des moyens
constitutionnels une condition préalable à la reconnaissance de ce gou-
vernement par les Etats-Unis‘.

46, Ainsi, en la présente affaire, il ne s’agit pas d’un conflit entre une
norme du droit international et une norme du droit interne, un type
d'affaire dont ont eu à connaître plusieurs tribunaux internationaux
(« Communautés» gréco-bulgares, CPI J. série B n° 17, p. 22; Zones
franches de Haute-Savoie et du Pays de Gex, C.PIJ. série À n° 22,
p. 167; Traitement des nationaux polonais et autres personnes d'origine
ou de langue polonaises dans le territaire de Dantzig, C.P.LJ. série A/B
n° 44, p. 24), mais de l'application d’une norme internationale de struc-
ture complexe, à savoir une norme qui englobe des normes de droit

74 C. Wilfred Jenks, The Prospects of International Adjudication, 1964, p. 547.
#5 M. Whiteman, Digesr of international Law, vol. 2, p. 69.

12]

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 713

interne relatives à l’autodétermination externe. J’estime qu’en la présente
affaire le raisonnement de la Cour dans l'affaire relative aux Ermprunts
brésiliens (1929) est pertinent.

Dans cette affaire, la Cour a notamment fait observer:

«La Cour étant arrivée à la conclusion qu’il y a lieu d’apphiquer le
droit interne d’un pays déterminé, il ne semble guère douteux qu’elle
doit s’efforcer de l'appliquer comme on l’appliquerait dans ledit
pays. Ce ne serait pas appliquer un droit interne que de l'appliquer
d'une manière différente de celle dont il serait appliqué dans le pays
où il est en vigueur.

Il s'ensuit que la Cour doit tenir le plus grand compte de la juris-
prudence nationale, car c’est à l’aide de cette jurisprudence qu'elle
pourra déterminer quelles sont vraiment les règles qui, en fait, sont
appliquées dans le pays dont le droit est reconnu applicable en
l'espèce. Si la Cour était mise dans la nécessité de faire abstraction
de la jurisprudence, le résultat en serait qu’elle pourrait éventuelle-
ment appliquer d’autres règles que celles effectivement appliquées;
cela semblerait aller à l’encontre de l'idée même qui est à la base de
l'application du droit interne.

Sans doute, la Cour appréciera librement la jurisprudence natio-
nale. Si celle-ci est incertaine ou partagée, il appartiendra à la Cour
de choisir l’interprétation qu'elle croit être la plus conforme à la loi.
Mais il ne serait pas conforme à ja fonction qu’exerce la Cour
lorsqu'elle applique une loi nationale que de l’obliger à faire abstrac-
tion de la jurisprudence. »°$

2. Conception constitutionnelle de l'État yougoslave et de la Bosnie-
Herzégovine en tant qu'entité fédérale

47. Pour mieux faire comprendre la conception constitutionnelle de
l'Etat yougoslave et de l’entité fédérale qu'était la Bosnie-Herzégovine, je
me référerai à certaines dispositions des constitutions de [Etat yougo-
slave qui donnent une idée de la nature de cet Etat et, plus précisément,
du statut des peuples qu’il rassemblait.

48. La première constitution de l'Etat yougoslave, la Constitution du
Royaume des Serbes, Croates et Slovénes, promulguée le 28 juin 1921,
définissait le Royaume comme «un Etat de Serbes, Croates et Slovènes,
monarchie héréditaire, constitutionnelle et parlementaire. Son nom offi-
ciel est: Royaume des Serbes, Croates et Slovenes». Selon l’article 3, «la
langue officiefle du Royaume est le serbe-croate-slovene».

49. La Constitution du Royaume de Yougosiavie du 3 septembre 1931
n’en indiquait pas nommément les peuples constitutifs. I] n'était question

%6 CP LE série À n° 21, p. 124,

122

 

 
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 714

de ceux-ci que de manière indirecte, par exemple à l'article 3 qui disposait
que «la langue officielle du Royaume [est] le serbe-croate-slovene».

50. La résolution organisant la Yougoslavie selon le principe fédéral,
approuvée le 29 novembre 1943 à la deuxième conférence du conseil anti-
fasciste de la libération nationale de la Yougoslavie, contenait notam-
ment cette disposition:

«En vertu du droit qu'a chaque peuple de disposer de lui-même,
y compris de droit de se séparer d'autres peuples ou de s'unir avec
eux … le conseil antifasciste de Ja tibération nationale de la Yougo-
siavie adopte la présente

RÉSOLUTION

2) Pour donner effet au principe de la souveraineté des peuples de
Yougoslavie, ... la Yougoslavie est et sera édifiée selon le principe
fédératif qui garantit la pleine égalité des Serbes, Croates, Slovènes,
Macédeniens et Monténégrins, c'est-à-dire des peuples de Serbie,

Croatie, Slovénie, Macédoine, Monténégro et Bosnie-Herzégo-
7. 97
ying...

51. La premiére constitution de la Yougoslavie fédérative, celle de
1946, définit en ces termes en son article premier la République fédérative
populaire de Yougoslavie:

«Etat fédéral populaire 4 forme républicaine, communauté de
peuples égaux en droits qui, en vertu du droit des peuples 4 disposer
d'eux-mêmes, y compris celui de sécession, ont décidé de vivre unis
dans l'Etat fédéral».

52. La deuxième constitution, celle de 1963, définit la Fédération en
ces termes:

«Etat fédéral de peuples égaux librement unis, communauté démo-
cratique socialiste fondée sur le pouvoir des travailleurs et l’autono-
nue politique.»

La Constitution de la République socialiste de Bosnie-Herzégovine de
1963 dispose notamment dans ses «Principes fondamentaux »:

«Liés dans toute leur histoire commune par leur coexistence, leurs
aspirations et leur combat pour la liberté et le progrès social, les
Serbes, les Musulmans et les Croaies, surmontant les entreprises des
puissances étrangères et des forces réactionnaires locales, se sont ras-
semblés pour la première fois dans la liberté, l'égalité et la fraternité,
dans le cadre de leur république, qui est devenue la forme sociopo-
litique dans laquelle se sont incarnées leur unité et leur égalité et par

#7 Résolution portant constitution de la Yougoslavie selon le principe fédérauif, Journal
officiel de la Fédération yougosiave, n° 1/1945 (les italiques sont de moi).

123

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. Dis. KRECA} 715

leur égalité avec les autres peuples de Yaugoslavie, avec lesquels ils
ont volontairement formé un Etat commun sur la base du droit à dis-
poser de soi-même, y compris le droit de se séparer les uns des autres:
la République fédérative populaire de Yougoslavie garantit ainsi la
pleine égalité et l'existence des conditions d’un développement natio-
nal général et du progrès culturel et matériel sur la voie d’une trans-
formation socialiste globale.» (Les italiques sont de moi.)

À l'article premier, la Bosnie-Herzégovine est qualifiée de «communauté
socialiste démocratique constituée d’un Etat des peuples de Bosnie-Her-
zégovine, fondée sur le pouvoir des travailleurs et l'autonomie politique».

53. La Constitution de la République fédérative socialiste de Yougo-
slavie de 1974 commence par l’exposé de «Principes fondamentaux»,
dont Je chapitre I se lisait comme suit:

«Partant du droit de chaque peupie à f'autodétermination, y com-
pris le droit à la sécession, en vertu de leur volonté librement
exprimée dans la lutte commune de toutes les nations et nationalités
au cours de la guerre de libération nationale et de la révolution
socialiste ... ont créé une communauté fédérative socialiste de tra-
vailleurs — la République fédérative socialiste de Yougoslavie...»

Le chapitre VII de ces «Principes fondamentaux» déclare notamment
que la République fédérative socialiste de Yougoslavie reconnaît:

«— le droit qu'a chaque peuple de définir et d’édifier son propre ordre
social et politique par des voies et moyens librement choisis;

— le droit des peuples à disposer d'eux-mêmes et a accéder à
l'indépendance nationale, le droit de mener une guerre de libé-
ration pour réaliser ces fins;

— le devoir de respecter les règles de droit international générale-
ment reconnues».

Dans le corps de ses dispositions, la Constitution définit la République
fédérative socialiste de Yougosiavie de la manière suivante:

«un Etat fédéral — communauté étatique de nations librement unies
et de leurs républiques socialistes ... fondée sur le pouvoir et l’auto-
gestion de la classe ouvrière et de tous les travailleurs, et commu-
nauté démocratique autogestionnaire socialiste de travailleurs et de
citovens, de nations et de nationalités égales en droits» (article pre-
mier de la Constitution).

54. La Constitution de 1974 de la République socialiste de Bosnie-
Herzégovine dispose en son article premier:

«La République socialiste de Bosnie-Herzégovine est un Etat
démocratique socialiste et une communauté démocratique prati-
quant Pautogestion socialiste, qui est composée de travailleurs et de
citoyens, des peuples de Bosnie-Herzégovine — Musuimans, Serbes
et Croates — et de personnes appartenant a d’autres peuples et

 

124

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA} 716

hationalités qui y vivent, et elle est fondée sur le pouvoir et l’autoges-
tion de la classe ouvrière et de tous les travailleurs ainsi que sur fa
souveraineté et l'égalité des droits des peuples de Bosnie-Herzégovine
et des personnes d’autres peuples et nationalités qui y vivent.

La République socialiste de Bosnie-Herzégovine fait partie inté-
grante de ja République fédérative socialiste de Yougoslavie.» (Les
italiques sont de moi.)

L'article 2 de la Constitution est amsi conçu:

«Les travailleurs et les citoyens, les peuples de Bosnie-Herzégovine
— Serbes, Croates et Musulmans — et les personnes appartenant 4
d'autres peuples et nationalités exercent leurs droits souverains dans
la République socialiste de Bosnie-Herzégovine, à l'exception des
droits qui, dans l'intérêt commun des travailleurs et des citoyens, des
peuples et des nationalités, sont mis en œuvre dans la République
fédérative socialiste de Yougoslavie en vertu de sa constitution.»
{Les italiques sont de moi.)

Il est dit notamment dans le préambule que:

«les peuples de Bosnie-Herzégovine — Musulmans, Serbes et
Creates … ainsi que les ouvriers et autres travailleurs et citoyens,
les peuples et les nationalités des autres républiques socialistes et
des provinces socialistes autonomes de la République fédérative
socialiste de Yougoslavie ont obtenu des succès marquants sur ... la
voie … de Funité et de l'égalité...»
et plus loin que:

«l’ordre social et politique de la Bosnie-Herzégovine est fondé sur
les principes consacrés dans la Constitution de ja République fédé-

rative socialiste de Yougoslavie par les peuples et les nationalités et
les travailleurs de Yougoslavie».

H est dit dans les «Principes fondamentaux» de la Constitution que:

«Les peuples de Bosnie-Herzégovine — Serbes, Musulmans et
Croates … et les autres peuples et nationalités de Yougoslavie ...
exerçant leur droit de disposer d'eux-mêmes, y compris le droit de
faire Sécession, se sont volontairement réunis en un Etat commun —
la République fédérative socialiste de Yougoslavie, et se sont ainsi
assuré les conditions de leur pleine égalité et d’un développement
national général...» (Chap. 1)

Le chapitre II des mêmes «Principes fondamentaux» dispose notamment
que:

«les peuples de Bosnie-Herzégovine — Creates, Serbes et Musul-
mans et les membres des autres peuples et nationalités — exerceront
dans le cadre de la République socialiste de Bosnie-Herzégovine, en
tant qu’Etat et communauté autogérée, leurs droits souverains et
feront valoir leurs intérêts de classe et leurs inrérêts nationaux» {les
italiques sont de moi).

125

 

 

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 717

Il est précisé particulièrement que:

«Inspiré par les principes ... du respect de la liberté et de l’mdé-
pendance des peuples, de la coexistence pacifique active, de l’ouver-
ture au monde et du développement nécessaire d’une coopération
internationale générale, la République socialiste de Bosnie-Herzégo-
vine participera, sur un pied d’égalité avec les autres républiques et
provinces autonomes, à l'exercice de la politique étrangère de la
République fédérative socialiste de Yougoslavie.» («Principes fon-
damentaux», chap. X.)

Le 31 juillet 1990, l’Assemblée de la République socialiste de Bosnie-
Herzégovine a adopté les amendements LIX 4 LXXX 4 la Constitution
de la République socialiste de Bosnie-Herzégovine (Journal officiel de la
République socialiste de Bosnie-Herzégovine, n° 21, 31 juillet 1990). Le
texte de l'amendement LX, qui se substitue au paragraphe | de l’article
premier de la Constitution de la République socialiste de Bosnie-Herzé-
govine, se lit comme suit:

«1. La République socialiste de Bosnie-Herzégovine est wi Etat
souverain démocratique composé, dans l'égalité, des citoyens, des
peuples de Bosnie et d'Herzégovine — des Musulmans, des Serbes,
des Croates, ainsi que des autres peuples et nationalités qui vivent
dans la République.»

L’amendement LI dispose que:

«Une représentation proportionnelle est garantie 4 tous les peuples
et à toutes les nationalités dans les assemblées des communautés
sociopolitiques, dans les organes élus par celles-ci à la présidence de
la République socialiste de Bosnie-Herzégovine et dans les autres
organes de l'Etat.» (Le texte de l'amendement s'ajoute à l’article 3.)

Le paragraphe 10 de l'amendement LXX est ainsi conçu:

«L'Assemblée de la République socialiste de Bosnie-Herzégovine
créera un conseil chargé de régler la question de l'égalité des peuples
et des nationalités de Bosnie-Herzégovine. Les membres du conseil
seront choisis parmi les députés membres des nations de Bosnie-
Herzégovine — Musulmans, Serbes et Croates — en proportions
égales, et d’un certain nombre de membres choisis parmi les députés
des autres peuples et nationalités ou autres populations qui vivent en
Bosnie-Herzégovine. Le conseil prendra sa décision par consensus
des représentants de toutes les nations et nationalités. Le conseil
débattra particulièrement des questions liées à l'égalité des langues et
des alphabets, à l'organisation et aux activités des institutions cultu-
relles ayant une importance particulière pour l’expression et l’affix-
mation des particularités des divers peuples et des diverses nationa-
lités, et à la promulgation des règlements d'application des dispositions
constitutionnelles fixant expressément les principes de l'égalité des
peuples et des nationalités.» (Les italiques sont de moi.)

126

 
 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 718

55. Il est un fait depuis toujours indéniable, que l’on retrouve sous
tous les changements, fort variés, qu’a connus l'Etat yougoslave depuis sa
création en 1918 et qui a été, implicitement ou explicitement, à la base de
toutes les configurations constitutionnelles de l'Etat, à savoir que la You-
goslavie a toujours été essentiellement, depuis sa naissance, une commu-
nauté de peuples.

Ce qui a changé, c’est le nombre de peuples constitutifs de l'Etat. Au
moment de sa création, en 1918, la Yougoslavie était une communauté de
trois peuples: les Serbes, les Croates et les Slovénes. La Constitution
fédérale de 1946 a reconnu la qualité de peuple constitutif aux Macédo-
miens et aux Monténégrins, considérés jusque-là comme des «fractions de
l'entité nationale serbe». Enfin, fa Constitution de 1963 a fait figurer les
Musulmans parmi les peuples constitutifs.

56. Depuis la constitution en fédération de l'Etat yougoslave, cette
constante a dominé totalement et sans aucune restriction l'entité fédérale
qu'était la Bosnie-Herzégovine. C’est ia l’origine du qualificatif de « petite
Yougoslavie», quelque peu littéraire mais largement employé à l'endroit
de la Bosnie-Herzégovine, où les traits essentiels de la Fédération you-
goslave sont reproduits dans un cadre exigu.

La Yougoslavie fédérative s’est formée, aux termes de la résolution
prise, en 1943, par la deuxième conférence du conseil antifasciste de libé-
ration nationale de la Yougoslavie, en tant que communauté de peuples
souverains et égaux, des initiatives constitutionnelles devant par Ja suite
instituer les républiques en entités fédérales. Ainsi donc, comme les autres
républiques, la Bosnie-Herzégovine est officiellement née de la Constitu-
tion de 1946 — sans compter que des autorités provisoires avaient été
mises en place dès l'adoption de la résolution portant création de l'Etat
fédératif de Yougoslavie.

Aux termes de la Constitution fédérale de 1946 et de sa propre consti-
tution promulguée la même année, la Bosnie-Herzégovine a vu le jour en
tant qu’Etat des peuples serbes et croates. Les Musulmans ont participé à
la formation de la Fédération yougoslave et à celle de la Bosnie-Herzé-
govine elle-même, en tant que partie intégrante des peuples serbes ou
croates, ou, pour être plus précis, en tant que Serbes ou Croates de reli-
gion musulmane, et non en tant que peuple constitutif doté du droit de
disposer de lui-même.

57. Les solutions constitutionnelles retenues en 1963 ont modifié le
statut constitutionnel des Musulmans pour en faire un peuple constitutif.
Par suite de ce changement, la Bosnie-Herzégovine est définie dans la
Constitution de la République de 1963 comme un Etat formé de «l’union
démocratique socialiste des peuples de Bosnie-Herzégovine...» Les prin-
cipes fondamentaux de la Constitution qualifient de «peuples de Bosnie-
Herzégovine», «les Serbes, les Musulmans et les Croates». Les régle-
ments constitutionnels de 1974 ont conservé aux Musulmans ce statut,

Autrement dit, les Musulmans ont été transformés en nation constitu-
tive à posteriori, par l'exercice du droit à l’autodétermination des Serbes
et des Croates, après formation de la Bosnie-Herzégovine en tant qu’entité

127

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 719

de la Fédération yougoslave. Cette circonstance a-t-elle un effet sur
l'étendue et la nature des droits des Musulmans en tant que nation cons-
titutive? On ne peut que répondre par la négative. Ayant acquis la qualité
de nation constitutive, les Musulmans sont entrés en possession de droits
absolument égaux au même titre que les Serbes et les Croates de Bosnie-
Herzégovine. La pleine égalité des droits des peuples constitutifs n’a cessé
d’être confirmée dans tous les textes constitutionnels ultérieurs, ceux de la
Fédération comme ceux de la Bosnie-Herzégovine, de 1946 à 1974. Cette
confirmation s'exprime non seulement par l'emploi de termes correspon-
dants («le droit de chaque peuple», «pleine égalité», «souveraineté et
égalité des peuples» à titre d'exemple), mais encore par l’inversion de
Pordre dans lequel les peuples sont cités — considération particulière-
ment significative dans les constitutions de la Bosnie-Herzégovine — qui
tend à bien marquer, tant par le fond que par la manière de s’exprimer, la
pleine égalité des peuples constitutifs. En termes concrets, cette égalité
renvoie, de manière à la fois explicite et implicite, au droit qu’a «chaque
nation de disposer d’elle-même, y compris le droit de se séparer d’autres
nations ou de s’unir à elles».

58. À considérer les divers choix constitutionnels — et la pratique juri-
dique et politique qui en a découlé — qui ont amené à qualifier la Bosnie-
Herzégovine de fédération de nations, le concept sui generis de fédération
de personnes était celui qui se rapproche le plus de la réalité de la situa-
tion. Cette façon de voir les choses était corroborée par plusieurs élé-
ments factuels d’importance fondamentale.

En premier lieu, du point de vue du droit comme du point de vue des
faits, la Bosnie-Herzégovine était une communauté de trois peuples. La
République de Bosnie-Herzégovine n’était pas, à la différence des autres
républiques yougoslaves, une forme authentique, originelle, de la person-
nalité d’État de la Yougoslavie, elle a été créée à posteriori à titre de sub-
division administrative et territoriale interne de l'Etat, dans la phase fédé-
rale de l’existence de celui-ci. Ratione valorem, la Bosnie-Herzégovine
n’était pas seulement formée, elle fonctionnait aussi, sur le plan politique
et sur le plan juridique, comme une communauté de peuples. On en don-
nera pour preuve la composition des organes directeurs de la République
socialiste de Bosnie-Herzégovine. La question des cadres dirigeants de
celle-ci était réglée par le «pacte social relatif à la politique du personnel
en République socialiste de Bosnie-Herzégovine»**, Au paragraphe 3 de
Particle 7 de ce pacte, les signataires se sont engagés à garantir:

«la représentation proportionnée et adéquate des peuples et des
nationalités aux assemblées des communautés sociopolitiques, des
institutions publiques et des organes des formations sociopolitiques
de la République, et l'élection aux charges publiques, pour un man-
dat de un ou deux ans, de candidats choisis parmi tous les peuples».

98 Journal officiel de la République socialiste de Bosnie-Herzégovine, n° 34, du 8 no-
vembre 1982.

128

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (GP. DISS. KRECA) 720

Cette solution avait aussi sa sanction légale. Le paragraphe a) de l’ar-
ticle 170 de Ja loi relative aux amendements et aux modifications de Ja loi
sur administration publique” prévoyait que

«le directeur d’une administration publique et son adjoint peuvent
être démis de leurs fonctions avant la fin de leur mandat dans le cas
où l'exigent les critères d’éligibilité tendant à assurer la représenta-
tion équitable des peuples ... de Bosnie-Herzégovine dans l’adminis-
tration de l'Etat et la mise en œuvre de la politique du personnel».

Le paragraphe a) de l’article 175 de cette loi contient une disposition
analogue concernant les hautes fonctions politiques.

On est ainsi amené à conclure que, d'un point de vue phénoménologique,
la Bosnie-Herzégovine n'était une entité fédérale qu'en apparence et
qu'elle était, dans son essence et dans sa réalité matérielle, l'union des
peuples qui la constituaient.

En deuxième lieu, fa Constitution de 1974 de la République fédérative
socialiste de Yougoslavie et la Constitution de la République socialiste de
Bosnie-Herzégovine promulguée la même année définissaient le droit à
l'autodétermination comme un droit des peuples subjectif et collectif.
Cette disposition était reprise des constitutions antérieures. Elle répond à
la nature même de la situation. Le sujet investi du droit à disposer de
lui-même est, par définition, un peuple. Mais le fait que le droit à dispo-
ser de soi-même scit exercé sur un certain territoire est tout à fait diffé-
rent du fait que, dans le cas d'une communauté multinationale disposant
d'un territoire, les conséquences de P’exercice de ce droit sont elles-mêmes
territorialisées. En règle générale, le droit à l’autodétermination et l’exis-
tence d’un territoire se superposent dans le cas d’une communauté
monoethnique; ainsi les formulations qui reconnaissent le droit à une
entité territoriale ne sont qu'une commodité de langage. Mais dans le cas
de communautés multiethniques, composées de peuples dotés de droits
égaux, le territoire n'est que le champ matériel de l'exercice de droits
égaux à l’autodétermination.

En troisième lieu, Ja Bosnic-Herzégovine, en tant qu'entité fédérale,
n'avait pas le bénéfice du droit à l'autodétermination, y compris le droit de
sécession, .

En quatrième lieu, fa Bosnie-Herzégovine ne possédait non plus aucun
des aïtributs classiques de l'Etat qui caractérisent les entités fédérales des
fédérations modernes. Bien qu’elle fût «un élément constitutif de la fédé-
ration», la Bosnie-Herzégovine, comme d’autres entitès fédérales, répon-
dait à une conception constitutionnelle et juridique particulière dans le
fédéralisme yougoslave, A partir de 1963, elle a présenté une dichotomie:
d’un côté elle était dotée des pouvoirs qui caractérisent la plupart des
entités fédérales des fédérations contemporaines; de l’autre côté, elle

% Journal officiel de la République socialiste de Bosnie-Herzégevine, n° 10, du 28 mars
1991.

129

 
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 721-

représentait une communauté démocratique socialiste autogérée de tra-
vailleurs et de citoyens — les peuples de Bosnie-Herzégovine (Musul-
mans, Serbes, Croates) et les membres des autres peuples ou nationalités
vivant sur le territoire — fondée sur le pouvoir et Pautogestion de la
classe ouvriére et de tous les travailleurs ainsi que sur la souveraineté et
l'égalité des droits des peuples de Bosnie-Herzégovine (article premier de
la Constitution de 1974 de la République socialiste de Bosnie-Herzégo-
vine). Cette dichotomie de la personnalité de la Bosnie-Herzégovine dans
l'appareil constitutionnel de la Yougoslavie résulte d’un sous-entendu
idéologique fondamental qui postule que l'Etat, création de classe, est un
phénomène historique passager, incompatible avec la société socialiste et
par conséquent voué à disparaître. « Désétatisation» était le maître mot
de la philosophie constitutionnelle de la Yougoslavie après l'érection de
Vautogestion en mécanisme organisateur de la société: la société contre
l'Etat, tel était le parti pris politique fondamental qui s’imposait même
dans la sphère du droit. La «désétatisation» a donné naissance à la
notion de «travailleurs et peuples», de teile sorte que le fédéralisme, ces-
sant d’être «gouvernemental» est devenu «sociopolitique». Le jeu entre
ces deux aspects antagonistes de la Bosnie-Herzégovine faisait la part
belle à l'aspect «communauté autogérée». C’est ce que font clairement
apparaître le statut constitutionnel de lautogestion et l'appropriation par
la société, qui en découle, des moyens de production, fondement des rela-
tions sociales (chapitre IT des «Principes fondamentaux» de la Constitu-
tion de 1974 de la République socialiste de Bosnie-Herzégovine). Ainsi, la
Bosnie-Herzégovine elle-même était définie comme la «communauté
démocratique pratiquant l’autogestion socialiste» (article premier de la
Constitution de 1974), et l’Assemblée comme «un organe d’autogestion
socialiste et l'organe délibérant suprême dans le domaine des droits et des
obligations de la communauté sociopolitique» (art. 136). :

Le fait que la Bosnie-Herzégovine était essentiellement une commu-
nauté de peuples s’est trouvé confirmé dans le «texte consolidé» de la
Constitution de Bosnie-Herzégovine, paru en mars 1993, après la procla-
mation de l'indépendance et de la souveraineté de cette entité fédérale, et
confirmé encore à l'échelon international par une série d'instruments. La
République de Bosnie-Herzégovine est définie à l’article premier de ce
«texte consolidé» comme un «Etat souverain indépendant .., des peuples
de Bosnie-Herzégovine — Musulmans, Serbes, Croates et membres des
auires peuples qui vivent sur le territoire». Pour comprendre le sens exact
de cette formule, il faut la rapprocher de la disposition interprétative de
l’article 269 («Dispositions finales transitoires»), ainsi libellé:

«Le terme de «membres des autres peuples qui vivent dans la
République» et le terme de «membres des autres peuples qui vivent
sur le territoire» utilisés dans la Constitution visent les nationalités
minoritaires de la Bosnie-Herzégovine.»

Le texte constitutionnel susmentionné préservait les caractéristiques essen-
tielles que présentait la Bosnie-Herzégovine en tant que fédération per-

130.

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS, KRECA} 722

sonnelle. Il y était précisé, sur la base du principe de l’«égalité des peuples
de Bosnie-Herzégovine», que:

«Dans les assemblées des communautés sociopolitiques et dans les
organes qu'elles élisent à la présidence de la République de Bosnie-
Herzégovine, une représentation proportionnelle est garantie aux
peuples de Bosnie-Herzégovine et aux autres peuples qui vivent sur
je territoire. » 100

Tous les projets de structure constitutionnelle proposés pour la Bosnie-
Herzégovine au cours des négociations visant à trouver une solution poli-
tique au conflit en Bosnie-Herzégovine prennent pour point de départ
une Bosnie-Herzégovine qualifiée de communauté de peuples.

Le projet de «Structure constitutionnelle proposée pour la Bosnie-
Herzégovine» présenté par les coprésidents le 27 octobre 1992 (dit «plan
Vance-Owen») et approuvé expressément le 16 novembre par le Conseil
de sécurité (résolution 787 (1992), par. 1}, prévoyait notamment que:
«C. Le fait qu'il existe trois grands groupes «ethniques» {nationaux/reli-
gieux) ainsi qu'un groupe «divers» doit être reconnu dans la Constitu-
tion.» ®! L'article premier du chapitre premier de I’« Accord constitution-
nel relatif à l’union des Républiques de Bosnie- Herzégovine» présenté par
les coprésidents Owen et Stoltenberg en septembre 1993 disposait que:

«l'union des Républiques de Bosnie-Herzégovine est composée de
trois républiques constitutives et comprend trois peuples constitu-
tifs: les Musulmans, les Serbes et les Croates, ainsi qu’un groupe
d’autres peuples» 162.

Le préambule de l'annexe 4 des accords de Dayton qualifie «les
Bosniaques, les Croates et les Serbes» de «peuples constitutifs»
(A/50/790-8/1995/999, p. 54). On peut donc conclure que le fait que la
Bosnie-Herzégovine est essentiellement une communauté de peuples est
reconnu sur le plan international.

3. La proclamation de la Bosnie-Herzégovine en tani qu'Etat souverain

59. Dans la partie de son mémoire qui porte le titre: «Le statut inter-
national de la Bosnie-Herzégovine», « a) Le prétendu défaut de qualité
d'Etat de la Bosnie-Herzégovine», le demandeur résume en ces termes sa
position sur la question:

«La commission d'arbitrage a constaté l'existence des principaux
éléments à cet égard dans son avis n° 11 du 16 juillet 1993:

100 Paragraphe 1.3 de l’article 3 du texte consolidé de la Constitution de la République
de Bosnie-Herzégovine.

191 Rapport du Secrétaire général sur la conférence internationale sur l’ex-Yougoslavie
(S/24795).

102 Doc. §/26337/Add. 1, app. L

131

 

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 723

«par un référendum tenu les 29 février et 1% mars 1992, la majo-
rité de la population de cette république s’est prononcée en faveur
d'une Bosnie souveraine et indépendante. Les résultats de ce réfé-
rendum ont été proclamés officiellement le 6 mars et, quels que
soient les événements dramatiques qui ont affecté depuis lors la
Bosnie-Herzégovine, les autorités constitutionnelles de cette répu-
blique se sont, depuis cette date, comportées comme celles d’un
Etat souverain en vue de maintenir son intégrité territoriale et la
plénitude et l'exclusivité de leurs compétences. » !%

60. Pour être parfaite sur le plan juridique, la proclamation de la sou-
veraineté et de l’indépendance de la Bosnie-Herzégovine aurait dû, en
droit yougoslave mierne, répondre à deux conditions:

primo, que le droit yougoslave ait prévu le droit de sécession des entités
fédérales :

secunde, que les procédures fixées dans le droit et la Constitution aient
été suivies, car:

«Que la fédération se scinde en deux Etats ou davantage fait aussi
passer au premier plan le problème théorique de l’autodétermination
sous forme de sécession. Cette dissolution peut être le résultat d’un
accord amiable constitutionnel, ou le résultat d’un acte de sécession
par la force. Dans ce dernier cas, les règles du droit international
peuvent étre invoquées mais, hormis les cas de sujétion coloniale
reconnue, il semble qu’il n’y ait pas de droit à l’autodétermination
qui s'applique à des Etats indépendants et justifie qu’ils recourent à
la secession.» 1%

61. Il est indubitable que les entités fédérales yougoslaves n'avaient pas le
droit de sécession (jus secessionis}, Le droit de disposer de soi-même était
absolument réservé aux nations constitutives (voir ci-dessus par. 48-56).

Les dispositions de la Constitution de la République fédérative socia-
liste de Yougoslavie relatives à l'autodétermination externe permettent de con-
clure que le droit à l’autodétermination externe avait été pleinement exercé.

Pour commencer, «le droit de disposer de soi-même, y compris le droit
de faire sécession», était exprimé au temps passé dans la Constitution de
la République fédérative socialiste de Yougoslavie, comme dans toutes
les constitutions précédentes de la Yougoslavie fédérale. A ce moment-là,
le passage qui en traitait était situé dans les «Principes fondamentaux»
de la Constitution et le corps du texte de celle-ci n’en disait rien. Enfin, ni
la Constitution ni la loi ne prévoyaient de procédure pour l'exercice du
droit de disposer de soi-même. En d’autres termes, les nations constitu-
tives de la Yougoslavie avaient exercé leur droit à l’autodétermination
externe au moment où s'était formée la Yougoslavie fédérale. Ayant

décidé de coexister dans un Etat commun, elles avaient épuisé ce droit

105 Mémoire, par. 4.2.1.10.
04 M. N. Shaw, fniernational Law, 1986, p.139.

132

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 724

qui, dès lors, constituait le fondement juridique de l’existence de cet Etat
commun — son vélidus titulus — mais non un droit vivant, actuel, que
Pon pouvait invoquer à son gré. Cela ne signifie pas pour autant que la
question du droit à l’autodétermination externe ait été résolue pour de
bon. Elle aurait pu, comme d’autres problémes, étre redéfinie dans les
procédures constitutionnelles garanties.

La Cour constitutionnelle de Yougoslavie, organe principal qui veillait
à la constitutionnalité et à la légalité du dispositif constitutionnel de la
République fédérative socialiste de Yougoslavie, a souligné dans sa déci-
sion IU n° 108/1-91 (Journal officiel de la République fédérative socialiste
de Yougoslavie, n° 83/91) que:

«ce droit [de disposer de soi-même, y compris le droit de faire séces-
sion] ne peut s'exercer que dans les conditions et selon les modalités qui
serant déterminées conformément à la Constitution de ia République
fédérative sacialiste de Yougoslavie et au droit des peuples de disposer
d'eux-mêmes, y compris le droit de faire sécession — en vertu d’un acte
public promulgué par l’Assemblée de la République fédérative socia-
liste de Yougoslavie ou d'un accord intervenu entre les peuples de
Yougoslavie et leurs républiques» (les italiques sont de moi).

C’est ainsi, à la lumière des dispositions de la Constitution de la Répu-
blique fédérative socialiste de Yougoslavie, qu'il faut lire l'arrêt rendu par
la Cour constitutionnelle yougoslave selon lequel:

«tout acte par lequel une république se déclarerait Etat souverain et
indépendant constitue une modification non constitutionnelle de
l'organisation de l'Etat yougoslave, c’est-à-dire un acte de sécession
auquel la décision de la Cour constitutionnelle de Yougoslavie dte
tout effet juridique» !%5,

Il était proposé de résoudre la controverse que soulevait l'exercice du
droit à Pautodétermination externe consiitutione artis, c'est-à-dire par
voie de revision constitutionnelle, dans les «Principes d’organisation de
PEtat futur proposé par le groupe de travail des représentants de toutes
les républiques pour servir de base aux pourparlers à venir entre le pré-
sident de la République et la présidence de l'Etat».

Ce texte, qui part du postulat que:

«La communauté d'Etat yougoslave, considérée comme un Etat
fédéral de citoyens égaux et de peuples égaux et de leurs républiques
[en note: Kasim Trnka, Bosnie-Herzégovine, propose de nommer les
républiques en premier] et comme un Etat démocratique, sera fondée
sur les droits civils et les libertés fondamentales, l'empire du droit et
la justice sociale», |

105 Réponse de la Cour constitutionnelle yougoslave à la question posée par lord Car-
rington sur le point de savoir s'il s’agissait en l'espèce d’une dissolution ou d'une séces-
sion; cilé par la commission d'arbitrage de la conférence internationale sur l’ex-Yougo-
slavie, n° SU 365/91.

133

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 725

présente une partie intitulée «Projet de procédure de dissociation de la
Yougoslavie» qui se lit comme suit:

«Les initiatives prises par certaines républiques pour faire sécession
de la Yougoslavie, c’est-à-dire pour se «dissocier» du pays, et la pres-
sante volonté générale d’apporter une solution pacifique, démocratique
et constitutionnelle à la crise constitutionnelle, soulèvent la question
des procédures selon lesquelles ces initiatives pourraient se concrétiser.

Ces initiatives ont pour objet le retrait de certaines républiques de
la République fédérative socialiste de Yougoslavie. Efles s'appuient
sur le droit permanent et imprescriptible des peuples à disposer
d'eux-mêmes et devraient être régies par la Constitution.

Le droit des peuples 4 disposer d'eux-mêmes, qui fait partie des
droits universels en droit moderne, figure parmi les principes fonda-
mentaux de la Constitution de la République fédérative socialiste de
Yougoslavie.

Pourtant, l'exercice du droit des peuples de faire sécession, qui
comporte le droit pour certaines républiques de se dissocier de la
République fédérative socialiste de Yougoslavie, n'est pas réglementé
par la Constitution de celle-ci, H faut donc amender cette Constitu-
tion afin d'y créer les fondements de l'exercice de ce droit.

La revision en ce sens de la Constitution de la République fédéra-
tive socialiste de Yougoslavie devrait être fondée sur le processus
démocratique d'expression des idées, l'égalité des nations yougo-
slaves, la protection des libertés fondamentales et des droits civils
et de l’homme, et Je principe du règlement pacifique des différends.

Conformément à ce qui précède, il conviendrait d'apporter à la
Constitution de la République fédérative socialiste de Yougoslavie
tels amendements qui fixeraient d’une manière générale la procédure
d'exercice du droit des peuples de faire sécession et, ainsi, du retrait
de certaines républiques de ta République fédérative socialiste de
Yougoslavie.

Les amendements à la Constitution de la République fédérative
socialiste de Yougoslavie devraient fixer les dispositions suivantes:

L. Le droit d'une république de prendre l'initiative de se retirer de
la République fédérative socialiste de Yougoslavie est dévolu à
l'assemblée de la république considérée, sauf si la constitution de
cette république en dispose autrement.

2. Le sort de cette initiative est réglé par référendum, avec garan-
tie de participation libre, directe et secrète de tous les citoyens de la
république.

3. Au cours des préparatifs du référendum, les populations et
l'électorat seront informés objectivement et en temps utile de Pimpor-
tance et des conséquences du référendum.

4. Le référendum sera contrôlé par des représentants de l’Assem-
blée yougoslave et, si possible, par des représentants des autres répu-
bliques et des institutions internationales compétentes.

134

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (GP. DISS. KRECA) 726

5. Une décision est réputée prise si plus de la moitié des électeurs
inscrits votent en sa faveur.

6. Dans les républiques où résident des membres de plusieurs nations
yougoslaves, la majorité est calculée séparément pour chacune des
nations, Si une nation vote contre, toutes les localités ou cette nation
esi prépondérante et qui sont limitrophes du reste du territoire yougo-
slave et peuvent s'iniègrer à sa masse territoriale continuent de faire
partie de la République fédérative socialiste de Yougoslavie.

7. Si le résultat du référendum est négatif, la même initiative peut
être reprise à l'expiration d’un délai de cing ans.

8. L'assemblée de la république informera les populations et
l'Assemblée yougoslave des résultats du référendum et présentera à
l'Assemblée yougoslave une proposition d'acte constitutionnel de
retrait de la république considérée de la République fédérative socia-
liste de Yougoslavie, conformément à la volonté exprimée par le
peuple à l’occasion du référendum.

9. L'Assemblée yougoslave reconnaît la légalité et la légitimité de
la volonté exprimée par le peuple et les membres des nations et
donné pour instructions au gouvernement fédéral de préparer le
retrait formel de la république considérée de la République fédéra-
tive socialiste de Yougoslavie.

A cette fin, le gouvernement fédéral a l'obligation de:

a) rédiger un projet de répartition des intéréts et des biens com-
muns de la Fédération (meubles et immeubles) situés dans le
pays et a l'étranger et officiellement réputés propriété de la Fédé-
ration; des obligations et des créances internationales; des biens
de la banque nationale de Yougoslavie; des devises étrangères,
des marchandises et des réserves monétaires de la Fédération;
des biens de l’armée populaire yougoslave: des archives de la
Yougoslavie: de certains ouvrages d'infrastructure, des droits de
licence et autres, et des obligations découlant des conventions
internationales ratifiées. Dans ce projet, le gouvernement fédéral
règle également les questions de citoyenneté, de pensions de
retraite, de droits civils et autres problèmes du même ordre. Cela
implique la reconnaissance d'une responsabilité commune dans
les obligations et les assurances par lesquelles la République
fédérative socialiste de Yougoslavie est liée à des pays étrangers;

5) proposer à l’Assemblée yougoslave les modalités d'élection et le
mandat de l’organe ou comité paritaire qui sera chargé de rédi-
ger un projet de répartition des droits et des obligations et de le
présenter à l’Assemblée yougoslave;

c) proposer la délimitation des territoires et la démarcation des
frontières des futurs Etats et la solution des autres grands pro-
blèmes soulevés par l’acte formel de retrait.

10. Au vu des propositions du gouvernement fédéral concernant
les problèmes matériels et territoriaux, Assemblées yougoslave éla-

135

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 727

bore avec l’assentiment des assemblées républicaines un amende-
ment constitutionnel (loi constitutionnelle) portant acte de sécession
de la République fédérative socialiste de Yougoslavie; cet amende-
ment règle, entre autres questions:

— le droit des citoyens de choisir librement (conditions et modalités
de l’expression du choix des citoyens en cas de changement ter-
ritorial) et l'obligation d’accorder une juste réparation en cas de
changement de résidence;

— l'obligation de garantir la protection de la justice aux citoyens,
personnes morales et membres de certaines nations (réparation
pour les préjudices qui résultent directement de la réalisation du
droit de sécession, etc.);

— l'obligation de mettre certaines lois et actes publics en confor-
mité avec la structure de la République fédérative socialiste de
Yougoslavie telle que modifiée;

— la surveillance et le contrôle de l’accomplissement d’obligations
déterminées ;

— les autres questions qui doivent étre résolues avant la dissocia-
tion définitive (concernant notamment l’appareil judiciaire, la
protection de l’environnement, les coentreprises, etc.) ;

— la période de transition et le moment exact de la séparation. » 1%

Mais il se trouve que la Bosnie-Herzégovine n’a pas accepté l’option pro-
posée, comme l’attestent clairement les arrangements pris par le référen-
dum sur une «Bosnie souveraine et indépendante».

62. La proclamation d’une «Bosnie souveraine et indépendante» avait
deux aspects qui se composaient de deux décisions, selon le para-
graphe 4.2.1.10 du mémoire:

1) un référendum tenu le 29 février et le 1°" mars 1992, à l’issue duquel la
majorité de la population de la République s’est prononcée en faveur
d’une Bosnie souveraine et indépendante;

2) la proclamation officielle des résultats du référendum le 6 mars 1992.
La souveraineté et l'indépendance de la Bosnie ont pris effet à cette
date, étant donné que, selon la Bosnie-Herzégovine:

«Quels que soient les événements dramatiques qui ont affecté la
Bosnie-Herzégovine, les autorités constitutionnelles de cette Répu-
blique se sont, depuis cette date, comportées comme celles d’un
Etat souverain en vue de maintenir l’intégrité territoriale de la
République et la plénitude et l’exclusivité de leurs pouvoirs.» (Les
italiques sont de moi.)

Si l’on interprète correctement la déclaration que l’on vient de citer, on
est amené à conclure que la Bosnie-Herzégovine a été constituée en « Bos-

1% Focus, numéro spécial, janvier 1992, p. 31-33,

136

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 728

nie souveraine et indépendante» a la date de la proclamation des résultats
du référendum. En d’autres termes, la proclamation de ces résultats avait
un effet constitutif, créateur d’État,

63. La question posée au référendum du 29 février et du 1° mars était
la suivante:

«Etes-vous en faveur d’une Bosnie-Herzégovine souveraine et
indépendante, Etat de citoyens égaux, des peuples de Bosnie-Herzé-
govine — Musulmans, Serbes et Croates et des membres des autres
peuples qui vivent sur le territoire?»

Le référendum a été organisé pour «déterminer le statut de la Bosnie-Her-
zégovine». La décision d’y procéder a été prise en vertu de l'article 152
de la Constitution de la République socialiste de Bosnie-Herzégovine,
de la disposition 5, ligne 9, de l'amendement LXXI à la Constitution
de la République socialiste de Bosnie-Herzégovine et des dispositions
des articles 3 et 26 de la loi sur le référendum 97.

Il est indubitable, à la lumière de ce qui précède, que l'Assemblée de la
République socialiste de Bosnie-Herzégovine avait le pouvoir de procéder
à un référendum, tant un référendum préliminaire, c’est-à-dire un réfé-
rendum pour une consultation préliminaire, qu'un référendum ultérieur
pour confirmation des textes législatifs, réglementaires et autres.

64. Mais on peut se demander si l’Assemblée de la République socia-
liste de Bosnie-Herzégovine avait le droit d’organiser un référendum pour
déterminer le statut de la Bosnie-Herzégovine.

Prenant pour point de départ la disposition d’ordre général voulant
que «l’Assemblée de la République socialiste de Bosnie-Herzégovine
exerce ses droits et ses responsabilités sur la base et dans le cadre de la
Constitution et de la loi» "6 et dans le respect de la règle qui régit les rap-
ports entre la Constitution et la loi, tournons-nous maintenant vers l’ar-
ticle 314 de la Constitution de la République socialiste de Bosnie-Herzé-
govine qui précise les compétences de l’Assemblée de la République:

«L'Assemblée de la République socialiste de Bosnie-Herzégovine:

1) se prononce sur la modification de la Constitution de la Répu-
olique; si la Constitution de la République fédérative socialiste de
Yougoslavie est modifiée, fait une proposition, émet un avis ou
donne son assentiment;

2} détermine la politique de la République et règle les autres ques-
tions fondamentales intéressant le développement politique, écono-
mique, social et culture] de celle-ci;

3) examine les problèmes d'intérêt commun des organisations de
travailleurs, organismes autogérés et communautés et harmonise

107 Journal officiel de la République socialiste de Bosnie- Herzégovine, n° 29/1977 et
24/1991.
166 Article 313 de la Constitution de la République socialiste de Bosnie-Herzégovine.

137

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 729

leurs relations et leurs intéréts; encourage la conclusion d’accords
d’autogestion et de pactes sociaux;

4} examine les problèmes que présentent la politique étrangère et
les relations internationales; approuve la négociation de traités inter-
nationaux dans les cas prévus par la Constitution de la République
fédérative socialiste de Yougoslavie;

5) détermine le sort des propositions, ou approuve les arrange-
ments concernant les dispositions que l’Assemblée de la République
fédérative socialiste de Yougoslavie doit prendre à propos d'une
proposition d'accord des assemblées des républiques;

6) adopte le plan social de la Bosnie-Herzégovine, le budget de la
République, le bilan et la répartition générale des ressources de la
République et le plan d’aménagement du territoire de la Bosnie-Her-
zégovine; adopte les lois, règlements et autres décisions publiques de
portée générale; publie les interprétations définitives des lois de ja
République;

7) se prononce sur la modification des frontières de la République;

8) détermine le système de défense nationale de la République;

9) accorde l’amnistie pour les infractions prévues par la loi;

10) décide de l’endettement de la République et de ses emprunts
publics;

11} crée les organisations de travailleurs;

12) organise les référendums républicains;

13) détermine la mise en application des lois, règlements et autres
décisions publiques de ja République et les obligations des organes
et organisations de la République, ainsi que de la mise en application
des lois de la République et de la Fédération;

14) assure le contrôle politique des décisions du conseil exécutif et
des organes d'autorité de la République et de celles de leurs subdi-
visions politiques et donne des orientations générales; assure le
contrôle politique des titulaires des charges publiques et autres fonc-
tions sociales qui sont responsables devant elle;

15) se saisit des avis et des propositions de la Cour constitution-
nelle de Bosnie-Herzégovine qui ont trait à la protection des prin-
cipes constitutionnels et de la légalité;

16) se saisit des rapports de l’appareil judiciaire de la République
relatifs à l'application des lois et aux résultats obtenus et, publie des
notes de principe sur ces rapports;

17) veille à l’ordre public;

18) élit et destitue Je président et les membres de la présidence de
la République socialiste de Bosnie-Herzégovine et le membre de la
présidence de la République fédérative socialiste de Yougoslavie qui
la représente;

19) élit et destitue la délégation de l’assemblée à la chambre des
républiques et des provinces de l'Assemblée de la République fédé-
rative sociahsie de Yougoslavie;

138

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 730

20) élit et destitue son président et son vice-président, ainsi que les
membres de ses commissions, comités et autres organes;

21) élit et destitue le président et les membres du conseil exécutif,
le président et les juges de la Cour constitutionnelle de Bosnie-Her-
zégovine, le président et les juges de la Cour suprême de Bosnie-
Herzégovine et des autres tribunaux désignés par la loi ainsi que les
membres du Conseil de la République;

22} nomme et destitue les secrétaires de la République et autres
responsables des organes et organismes d'autorité de la République
qui agissent dans les domaines de compétence de la République; le
procureur social de la République pour l’autogestion, son secrétaire
général et ses secrétaires, le procureur de la République, le gouver-
neur de la banque nationale de Bosnie-Herzégovine et les fonction-
naires de celle-ci, les membres des organes directeurs et administra-
tifs désignés à cette fin par la Constitution et par la loi;

23) décide de la prorogation du mandat des représentants des
communautés sociopolitiques aux organes délibérants ;

24) assume toute autre fonction que prévoit la Constitution.

L'Assemblée peut adopter des déclarations, des résolutions et des
recommandations.»

Le paragraphe 12 de l’article 134 de la Constitution, qui donne à l’Assem-
blée le droit d’«organiser un référendum» signifie que l'Assemblée peut
procéder par voie de référendum pour trancher les questions relevant de
ses compétences, Cette interprétation s'impose si l’on se réfère au texte de
la loi sur le référendum, qui précise que «l’Assemblée de la République
socialiste de Bosnie-Herzégovine peut organiser un référendum sur les
questions relevant de ses compétences» (art. 26). La manière dont la
question proposée au référendum a été formulée montre clairement qu'il
s'agissait de modifier le statut de la Bosnie-Herzégovine en termes de
droit public. L'objet du référendum était de faire de la Bosnie-Herzégo-
vine, entité fédérale de la Fédération yougoslave, une « Bosnie souveraine
et indépendante», pour reprendre la formule employée. Sinon, le référen-
dum n'avait aucun sens, puisque certains attributs de l'Etat propres au
modèle fédéral yougoslave avaient déjà été reconnus à la Bosnie-Herzé-
govine au moment du référendum.

La question posée avait pour but, sur le plan juridique purement for-
mel, de déterminer le statut de la Bosnie-Herzégovine en droit public, ce
qui était donc en contradiction à la fois avec la Constitution de la Bosnie-
Herzégovine et avec celle de la République fédérative socialiste de You-
goslavie, Pour être plus précis, la Constitution de la Bosnie-Herzégovine
prévoit au paragraphe 2 de son article premier que la République fait
partie de la République fédérative socialiste de Yougoslavie. La Constitu-
tion de celle-ci définit la Fédération comme «un Etat fédéral ... de répu-
bliques socialistes» (art. 1), au nombre desquelles figure la République de
Bosnie-Herzégovine (art. 5, par. 1), et prévoit que «la frontière de la Répu-

139

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 731

blique fédérative socialiste de Yougoslavie ne peut être modifiée sans le
consentement de toutes les républiques» (art. 5, par. 3). Il va sans dire
que, du point de vue constitutionnel, le simple fait d’organiser un réfé-
rendum sur le statut de la Bosnie-Herzégovine était une menace pour
l'intégrité territoriale de la République fédérative socialiste de Yougo-
slavie, garantie par la Constitution de celle-ci et, plus précisément, un
acte incriminé par le code pénal yougoslave,

La proclamation de l'indépendance et de la souveraineté de la Bosnie-
Herzégovine sur la base des résultats du référendum constituait en elle-
même une menace pour l’intégrité territoriale de la République fédérative
socialiste de Yougoslavie.

65. L'organisation d’un référendum pour «déterminer le statut de la
Bosnie-Herzégovine» était en lui-même contraire à la Constitution à la
fois sur le plan de la forme et du fond.

Son inconstitutionnalité formelle apparaît notamment dans le fait que
l’Assemblée de la République socialiste de Bosnie-Herzégovine a organisé
un référendum pour lequel elle n'était pas compétente selon la Constitu-
tion et selon la loi. Jn conerete, il s'agissait d’un cas précis d’incompé-
tence, puisque Porgane qui aurait été autrement compétent pour organi-
ser ce référendum avait mis en question te «statut de la Bosnie-Herzégo-
vine» et ainsi agi tra vires. D'autre part, organiser un référendum sur le
«statut de la Bosnie-Herzégovine» était aussi contraire 4 la Constitution
au fond, puisque la formation de la Bosnie-Herzégovine en Etat «souve-
rain et indépendant» était, en tant que telle, contraire à la Constitution
de la République fédérative socialiste de Yougoslavie. Plus précisément,
les attributs de «souveraineté et d’indépendance» de la Bosnie-Herzégo-
vine portaient en eux-mémes une modification des frontiéres d’Etat de la
République fédérative socialiste de Yougoslavie, alors que, selon la Cons-
titution de celle-ci, le territoire de l'Etat forme une seule entité (art. 5,
par. 1) et que «la frontière de la République fédérative socialiste de You-
goslavie ne peut être modifiée sans le consentement de toutes les répu-
bliques» (bid., par. 3). De surcroît, le référendum est fondamentalement
contraire à la Constitution de la Bosnie-Herzégovine elle-même. L’amen-
dement LXX apporté à celle-ci prévoit en son paragraphe 10 la création
d’un conseil chargé d'exercer le droit à l'égalité des nations et des natio-
nalités de Bosnie-Herzégovine. Ce conseil a notamment pour mandat
d'«étudier en particulier les questions liées 4 ... la promulgation des règle-
ments donnant effet aux dispositions constitutionnelles qui consacrent
explicitement le principe de l'égalité des peuples et des nationalités». Ce
conseil se compose

«d’un nombre égal de députés choisis parmi les membres des peuples
de Bosnie-Herzégovine — Musulmans, Serbes et Croates, et d’un
nombre proportionné de députés choisis parmi les autres peuples,
nationalités et autres groupes qui vivent en Bosnie-Herzégovine»,

qui doivent prendre leur décision «sur la base de l’accord des membres
issus de tous les peuples et de toutes les nationalités».

140

 

 

 

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP, DISS. KRECA) 732

Sur le plan juridique, le paragraphe 10 de cet amendement LXX vise
assurément à garantir l'égalité des peuples. L'importance du conseil dans
l'appareil constitutionnel de la Bosnie-Herzégovine apparaît très claire-
ment au paragraphe 10, où il est dit que

«pour les questions concernant l'exercice du droit à l'égalité des peuples
et des nationalités de la Bosnie-Herzégovine, l'Assemblée prend ses déci-
sions, sur proposition du conseil, selon une procédure particulière fixée
dans le règlement de l'Assemblée de la République socialiste de Bosnie-
Herzégovine, à la majorité des deux tiers des députés qui la composent».

Dans la Constitution, le conseil était conçu comme une instance obligée,
un lieu où pouvaient se tenir les délibérations et où les propositions ten-
dant à l'égalité des peuples pouvaient puiser leur origine. La proposition
d'organiser un référendum sur le «statut de la Bosnie-Herzégovine» fai-
sait ainsi partie des questions que le conseil avait 4 examiner, car elle
avait un effet direct sur «le principe de Végalite entre les peuples et les
nationalités».

Le champ de cette inconstitutionnalité à la fois formelle et matérielle
s'étend aussi à Pacte de «proclamation officielle des résultats du référen-
dum, le 6 mars 1992». Le terme de «proclamation officielle» évoque,
mutatis mutandis, Vimportance des faits qui constituent l’inconstitution-
nalité formelle et matérielle du référendum.

Le référendum sur le «statut de la Bosnie-Herzégovine» relève de la
catégorie dite des référendums préliminaires dans l’organisation constitu-
tionnelle de la République socialiste de Bosnie-Herzégovine, puisqu'il
s'agissait de consulter les citoyens à titre préliminaire sur Je statut de la
Bosnie-Herzégovine. C’est pourquoi, la «proclamation officielle des résul-
tats du référendum» est en fait un acte juridique. Plus particulièrement,
la répartition des voix lors d'un référendum n’est pas un fait formel, que
le résultat de cette répartition s'impose ou non à l'organe qui a organisé
le référendum. Ce résultat est la condition matérielle qui rend possible
l'acte formel. Telle est, en l'occurrence, la nature de la «proclamation
officielle ».

Ainsi définie, la position juridique de la «proclamation officielle» de
l'entité fédérale de la Bosnie-Herzégovine en tant qu'«Ëtat souverain et
indépendant» est, sur le plan matériel, une inconstitutionnalité de plus au
regard des dispositions pertinentes de la Constitution de la République
socialiste de Bosnie-Herzégovine. Plus particulièrement, l’article 252 de
cette constitution dispose que:

«les peuples et les nationalités … de Bosnie-Herzégovine ont pour
droit et devoir sacrés et inaliénables de sauvegarder et de promou-
voir la liberté, l’mdépendance, la souveraineté, l'intégrité territoriale
et le système social établi par la Constitution en République fédéra-
tive socialiste de Yougoslavie et dans la République socialiste de Bos-
nie-Herzégovine» (les italiques sont de moi).

t4]

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 733

Le point 7 de l'amendement LXIX de la Constitution de la Republique
socialiste de Bosnie-Herzégovine dispose que: «Les organismes et actes
politiques qui visent 4 modifier par Ja force le systeme constitutionnel et
les menaces contre l'intégrité territoriale et l'indépendance de la Répu-
blique fédérative socialiste de Yougoslavie» sont interdits (les italiques
sont de moi), Ces deux dispositions constitutionnelles font de l’«intégrité
territoriale» l’objet placé sous l'égide de la Constitution, alors que la «pro-
clamation officielle» est une façon de menacer directement cet objet.

66. La consultation sur le starut de la Bosnie-Herzégovine a été orga-
nisée sous forme de référendum. Telle a été la méthode de scrutin, que la
Bosnie-Herzégovine n'a jamais contestée, puisqu'elle a dit dans son
mémoire, à propos de la proclamation de la souveraineté et de l’indépen-
dance de la République (mémoire, par. 4.2.1.10), que «la majorité de la
population» a répondu par l’affirmative à la question posée. L'emploi du
terme «population» au singulier montre indubitablement que la Bosnie-
Herzégovine pense elle aussi qu'il s'agissait en l'occurrence d’une consul-
tation publique.

On peut se demander si le référendum public, c’est-à-dire expression
directe de la volonté des citoyens, indépendamment des questions qui font
l'objet des points 5 et 6, offrait un moyen approprié de décider du «statut
de la Bosnie-Herzégovine». Un référendum est par définition un mode
d'exercice de la souveraineté nationale, c’est-à-dire du pouvoir du peuple
en tant que démos. Comme il existe en Bosnie-Herzégovine trois peuples,
chacun investi du droit de disposer de lui-même, il est indiscutable, quelles
que soient les raisons exposées aux paragraphes 5 et 27 de la présente
opinion, que le mécanisme du référendum public est totalement impropre
à exprimer la volonté de chacun de ces trois peuples. Si, hypothèse de pure
conjecture, une majorité de citoyens représentant la majorité de chacun
des trois peuples, avait voté en faveur d’une « Bosmie souveraine et indé-
pendante», on aurait pu dire que le référendum public revenait essentiel-
lement à un référendum national, bien qu'il n'en fût pas un en lui-même. .
Mais, on le sait, te] n’a pas été le cas. Comme les trois peuples de Bosnie-
Herzégovine sont, selon la Constitution du pays, «souverains et égaux»,
un référendum national ne peut avoir de pertinence qu'en ce que s’y
exerce directement le droit à Pautodétermination. Le droit à disposer de
soi-même aurait pu être exercé différemment, par anticipation, par déci-
sion des représentants élus des trois peuples de Bosnie-Herzégovine,
d'autant qu'en 1990 des élections démocratiques pluralistes avaient eu lieu
en Bosnié-Herzégovine, Les tableaux représentant la distribution des
circonscriptions étaient Le reflet exact de la structure ethnique du pays
puisque les partis nationaux des trois peuples ont, chacun de son côté, re-
cueilli la quasi-totalité des votes de l'entité nationale qu'ils représentaient.

Un référendum n'était pas approprié pour se prononcer sur le «statut
de la Bosnie-Herzégovine», non seulement du point de vue de la consti-
tutionnalité, puisqu'il ne permettait à la volonté des trois peuples de Bos-
nie-Herzégovine de s'exprimer, mais aussi du point de vue de la loi même
sur le référendum sur la base de laquelle il avait été organise.

142

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 734

Les dispositions de ja loi sur le référendum de Bosnie-Herzégovine, si
on les considére en elles-mémes et telles qu’elles sont formulées, interdi-
sent de conclure que l’on peut déterminer «le statut de la Bosnie-Herzé-
govine» par voie de référendum.

Outre les dispositions d'ordre général relatives à l’organisation du réfé-
rendum déjà évoquées au paragraphe 5 de la présente opinion, il faut exa-
miner ici celles qui concernent les modalités de la prise de décision et la
qualité des personnes participant au scrutin.

L'article 33 de la loi dispose que

«la décision d'organiser un référendum est prise à la majorité des
travailleurs et des citoyens inscrits sur les listes électorales dans le
territoire ou la partie du territoire de la République socialiste de
Bosnie-Herzégovine où se tient le référendum».

La décision sur laquelle porte le référendum est donc prise à la majo-
rité. Si l’on met de côté le problème de la légalité de la consultation elle-
même, il reste encore à se demander si une question légitime, comme celle
du «statut de la Bosnie-Herzégovine», peut être tranchée à la majorité
simple. On est fondé 4 s'interroger quand on sait que la Constitution de
la République socialiste de Bosnie-Herzégovine veut que les deux tiers au
moins de l'électorat de la République socialiste de Bosnie-Herzégovine
soient d’accord pour qu’il y ait modification des frontières de la Répu-
blique (amendement LXII à l’article 5 de la Constitution), Ainsi, la
Constitution exige une majorité des deux tiers pour corriger le tracé des
subdivisions administratives de la fédération, déterminées de manière
indirecte, alors que la loi sur le référendum n’exige que la majorité simple
pour décider du statut de la Bosnie-Herzégovine en droit public. Cela suf-
fit à mon avis à montrer que le législateur, lorsqu'il a adopté la joi sur le
référendum (soit qu'il n'ait pas tenu compte de la Constitution de ta
République socialiste de Bosnie-Herzégovine, soit qu’il ait simplement
pris appui sur elle), n'avait pas dans l'esprit un référendum. de cette
nature. Pour être plus clair, il est difficile d’imaginer que le législateur se
soit montré plus exigeant pour un référendum sur un tracé de frontières
— qui, dans la pratique des entités fédérales yougoslaves, ne concernait
rien de plus que quelques hectares de pâturages et de forêts ou quelques
villages — que pour un référendum sur la question de portée historique
de l'existence même d’une entité fédérale.

La loi sur le référendum prévoyait également que «tous les travailleurs
et les citoyens inscrits sur les listes électorales du territoire, c’est-a-dire la
partie du territoire de la République socialiste de Bosnie-Herzégovine ot
se tient le référendum», ont le droit de participer à celui-ci (art. 33). Cette
disposition soulève la question de savoir qui participe effectivement au
scrutin, La disposition donnant à «tous les travailleurs et tous les
citoyens» le droit de vote signifie que la qualité d’électeur n'était pas

199 Journal officiel de la République socialiste de Bosnie-Herzégovine, vol. 21, 1990.

143

 
APPLICATION DE CONVENTION GÉNOCIDE (GP. DISS. KRECA) 735

déterminée par la qualité de citoyen de la République. Le seul critère était
la résidence, condition d'inscription sur les listes électorales. C’est ainsi
que le droit de vote était par exemple accordé aux Slovènes ou aux Macé-
doniens qui résidaient en Bosnie-Herzégovine, alors que les Musulmans
ou les Serbes citoyens de Bosnie-Herzégovine qui résidaient dans une
autre république en étaient privés.

67. Du point de vue, enfin, du droit constitutionnel de la République
fédérative socialiste de Yougoslavie, peut-il y avoir de décision plus auto-
risée sur la valeur juridique du référendum portant sur le «statut de la
Bosnie-Herzégovine» que celle de la Cour constitutionnelle de Yougo-
slavie elle-même, championne par excellence de la constitutionnalité et de
la légalité dans le systéme constitutionnel de la République fédérative
socialiste de Yougoslavie {article 375 de la Constitution de celle-ci}? La
Cour n'a jamais examiné à part le référendum sur ie statut de la Bosnie-
Herzégovine. Mais elle a rendu plusieurs décisions sur les actes du même
ordre pris par les entités fédérales qui se sont proclamées «souveraines et
indépendantes» avant la Bosnie-Herzégovine, Laissant de côté les déci-
sions effectivement rendues par la Cour dans ces cas concrets, nous ren-
verrons à certains passages de leurs attendus dont la portée dépasse, par
la forme et par le fond, l'espèce sur laquelle la Cour se prononçait. En
d’autres termes, ces passages offrent une analyse juridique valable, éma-
nant de l’instance juridictionnelle suprême de la République fédérative
socialiste de Yougoslavie sur la question. Dans son arrêt IU n° 108/1-91
(Journal officiel de la République fédérative socialiste de Yougoslavie,
n° 83/91}, la Cour constitutionnelle a fait notamment remarquer que:

«Le droit des peuples de Yougoslavie à disposer d’eux-mêmes, qui
comprend le droit de faire sécession, ne peut s'exercer, de l'avis de la
Cour constitutionnelle de Yougoslavie, par décision unilatérale des
peuples de Yougoslavie, c'est-à-dire par un acte des assemblées des
républiques de la République fédérative socialiste de Yougoslavie ...
Le fait que la Constitution de la République fédérative socialiste de
Yougoslavie ne prévoit pas de procédure pour l'exercice du droit à
disposer de soi-même, y compris le droit de faire sécession, ne signi-
fie pas que ce droit peut s'exercer par décision unilatérale d’autodé-
termination ou de sécession. Aucun peuple ni, spécialement, aucune
assemblée de république né peut, agissant unilatéralement, décider
de l'exercice de ce droit avant que n'aient été déterminées conjointe-
ment les modalités et les conditions de cet exercice.

Une proclamation unilatérale de souveraineté et d'indépendance
d’une des républiques composant la République fédérative socialiste
de Yougoslavie est, de l'avis de la Cour constitutionnelle de Yougo-
slavie, une infraction aux dispositions de la Constitution de la Répu-
blique fédérative socialiste de Yougoslavie relatives à la composition
et aux frontières de la République fédérative socialiste de Yougosla-
vie, Etat fédéral et communauté d'Etat de peuples volontairement
unis et de leurs républiques socialistes.»

144

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP, DISS. KRECA) 736

On rappellera que cet arrêt a été rendu par la Cour en assemblée plénière,
comme prévu à l’article 381 de la Constitution de la République fédéra-
tive socialiste de Yougoslavie, en présence des deux juges de la Bosnie-
Herzégovine.

C. Légalité de la proclamation de l'indépendance
de la Bosnie-Herzégovine en droit international

68. Toute une série d’instruments internationaux, ouverte par la Charte
des Nations Unies et poursuivie par la déclaration sur l’octroi de [*indé-
pendance aux pays et aux peuples coloniaux de 1960, les pactes relatifs
aux droits de l’homme, de 1966, et la déclaration relative aux principes
du droit international touchant les relations amicales et la coopération
entre les Etats conformément à la Charte des Nations Unies, de 1974, fait
de l'égalité de droits des peuples et de leur droit à disposer d'eux-mêmes
une valeur universelle fondamentale de l’ordre public démocratique
consacré dans la Charte, valeur érigée en norme positive du droit inter-
national général, ayant la qualité de jus cogens 19, Dans son arrêt en
l'affaire du Timor oriental la Cour dit notamment:

«La Cour considère que … le droit des peuples à disposer d’eux-
mêmes, tel qu'il s’est développé à partir de la Charte et de ja pratique
de l'Organisation des Nations Unies, est un droit opposable erga
omnes. Le principe du droit des peuples à disposer d'eux-mêmes a
été reconnu par la Charte des Nations Unies et dans la jurisprudence
de la Cour (voir Conséquences juridiques pour les Etats de la pré-
sence continue de l'Afrique du Sud en Namibie {Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, avis
consultatif, C7. Recueil 1971, p. 31-32, par. 52-53; Sahara occi-
dental, avis consultatif, CLS. Recueil 1975, p. 31-33, par. 54-59}; il
s’agit là d’un des principes essentiels du droit international contem-
porain.»!!!

110 J, J. Caicedo Perdomo, « La teoria del lus cagens en derecho internacional a la luz de
la Convencion de Viena sobre ¢l derecho de los tratados», Revista de la Academia colam-
bina de jurisprudencia, janvier-juin 1975, p. 216-274; L. Alexidze, « Legal Nature of Jus
Cogens in Contemporary International Law», Recueil des cours de l'Académie de droit
International de La Haye, t. 172, 1981, p. 262; Bedjaoui note que: «Parmi ces prin-
cipes «le droit à l'indépendance complète» el «le droit à autodétermination» sont jugés
inaliénables et doivent à ce titre faire l'objet d’une reconnaissance immédiate et sans con-
dition» («Non-alignement et droit international», ibid, t. 151, 1976, p. 421); M. Sahovié,
«Codification of the Legal Principles of Coexistence and the Development of Contempo-
rary International Law», Principles af International Law Concerning Friendly Relations
and Cooperation, 1972, p. 23; projet d’articles sur la responsabilité internationale: la liste
des crimes internationaux s'étend également à «6) la vielation grave d’une obligation
internationale d'inportance essentielle pour la sauvegarde du droit des peuples à disposer
d'eux-mêmes» (art, 19}, cinquième rapport sur la responsabilité de l'Etat, Annuaire de la
Commission du droit international, 1976, vol. IL deuxième partie, p. 70.

ML CT. Recueil 1995, p. 102.

145

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 737

69. L'égalité des droits et l’autodétermination des peuples forment une
norme structurellement complexe.

D'une part, l'expression elle-même, «égalité de droits des peuples et
droit [des peuples] à disposer d'eux-mêmes», est issue de la conjonction,
de l’amalgame d’un principe juridique général (l’«égalité de droits») et du
principe de l’autodétermination des peuples. Le terme «égalité de droits»,
substitut normatif d’«égalité des Etats», y a un sens plus général en ce
qu'il vise, sous une acception plus large, les rapports qu’a chaque peuple,
considéré individuellement, avec la totalité des droits reconnus aux
peuples par le droit international. Est sous-entendue l’interdiction de
faire quelque distinction que ce soit entre les peuples et entre les divers
droits qui sont reconnus à chacun d’eux. En d’autres termes, le principe
de P«égalité de droits» définit le champ d’application des principes du
droit international qui concernent le statut des peuples, Le droit à dispo-
ser de soi-même à cependant un sens matériel immédiat en ce que

«tous les peuples ont le droit de déterminer leur statut politique, en
toute liberté et sans ingérence extérieure, et de poursuivre leur déve-
loppement économique, social et culturel et tout Etat a le devoir de
respecter ce droit, conformément aux dispositions de la Charte»
(paragraphe 1 de la déclaration relative aux principes).

D'autre part, la règle de l’«égalité de droits des peuples et de leur droit à
disposer d'eux-mêmes» est incomplète, car elle ne forme pas sur le plan
de lapplication un principe autonome. Pour être plus précis, elle ne
donne en effet aucune définition de la notion de «peuple», et on ne
trouve dans le droit international en vigueur aucune définition qui per-
mettrait, à titre de référence institutionnelle autorisée, de savoir ce qu'est
un «peuple». C’est pourquoi la seule façon de rendre opératoire et de
donner effet au principe de l’«égalité de droits des peuples et de leur droit
à disposer d’eux-mémes» est de s'appuyer sur les règles du droit interne
(ci-dessus par. 44-45). Ces règles du droit interne peuvent de la même
manière être valables en cas d’exercice du droit à lautedétermination
externe quand il s’agit d'Etats comprenant plus d'un seul peuple, l'interdic-
tion de violer l'intégrité territoriale et l’unité politique étant ce qu’elle est.

70. Il v a de bonnes raisons de soutenir que la proclamation de ta Bos-
nie-Herzégovine en tant qu’Etat «souverain et indépendant» à l'intérieur
de ses frontières administratives est une violation du principe fondamental
de l'égalité de droits des peuples et de leur droit à disposer d'eux-mêmes.

En supposant que toutes les autres conditions, de procédure et de fond,
trouvant alors à s'appliquer se trouvaient réunies (voir ci-dessus par. 59-
63), la proclamation de ia Bosnie-Herzégovine en tant qu’« Etat souverain
et indépendant» ne peut être valable que comme résultat de la volonté
concurrente des trois peuples de Bosnie-Herzégovine. Or, on observe des
divergences évidentes entre les positions politiques fondamentales des
représentants de ces trois peuples. Alors que la volonté des dirigeants poli-
tiques musulmans s'est exprimée en février 1991 dans le projet de déclara-
tion sur la Bosnie-Herzégovine souveraine, déclaration qui a été, au moins

146

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 738

temporairement, acceptée par les dirigeants politiques croates, les diri-
geants politiques serbes de Bosnie ont insisté pour que la Bosnie-Herzé-
govine reste une entité fédérale de la Fédération yougoslave.

Le référendum des 29 février et 1° mars 1992 n’a pas été la manifesta-
tion de l’égalité de droits et du droit des trois peuples de Bosnie-Herzé-
govine à disposer d'eux-mêmes, ni sur le plan de la forme (voir ci-après
par. 64) ni sur celui du fond. Absolument anormal sur le plan de la
forme, sur celui du fond il pourrait être qualifié au mieux d’autodétermi-
nation de facto des peuples musulman et croate de Bosnie-Herzégovine.
Un plébiscite national du peuple serbe de Bosnie-Herzégovine a été orga-
nisé, par voie de référendum, les 9 et 10 novembre 1991, «dans les zones
des régions autonomes serbes et autres enclaves ethniques serbes en Bos-
nie-Herzégovine», à l’occasion duquel 96,4% des citoyens ont voté en
faveur d’un Etat indépendant dans le cadre de la Fédération yougoslave
(Politika, 11 et 13 novembre 1991).

Les circonstances dans lesquelles a été organisé le référendum des
29 février et 1% mars 1992 montrent que l'intention était de trancher le
statut juridique de la Bosnie-Herzégovine indépendamment du principe
de l’égalité de droits des peuples et de leur droit à disposer d'eux-mêmes.

En premier lieu, M. Alija Izetbegovié a déclaré ce qui suit lors d’une
conférence de presse tenue à Sarajevo le 30 janvier 1991:

«Si la Slovénie et la Croatie se séparent de la fédération actuelle,
je considérerai que je n’ai plus aucune autorité pour conduire d’autres
pourparlers relatifs à la nouvelle Yougoslavie. Je proposerai d’orga-
niser un référendum de tous les citoyens de Bosnie-Herzégovine, non
des peuples considérés séparément, pour qu’ils se prononcent sur
l'indépendance et la souveraineté de la Bosnie-Herzégovine.» !!2 (Les
italiques sont de moi.)

En deuxième lieu, la Bosnie-Herzégovine a mentionné plus d’une fois
dans ses conclusions le « peuple de la République » (par exemple, aux pa-
ragraphes 5, 31, 114, 134 à 136 de la requête introductive d’instance du
20 mars 1993, et aux paragraphes 4.2.1.10 et 4.2.2.19 du mémoire). C’est
ainsi qu’au paragraphe 4.2.1.10 du mémoire il est écrit que le référendum
relatif à la souveraineté de la Bosnie-Herzégovine est fondé sur la volonté
de la «majorité de la population de cette république» (les italiques sont de
moi).

On voit donc que le fond de la décision référendaire n’était pas la
volonté des trois peuples de Bosnie-Herzégovine de «déterminer leur sta-
tut politique», mais plutôt la volonté, à la lumière des faits et du droit,
d’un imaginaire «peuple de Bosnie-Herzégovine». Le sens objectif du
terme «population de Bosnie-Herzégovine» dans le contexte considéré
est la négation de l'existence des trois peuples de Bosnie-Herzégovine, et,

112 « Référendum sur l'indépendance de la Bosnie-Herzégovine», The Politika Daily,
31 janvier 1991 (les italiques sont de moi).

147

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 739

par là, la négation de l’applicabilité en l’occurrence du principe de l’éga-
lité de droits des peuples et de leur droit à disposer d'eux-mêmes.

En troisième lieu, la référence que fait la Bosnie-Herzégovine à l’avis
de la commission d'arbitrage, organe consultatif de la conférence sur la
Yougoslavie, a des rapports raisonnablement étroits avec la position de
la commission sur la question de l’autodétermination du peuple serbe de
Bosnie-Herzégovine. En réponse à la question de lord Carrington, prési-
dent de la conférence sur la Yougoslavie, la commission a notamment
insisté sur le fait que:

«la population serbe de Bosnie-Herzégovine ... a le droit de bénéfi-
cier de tous les droits des minorités reconnus aux minorités et aux
groupes ethniques par le droit international et par les dispositions du
projet de convention de la conférence pour la paix en Yougoslavie
du 4 novembre 1991, que les républiques de Bosnie-Herzégovine se
sont engagées à mettre en ceuvre»]!!>.

En d’autres-termes, une interprétation de la commission d’arbitrage rela-
tivement à l'indépendance de la Bosnie-Herzégovine, qui a servi de point
de départ a la politique de reconnaissance de la Bosnie-Herzégovine, a été
établie indépendamment de toute norme impérative relative à Pégalité de
droits des peuples et à leur droit de disposer d'eux-mêmes, puisque l’un
des peuples constitutifs de Bosnie-Herzégovine y était traité comme une
«minorité» et un «groupe ethnique».

71. Le droit de disposer de soi-même se subdivise en droit à l’autodé-
termination interne et droit à l’autodétermination externe. Ces deux
droits forment une unité organique, résultat dialectique du développe-
ment de la notion d’autodétermination.

Le droit à l’autodétermination interne prend forme dans l’environne-
ment institutionnel d’un Etat souverain et indépendant. I] se ramène au
droit qu’a chaque Etat de choisir librement, sans ingérence extérieure, la
forme de son système social (autodétermination politique) et au droit de
disposer librement de ses richesses et ressources naturelles. Ainsi conçu, le
droit à l’autodétermination interne couvre les notions de souveraineté et
de démocratie.

Le droit à l’autodétermination externe est le droit de choisir le cadre
institutionnel de l'exercice ininterrompu du droit à l’autodétermination
interne. La qualité d’Etat n’est pas le résultat nécessaire et automatique
de l’exercice du droit à l’autodétermination externe puisque celui-ci peut
avoir pour résultat non pas seulement l’«institution d’un Etat souverain
et indépendant», mais aussi l’«association ou l'intégration libre à un Etat
indépendant ou l’adoption de quelque autre statut politique librement
choisi par un peuple».

113 Conférence pour la paix en Yougoslavie, commission d'arbitrage, avis n° 2, par. 4.

148

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 740

72. La question fondamentale qui se pose à ce niveau est celle de
savoir si le droit a ’autodétermination externe est universel ou s’il est de
portée limitée,

Il semble indiscutable que le droit à l’autodétermination est, in abs-
fracto, un principe de portée universelle. Limiter sa portée reviendrait à y
déroger tacitement en partie. L’universalité est une qualité inhérente des
deux aspects du droit à disposer de soi-même (autodétermination interne
et autodétermination externe). Les formules employées elles-mêmes indi-
quent clairement, hors de tout doute, que le droit à Pautodétermination
appartient à «tous les peuples» (article premier des deux pactes relatifs
aux droits de l’homme de 1966 et déclaration relative aux principes du
droit international touchant les relations amicales et la coopération entre
les Etats de 1970). Si te] n’était pas le cas, le droit à l’autodétermination
renverrait non à l’«égalité de droits» des peuples, mais à l’«inégalité de
droits».

Le fait que dans la pratique de la Cour (avis consultatifs dans l’affaire
de la Namibie, CLL. Recueil 1971, p. 31, et dans l'affaire du Sahara ccci-
dental, CLS. Recueil 1975, p. 31) le droit à Pautodétermination externe
ait été lié aux territoires non autonomes ne peut être considéré comme
limitant la portée du droit à l'autodétermination ratione personae, mais
comme l'application ad casum du droit universel.

73. On ne peut cependant postuler que l’universalité du droit à Pauto-
détermination signifie nécessairement qu’il y serait sans limite. L'exercice
du droit à l’autodétermination a des limites déterminées par le principe
même du droit des peuples à disposer d'eux-mêmes et par les autres règles
de l'appareil juridique international.

Ces limites s'imposent au droit à disposer de soi-même dans sa totalité,
c'est-à-dire qu’elles touchent l’autodétermination interne comme l’auto-
détermination externe.

Dans le cas par exemple de l’autodétermination interne, il est clair
qu'en matière d’autodétermination politique le droit de disposer de soi-
même né permet pas de choisir un système social fondé sur la ségrégation
ou Ja discrimination raciale. Par définition, le droit à l’autodétermination
est plus précisément une norme pérmissive générale, recouvrant une auto-
risation catégorique. L'exercice de cette autorisation s'inscrit cependant
dans le cadre du droit international, c’est-à-dire qu’il se heurte aux limites
fixées par les interdictions catégoriques d’autres normes impératives
(concrètement, la norme prohibant la discrimination raciale}.

La limite fondamentale qui s’impose à l'exercice du droit à lautodé-
termination externe découle du principe même de l’égalité de droits et du
droit des peuples à disposer d'eux-mêmes. Le droit à l'autodétermination
ne peut être interprété

comme autorisant ou encourageant une action, quelle qu’elle soit,
qui démembrerait ou menacerait, totalement ou partiellement, l’inté-
grité territoriale ou l’unité politique de tout Etat souverain et indé-
pendant se conduisant conformément au principe de l'égalité de

149

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 741

droits et du droit des peuples à disposer d'eux-mêmes ... et doté ainsi
d’un gouvernement représentant l’ensemble du peuple appartenant
au territoire sans distinction de race, de croyance ou de couleur» '"4.

Cette contrainte qui s’exerce sur le droit à l’autodétermination externe
pris au sens étroit, dans le cadre du principe de l'égalité de droits des
peuples et de leur droit à disposer d'eux-mêmes, fait ressortir la perti-
nence du principe de l'intégrité territoriale et de l’unité politique de l'Etat.
Liée comme elle l’est à l’exercice du droit à l’autodétermination, droit que
possèdent les «peuples», cette contrainte protège l’intégrité territoriale et
l'unité politique d’un Etat de toute entreprise qui pourrait être lancée à
l'intérieur de cet Etat, par opposition à l’interdiction d'employer ou de
menacer d’employer la force dans les relations internationales entre Etats,
qui protège l’intégrité territoriale et l’unité politique de l’Etat de toute
action extérieure.

74. Comme l’a fait remarquer Henkin: «il est admis que le droit de
disposer de soi-même ... n’implique pas pour un peuple le droit de faire
sécession de l’Etat existant» !'5,

La même règle s’applique aux fédérations:

«Que la fédération se scinde en deux Etats ou davantage fait aussi
passer au premier plan le problème théorique de l’autodétermination
sous forme de sécession. Cette dissolution peut étre le résultat d’un
accord amiable constitutionnel, ou le résultat d’un acte de sécession
par la force. Dans ce dernier cas, les régles du droit international
peuvent être invoquées mais, hormis les cas de sujétion coloniale
reconnue, il semble qu’il n’y ait pas de droit a l’autodétermination
qui s'applique à des Etats indépendants et justifie qu’ils recourent à
la sécession. » !16

En d’autres termes, cela revient à dire que, dans un Etat composé de
plusieurs peuples, le principe de l'égalité de droits et du droit à l’auto-
détermination aboutit à Pinterdiction de l’autodétermination externe
puisque celle-ci revient évidemment à «démembrer ou menacer totalement
ou partiellement l’intégrité territoriale ou l’unité politique» de l'Etat en
question. Le sujet visé par cette interdiction est un peuple doté du droit
de disposer de lui-même; étant donné que

«les revendications de sécession comportent, d’abord et avant tout
des prétentions territoriales non réglées ... les deux principes, réputés
concurrents, de peuple et de territoire, opèrent en fait en tandem» !!?.

14 Déclaration relative aux principes..., par. I.

115 L. Henkin, «General Course of Public International Law», Recueil des cours de
l'Académie de droit international de La Haye. t. 216, 1989, p. 243.

116 M. N. Shaw, International Law, 1986, p. 139.

7 L. Brilmayer, «Secession and Self-determination», Yale Journal of International
Law, vol. 16, 1991, p. 178 (les italiques sont de moi).

150

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS, KRECA) 742

75. Cette interdiction trouve son fondement dans le conflit qui oppose
deux principes de même force juridique: celui de l’autodétermination et
celui de l'intégrité territoriale. Ce dernier est devenu tractu temporis un élé-
ment essentiel de l'égalité souveraine des Etats (alinéa d) de la rubrique
«Le principe de l'égalité souveraine des Etats», dans la déclaration rela-
tive aux principes du droit international}, une norme impérative, de
telle sorte que le conflit dont nous parlions est impossible à résoudre par
référence à la hiérarchie des principes du droit international. Outre cette
considération pratique, il y a aussi une question de principe, à savoir que
nul n'est mieux qualifié qu'un Etat, entité politique souveraine, pour déci-
der de son sort lorsqu'il se trouve pris entre deux principes fondamenta-
lement antagonistes et lorsque sa décision est sans effet sur les droits
d'autres Etats tiers.

76. Selon le paragraphe 7 de la déclaration relative aux principes du
droit international, l'interdiction de démembrer ou de menacer l'intégrité
territoriale ou l'unité politique d’un Etat protège les Etats

«se conduisant conformément aux principes de l'égalité de droits et
du droit des peuples à disposer d'eux-mêmes … et dotés d’un gou-
vernement représentant l’ensemble du peuple appartenant au terri-
toire, sans distinction de race, de croyance ou de couleur».

Cette disposition fixe deux critères: le premier est celui du comportement
de l'Etat vis-à-vis du principe de l'égalité de droits des peuples et de leur
droit à disposer d'eux-mêmes; le second est celui de la composition
du gouvernement, qui doit garantir la représentation de l’ensemble du
peuple, sans discrimination de race, de croyance ou de couleur. Par na-
ture, ce second critère est d’ordre général. Dans le cas concret qui nous
occupe, il faut aussi l’interpréter comme signifiant l'absence de discrimi-
nation entre les peuples de la République fédérative socialiste de Yougo-
slavie.

Qu'en est-il de ce point de vue de application de ces deux critères juri-
diques au cas de la Fédération yougoslave?

77, Le droit des peuples à disposer d'eux-mêmes n’a pas été qu'une
simple déclaration inscrite dans les textes constitutionnels et juridiques de
la Fédération yougoslave. C'était un principe fondateur de l'Etat yougo-
slave. De la même manière, en droit constitutionnel yougoslave, «égalité
des nations» et «égalité des peuples» allaient de pair avec le droit à
l’autodétermination.

La Constitution de la République fédérative socialiste de Yougosla-
vie de 1974 faisait explicitement de l'égalité des peuples l’un des grands
principes constitutionnels («Principes fondamentaux», chap. I), qu'elle a
développés en de multiples dispositions dans sa partie dispositive et nor-
mative {articles premier, 244 et 245, par exemple). L’article 245, consacré
aux relations à l’intérieur de la Fédération, dit bien que «dans la Répu-
blique fédérative socialiste de Yougoslavie, les peuples ... jouissent de
l'égalité».

151

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 743

L'égalité des peuples au niveau des organes d’autorité de l'Etat you-
goslave était assurée de deux manières:

i) par des dispositions constitutionnelles portant sur légalité de la repré-
sentation des républiques et des provinces, c’est-à-dire la coreprésenta-
tion des républiques au sein des organes fédéraux. Les deux chambres
de l’Assemblée de la République fédérative socialiste de Yougosla-
vie, la chambre de représentation générale (chambre fédérale) et la
chambre de représentation fédérale (chambre des républiques et des
provinces), étaient constituées selon le principe classique de la parité
(articles 284 et 291 de la Constitution de la République fédérative
socialiste de Yougoslavie). Le même principe valait pour le chef
d’Etat collectif qu'était la présidence de la République fédérative
socialiste de Yougoslavie (amendement XLI de la Constitution,
point 1). Lors de la nomination des membres du Conseil exécutif fédé-
ral, le Gouvernement de la République fédérative socialiste de You-
goslavie veillait à assurer une égale représentation des républiques et
une représentation adéquate des provinces (amendement XLIII de la
Constitution de la République fédérative socialiste de Yougoslavie).
Le principe de l’égalité de représentation des républiques s’appliquait
également dans les organes judiciaires (Cour constitutionnelle et Cour
(suprême) fédérale) ;

il) par des pactes sociaux régissant la politique de recrutement des cadres,
et fixant les conditions de leur nomination, parmi lesquelles l’origine
nationale figurait en bonne place lorsqu'il s’agissait de communautés
multiethniques.

En 1990, les plus hautes charges de la République fédérative socialiste
de Yougoslavie, immédiatement avant la proclamation de l'indépendance
de certaines entités fédérales, présentaient le tableau suivant:

président de la présidence: croate; vice-président: serbe;

premier ministre du gouvernement fédéral: croate; vice-premiers
ministres: serbe et slovène;

président du Parlement: musulman de Bosnie-Herzégovine. Le dernier
cabinet fédéral comprenait cing Croates, trois Serbes, un Musulman,
un Serbe de Bosnie, trois Slovènes, un Monténégrin, un Yougoslave,
un Albanais, un Hongrois et deux Macédoniens.

On ne peut qu’en conclure que les organes d’Etat de la République
fédérative socialiste de Yougoslavie représentaient tous les peuples you-
goslaves.

78. Quant à la position de la Bosnie-Herzégovine sur cette question,
on constatera qu’elle ne met aucunement en cause la représentativité des
organes de la République fédérative socialiste de Yougoslavie; la Bosnie-
Herzégovine soutient que cette représentativité avait disparu avec la pro-
clamation de Vindépendance de certaines entités fédérales et que de sur-
croît «les organes fédéraux communs dans lesquels étaient représentées

152

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 744

toutes les républiques yougoslaves n’existaient plus; depuis lors, aucun
organe de ce type n’a fonctionné» (mémoire, par. 4.2.1.26). Sa thése
repose sur l’idée générale que

«dans le cas d’un Etat de type fédéral, qui réunit des communautés
dotées d’une certaine autonomie, et qui sont, en outre, associées à
l’exercice du pouvoir politique dans le cadre d’institutions com-
munes à la fédération, l'existence de Etat implique que les organes
fédéraux représentent les composantes de la fédération et disposent
d’un pouvoir effectif» !!8.

Dans le cas de la Yougoslavie, les «organes fédéraux» ont cessé d’exis-
ter à la suite du référendum sur Pindépendance tenu dans trois répu-
bliques et «en Bosnie-Herzégovine, [par l’effet] d’une résolution sur la
souveraineté adoptée par le Parlement le 14 octobre 1991, dont la com-
munauté serbe de la République de Bosnie-Herzégovine a contesté la
validité» 119:

«La composition et le fonctionnement des organes essentiels de la
Fédération, qu'il s'agisse de la présidence fédérale, du conseil fédé-
ral, du conseil des républiques et des provinces, du conseil exécutif
fédéral, de la Cour constitutionnelle ou de l’armée fédérale, ne satis-
font plus aux exigences de participation et de représentativité inhé-
rentes à un Etat fédéral.» 120

Il est difficile d’accorder une valeur juridique à une telle affirmation. On
ne peut y prêter foi, ni dans son sens général ni dans son sens particulier,
pour les raisons que l’on va exposer.

79. Le membre de phrase «les organes fédéraux représentent les com-
posantes de la fédération» peut avoir deux sens. Le premier est que la
fédération, par ses organes, représente les entités fédérales. Cette inter-
prétation découle logiquement du fait que la fédération est, par défini-
tion, un pouvoir d’un rang plus élevé et supérieur par rapport aux parties
qui la constituent, et que les organes de l’ensemble représentent ces
parties. Le deuxième sens est que les organes fédéraux, par leur composi-
tion même, représentent les entités fédérales, en d’autres termes qu’ils
sont une sorte de synthèse institutionnelle de la représentativité de ces
entités fédérales.

C’est évidemment de ce côté que penchent les prétentions de la Bosnie-
Herzégovine, corroborées par l’avis de la commission d’arbitrage. Or, si
l'on rapproche comparativement la pratique de la fédération et de la
constitution de la République fédérative socialiste de Yougoslavie, on voit
que ces prétentions sont sans fondement. En règle générale, les organes
fédéraux représentent l'Etat fédéral dans son ensemble (par exemple:

118 Conférence internationale pour la paix en Yougoslavie, commission d’arbitrage,
avis n° |, par. | d).

119 Jhid., par. 2 a).

120 Jbid., par. 2 b).

153

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 745

le président des Etats-Unis, la Chambre des représentants de ce même
pays, ou encore les organes exécutifs et judiciaires de la quasi-totalité des
Etats fédéraux} et seul le parlement fédéral est bicaméral, représentatif
des éléments constitutifs de la fédération (par exemple le Sénat des Etats-
Unis, du Canada ou du Brésil, le Bundesrat allemand, le Conseil national
suisse, etc.).

On rappellera aussi que le choix constitutionnel qu’avait opéré 4 cet
égard la République fédérative socialiste de Yougoslavie s’inscrivait dans
le cadre de cette pratique généralement acceptée des Etats fédéraux. A
Yexception du conseil des républiques et des provinces, tous les organes
fédéraux de la Yougoslavie représentaient l’ensemble de la Fédération,
Les délégués du conseil fédéral représentaient «les organismes autogérés
et les communautés et organisations sociopolitiques» et éfaient élus dans
tes républiques et les provinces {article 129 de la Constitution de la Répu-
blique fédérative socialiste de Yougoslavie). De plus, les membres et les
fonctionnaires du conseil exécutif fédéral ne représentaient pas les répu-
bliques ni les provinces, et une disposition constitutionnelle expresse leur
interdisait de recevoir des directives et des instructions de ces républiques
ou provinces (art. 362}. Le président et les membres de la présidence de
la République fédérative socialiste de Yougoslavie, le président et les
membres de la Cour constitutionnelle et les autres fonctionnaires fédé-
raux prétaient serment, s’engageaient à promouvoir la souveraineté, l’indé-
pendance et l'intégrité de la République fédérative socialiste de Yougo-
slavie, et juraient d’observer la Constitution de la Fédération (art. 397),
ils n’étaient donc pas, selon la Constitution, des représentants des répu-
bliques ou des provinces.

80. Il s’ensuit qu'il n’y a aucun lien juridique entre le refus effectif de
prendre part aux travaux des organes fédéraux et l’existence de ces
mêmes organes aux yeux de la loi. Ce que montre bien le cas de la You-
goslavie. Aucun organe fédéral n’a été dissout ni aboli parce que
quelques titulaires de charges fédérales s’en étaient délibérément absentés
ou avaient démissionné à titre personnel.

La Constitution de la République fédérative socialiste de Yougoslavie
du 27 avril 1992 et la loi constitutionnelle et ses règlements d’ap-
plication ont été approuvés par l’Assemblée de la République fédéra-
tive socialiste de Yougoslavie, En vertu de cette loi, tous les organes fédé-
raux suprémes restaient en activité en attendant l'élection des membres
des nouveaux organes {art. 2}. La présidence de la République fédéra-
tive socialiste de Yougoslavie est restée en fonction jusqu’à l'élection
du président de la République (15 juin 1992) et le conseil exécutif fédé-
ral jusqu'à la formation du nouveau gouvernement fédéral (14 juillet
1992).

La participation aux travaux des organes fédéraux et le mandat des
représentants élus répondaient à l'intention d’attribuer aux décisions que
prenait la Fédération le bénéfice d’une personnalité juridique objective du
point de vue du droit interne et du droit international, et ce dans l’intérêt
général. L’abstention délibérée des titulaires élus de charges fédérales en

154

 

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 746

Bosnie-Herzégovine était considérée comme constituant un abus de
droit '?'. Les conséquences d’un abus de droit affectent ceux qui le com-
mettent, selon le principe général du droit nullus commodum capere de
sua injuria propria et ex delicto non oritur actio.

81. L’argumentation de la Bosnie-Herzégovine se fonde implicitement
sur une interprétation inverse et libérale du principe du consentement
fondant la légitimité de l'Etat. L'idée d’origine, à savoir qu’un gouverne-
ment légitime émane du consentement de ceux qu’il gouverne, est inter-
prétée par la Bosnie-Herzégovine comme signifiant que le fait de quitter
un organe d’Etat entraîne la perte de légitimité du gouvernement et repré-
sente l’expression du droit de faire sécession d’un Etat existant.

Alors qu’en fait:

«le consentement effectif n’est pas indispensable à la légitimité poli-
tique ... Les séparatistes ne peuvent fonder leur argumentation sur
un droit d’«option négative», parce que ce droit n’existe pas dans la
théorie de la démocratie.

Le principe du gouvernement fondé sur le consentement des gou-
vernés ne comprend pas nécessairement le droit de choisir la non-
participation. Il exige seulement l’existence, dans le cadre de l'unité
politique existante, du droit de participer par voie électorale. D'autre
part, le droit de participation ne comprend pas le droit de sécession.
Au contraire, il signifie que les groupes mécontents ne peuvent trou-
ver de solution que dans leur intégration absolue dans l’unité poli-
tique, dans leur pleine participation à la prise de décision. » 22

82. Peut-on dire que «l'existence de |’Etat suppose que les organes
fédéraux … détiennent le pouvoir effectif?»

L'exercice du pouvoir effectif est, par définition, la finalité de l’exis-
tence des organes d’État, que l’État soit une entité unitaire ou une struc-
ture fédérale. Reste à savoir, in concreto, si une crise manifeste dans le
fonctionnement des organes d’Etat de la fédération a pour conséquence
de les faire cesser d'exister. Dire que la crise constitutionnelle de la Répu-
blique fédérative socialiste de Yougoslavie a pour équivalent la dispari-
tion des organes fédéraux est juridiquement inacceptable. L'efficacité, le
nombre et la qualité des organes d’Etat sont autant de variables où
s'exprime une situation politique réelle. Il y a en principe des situations
dans lesquelles les organes d’Etat cessent effectivement d’exercer leur
pouvoir — par exemple en cas d'occupation militaire, de guerre civile et,

121 La Cour constitutionnelle de Yougoslavie a déclaré dans sa décision I] U n° 122/91
que le fait pour les fonctionnaires fédéraux de ne pas participer aux travaux des organes
fédéraux représentait «une modification non constitutionnelle de la composition des
organes fédéraux communs de l'Etat» (Journal officiel de la République fédérative socia-
liste de Yougoslavie, n° 89/91). Cette décision a été prise par la Cour constitutionnelle
siégeant au complet, avec la participation des deux juges de Bosnie-Herzégovine.

122 L. Brilmayer, «Secession and Self-determination: A Territorial Interpretation»,
Yale Journal of International Law, vol. 16, 1991, p. 184-185.

155

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 747

dans une certaine mesure, de certaines crises constitutionnelles — sans
pour autant cesser d’exister. Les organes d’État, en tant qu’éléments de
l'appareil d’État, ne cessent d’exister que lorsque l’Etat au nom duquel ils
agissent cesse lui-même d’exister.

D. Le rapport entre la légalité de la naissance d'un Etat
et la succession d'Etats en matière de traités internationaux

83. La Bosnie-Herzégovine prétend être «Etat successeur »:

a) parce que «succession d’Etats» signifie «la substitution d’un Etat à
un autre dans la responsabilité des relations internationales d’un ter-
ritoire» selon la définition très largement acceptée qu’en donnent les
deux conventions de Vienne sur la succession d’Etats de 1978 et de
1983;

b) parce qu’«il est évident que la Bosnie-Herzégovine s’est substituée a
lex-République fédérative socialiste de Yougoslavie pour les rela-
tions internationales de ce qui constituait la République fédérative de
Bosnie-Herzégovine avant la dissolution de l’ex-Yougoslavie»
(mémoire, par. 4.2.1.26).

La position de la Yougoslavie sur ce point est au contraire que «la pré-
tendue République de Bosnie-Herzégovine n’est pas devenue partie à la
convention de 1948 pour la prévention et la répression du crime de géno-
cide conformément aux dispositions de la convention elle-même» (conclu-
sions, B.1):

a) parce que «l’Etat demandeur ne peut pas adhérer par succession aux
traités internationaux auxquels l’État prédécesseur était partie car il a
violé de façon flagrante le principe de l’égalité de droits des peuples et
de leur droit à disposer d’eux-mêmes» (exceptions préliminaires,
par. B.1.2.39);

b} parce que, «{éltant donné que Etat demandeur a violé les obliga-
tions découlant du principe de l'égalité de droits des peuples et de leur
droit à disposer d’eux-mêmes, la convention de Vienne sur la succes-
sion d'Etats en matière de traités ne pourrait pas s'appliquer en
l'espèce, même si elle était entrée en vigueur» (ibid., par. B.1.3.5);

c) parce que «[I]a notification de succession est un moyen d’adhérer aux
traités conclus par l'Etat prédécesseur lorsque le nouvel Etat a fondé
son existence sur le principe de l’égalité de droits des peuples et de
leur droit à disposer d’eux-mêmes. Or, en l’espèce, l'Etat demandeur
a fondé son existence sur la violation des droits découlant de ce prin-
cipe: par conséquent, il ne saurait recourir à la notification de succes-
sion comme moyen d'adhésion aux traités internationaux de son pré-
décesseur.» (/bid, par. B.1.4.11.)

Essentiellement, cette exception de la Yougoslavie repose sur l’idée que la

156

 

 

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 748

Bosnie-Herzégovine, puisqu'elle a «violé de façon flagrante le principe de
l'égalité de droits des peuples et de leur droit à disposer d’eux-mêmes »
n’est pas Etat successeur et ne peut donc avoir acquis par succession la
qualité d'Etat partie à la convention de 1948 pour la prévention et la
répression du crime de génocide.

Pour se prononcer valablement sur cette exception, il faut d’abord
répondre à la question de savoir s’il y a un lien entre succession d’Etats et
légalité des changements territoriaux.

84. Répondre à cette question suppose l'existence d’une définition pré-
cise de ce qu'est la succession. Or, le terme est utilisé dans un sens large et
imprécis.

«Succession d’Etats désigne à la fois le changement territorial lui-
même — en d’autres termes le fait qu’un Etat en remplace un autre
sur un territoire donné — et l'acquisition par succession par l’un de
ces Etats des droits et obligations de l’autre, c’est-à-dire de l'Etat
dont le territoire est passé aux Etats successeurs. » !2*

On voit que le terme «succession» désigne deux choses: a) le changement
territorial lui-même; b) la dévolution des droits et des obligations de
PEtat prédécesseur à l'Etat successeur ou aux Etats successeurs.

Cette distinction entre la succession comprise sous l’angle du change-
ment territorial (succession de facto) et la succession par transmission des
droits et des obligations de l’Etat prédécesseur à l’État successeur ou aux
Etats successeurs (succession de jure) se retrouve également dans la
convention de Vienne sur la succession d’Etats en matière de traités, à
laquelle la Bosnie-Herzégovine se réfère pour établir sa qualité d’« Etat
successeur». En son article 2 («Expressions employées»), alinéa b), cette
convention définit la «succession d’Etats» comme «la substitution d’un
Etat à un autre dans la responsabilité des relations internationales d’un
territoire». L'article 6 («Cas de succession d’Etats visés par la présente
convention») précise que cet instrument «s'applique uniquement aux
effets d’une succession d’Etats se produisant conformément au droit
international, et plus particulièrement aux principes du droit internatio-
nal incorporés dans la Charte des Nations Unies». Les rapports entre
l'alinéa b) de l’article 2 et l’article 6 sont précisément définis dans le com-
mentaire de l’article 2 du projet d'articles sur la succession d’Etats en
matière de traités, sur la base duquel a été adopté l’article 2 de la conven-
tion. On peut lire notamment dans ce commentaire:

«l'expression [«succession »] est employée pour désigner uniquement
le fait de la substitution d’un Etat à un autre dans la responsabilité

13 H. Kelsen, Dictionnaire de la terminologie du droit international, vol. 42, p. 314;
O’Connell, The Law of State Succession, 1956, p. 3 et 6; K. Zemanek, «Die Wiener Kon-
vention über die Staatennachfolge in Veträge», Festschrift für Alfred Verdross, 1980,
p. 719: M. Jones, «State Succession in Matter of Treaties», British Year Book of Inter-
national Law, vol. 24, 1947, p. 360-361.

157

 

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 749

des relations internationales du territoire, abstraction faite de toute
idée de succession des droits et obligations à l’occasion de cet évé-
nement » 124,

Cette définition de la succession correspond à la notion fondamentale
de «succession d’Etats» telle qu’elle se dégage de l'étude du sujet à
laquelle a procédé la Commission du droit international. Plus particuliè-
rement:

«La maniére dont la Commission a envisagé la notion de succes-
sion aprés avoir étudié la question de la succession en matiére de
traités repose sur |’établissement d’une distinction nette entre, d’une
part, le fait de la substitution d’un Etat à un autre dans la respon-
sabilité des relations internationales d’un territoire et, d’autre part,
la transmission de droits et obligations conventionnels de l’Etat pré-
décesseur à l’État successeur ...

Pour préciser la différence entre le fait de la substitution d’un Etat
à un autre et la transmission de droits et obligations, la Commission
a introduit dans l’article 2 une disposition définissant le sens de
l'expression «succession d'Etats» aux fins du projet. Conformément
à cette disposition, l’expression «succession d’Etats» est employée
dans tout le projet d’articles pour indiquer simplement un change-
ment dans la responsabilité des relations internationales d’un terri-
toire, ce qui exclut de la définition toutes les questions relatives aux
droits et obligations en tant que conséquences juridiques accessoires
de ce changement.» !?°

Cette distinction s’imposait car

«la difficulté tient au fait que l’expression «succession d’Etats» n’est
pas qualifiée dans la définition qui en est donnée au paragraphe | b)
de l’article 2. On pourrait en déduire que la convention est aussi des-
tinée à s’appliquer à des successions illicites. » 126

C’est pourquoi

«l’article 6 est la clause de sauvegarde la plus importante du projet
d’articles car il préserve la légalité de toutes les dispositions de la
future convention en limitant leur application aux effets d’une suc-
cession légale ... les dispositions de la future convention ne s’appli-

124 Projet d’articles sur la succession d'Etats en matière de traités, Annuaire de la Com-
mission du droit international, 1972, vol. II, p. 249, par. 3. On trouve exactement la même
interprétation dans le commentaire relatif à l’article 2 du projet d’articles sur la succession
d’Etats en matière de biens, archives et dettes d'Etats (Annuaire de la Commission du droit
international, 1981, vol. Il, deuxième partie, p. 20-21).

25 Annuaire de la Commission du droit international, 1972, vol. IT, p. 244, par. 29-30.

126 Sette-Camara, Documents officiels de la conférence des Nations Unies sur la succes-
sion d'Etats en matière de traités, première session, p. 49, par. 11.

158

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 750

queraient pas aux transferts illicites contraires 4 la volonté de la
population du territoire et au principe de l’autodétermination » !27.

Ainsi donc, la «succession d’Etats», «substitution d’un Etat à un autre
dans la responsabilité des relations internationales d’un territoire» ne
signifie pas «qu’il y a ipso facto acte juridique substitutif de la part de
l’Etat acquéreur à l’égard de l’ensemble des droits et des devoirs du sou-
verain précédent » l2 ni, comme en l’espèce, qu'il y a adhésion aux traités
internationaux de la République fédérative socialiste de Yougoslavie,
Etat prédécesseur. Il faudrait pour cela que la «substitution d’un Etat à
un autre» se soit produite «conformément au droit international, et plus
particulièrement, aux principes du droit international incorporés dans la
Charte des Nations Unies».

85. Une clause disposant qu’un changement territorial doit s’effectuer
«conformément au droit international, et plus particulièrement aux prin-
cipes du droit international incorporés dans la Charte des Nations Unies»,
est d’ordre déclaratif. Ainsi,

«si Particle ... ne figurait pas dans la convention, il serait impossible
d’en conclure que la convention peut s’appliquer à des successions
légitimes, du point de vue des principes du droit international, et
notamment de la Charte des Nations Unies, qui est la clef de voûte
de toute convention internationale» !2?. ;

Le principe sur lequel s’appuie l’article 6 de la convention sur la succes-
sion d’Etats en matière de traités coule de source, c’est un axiome dans
tout ordre juridique stricto sensu. C’est la projection focalisée ratione
materiae de la notion générale de la licéité des actes, l’application de cette
notion de licéité dans le domaine de la succession. Etant donné l’impor-
tance fondamentale de la notion de licéité pour l’existence même de l'Etat
de droit, la règle qui veut que les dispositions d’un instrument de codifi-
cation ne s’appliquent qu’aux faits et aux situations qui sont conformes
au droit international est une présomption d’ordre général, qui se passe
de commentaire'*°, La nécessité rationnelle de l’impératif universel de
licéité a conduit la Commission a prévoir une régle distincte pour limiter
l’application des dispositions de la convention aux successions licites:

«D’autres membres, en revanche, ont été d’avis de souligner, en ce
qui concerne plus particulièrement les transferts de territoires, que

127 Tabibi, Documents officiels de la conférence des Nations Unies sur la succession
d'Etats en matière de traités, première session, p. 50, par. 20.

18 O’Connell, op. cit., p. 3.

'29 Ushakov, Documents officiels de la conférence des Nations Unies sur la succession
d'Etats en matière de traités, première session, p. 51, par. 24.

130 « Admettre qu’hormis certaines exceptions bien déterminées, un acte illicite ou ses
conséquences immédiates puissent devenir suo vigore une source de droit pour
l’auteur, c’est introduire dans un système juridique une contradiction qui ne peut
être résolue, sinon en niant son Caractère juridique. Le droit international n’offre et
ne peut offrir aucune exception à cette alternative impérieuse.» (H. Lauterpacht,
Recognition in International Law, 1947, p. 421.)

159

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 751

seuls les transferts se produisant conformément au droit internatio-
nal relèveraient de la notion de «succession d’Etats» aux fins des
présents articles. Comme le fait de mentionner expressément cet élé-
ment de conformité avec le droit international à propos d’une caté-
gorie de cas de succession d'Etats aurait risqué de donner lieu à des
malentendus quant à la position prise à l'égard dudit élément pour
d’autres catégories de cas de succession d’Etats, la Commission a
décidé de faire figurer parmi les articles généraux une disposition
sauvegardant la question de la licéité de la succession d’Etats visée
dans le projet d’articles. En conséquence, l’article 6 dispose que les
articles s’appliquent uniquement aux effets d’une succession d’Etats
se produisant conformément au droit international. » !3!

86. La notification de succession n’est que le moyen technique par
lequel l'Etat successeur se déclare disposé à être considéré comme tenu
par le traité auquel l'Etat prédécesseur était initialement partie. Ainsi,
pour qu’une notification de succession produise les effets juridiques vou-
lus, il faut que la succession elle-même ait été licite. Ce critère de la licéité
de la succession fait partie du «droit international, et plus particulière-
ment [des] principes du droit international incorporés dans la Charte des
Nations Unies».

En l'espèce, et spécialement du point de vue de la Bosnie-Herzégovine,
le principe de l'intégrité territoriale et de l’unité politique et celui de l’éga-
lité de droits des peuples et de leur droit à disposer d’eux-mêmes sont
d’une importance particulière.

La pertinence particulière de ces principes sous l’angle de la succession
découle logiquement de la nature des changements qui ont mis en branle
le mécanisme de la succession, et du rôle de l’égalité de droits des peuples
et de leur droit à disposer d’eux-mémes dans l'édification des nouveaux
Etats. C’est pourquoi ces principes, qui figurent dans la Charte des
Nations Unies, ont été soulignés avec tant de relief. Le rapporteur spé-
cial, M. Mohammed Bedjaoui, déclarait ce qui suit dans la proposition
qu'il a présentée à propos de la licéité des successions:

«Parmi les conditions de la succession d’Etats doivent figurer le
respect du droit international général et des dispositions de la Charte
des Nations Unies sur l'intégrité territoriale des Etats et le droit des
peuples à disposer d'eux-mêmes. » !*?

Le préambule de la convention sur la succession d’Etats en matière de
traités «rappel(le] que le respect de l'intégrité territoriale et de l’indépen-
dance politique de tout Etat est exigé par la Charte des Nations Unies».

11 Documents officiels de la conférence des Nations Unies sur la succession d'Etats en
matière de traités, première session, p. 255, par. 2.

132 Cinquième rapport sur la succession d’Etats dans des matières autres que les traités,
doc. A/CN.4/259, Annuaire de la Commission du droit international, 1972, vol. Ul, p. 72,
par. 28.

160

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 752

Cette formule confirme que l'intégrité territoriale et l’indépendance poli-
tique doivent leur existence à la Charte des Nations Unies et qu’elles
s'imposent donc aux Etats indépendamment de la convention.

87. La proclamation de la Bosnie-Herzégovine comme «Etat souve-
rain et indépendant» est à mes yeux une violation fondamentale du prin-
cipe impératif de l'égalité de droits des peuples et de leur droit à disposer
d’eux-mêmes, tant sur le plan de la forme que sur celui du contenu.

Sur le plan de la forme, les circonstances suivantes attestent une viola-
tion fondamentale:

a) la proclamation de la Bosnie-Herzégovine s’est faite de manière non
constitutionnelle, contrairement aux dispositions applicables de la
Constitution de Bosnie-Herzégovine et de la Constitution de la Répu-
blique fédérative socialiste de Yougoslavie:

b}) le droit de disposer de soi-même a été de facto considéré en Pespéce
non pas comme un droit appartenant aux peuples, mais comme le
droit d’un territoire appartenant à un Etat souverain et indépendant.

Sur le plan du fond, les circonstances suivantes attestent une violation du
principe de l'égalité de droits des peuples et de leur droit à disposer d’eux-
mêmes :

a) la proclamation de l’indépendance de l’entité fédérale qu'était la Bos-
nie-Herzégovine, violant le droit interne de la République fédérative
socialiste de Yougoslavie et de la Bosnie-Herzégovine, menaçait l’inté-
grité territoriale et l’unité politique de la République fédérative socia-
liste de Yougoslavie, contrevenait au paragraphe 7 de la déclaration
relative aux principes du droit international...;

b) la proclamation de l'indépendance de la Bosnie-Herzégovine dans ses
frontières administratives n’était pas fondée sur l’égalité de droits et
le droit à disposer d’eux-mémes des trois peuples de Bosnie-Herzégo-
vine.

La proclamation de l'indépendance de la Bosnie-Herzégovine n’était
donc pas conforme aux principes de l’égalité de droits des peuples et de
leur droit à disposer d'eux-mêmes, de l'intégrité territoriale et de l’unité
politique des Etats et, de ce fait même, ne peut fonder une succession légi-
time s’agissant de la succession de la Bosnie-Herzégovine à la convention
pour la prévention et la répression du crime de génocide.

88. Essentiellement, la proclamation de l'indépendance de la Bosnie-
Herzégovine était un acte de sécession. La Bosnie-Herzégovine ne conteste
pas cette affirmation de la Yougoslavie, tirée de l’exposé de la Bosnie-
Herzégovine elle-même, qui se lit ainsi:

«Que la Bosnie, au moment de sa sécession, ait possédé ou non un
droit à l’autodétermination est dénué de pertinence car: 1) elle est
maintenant un Etat souverain reconnu, et 2) même si, pour les
besoins du raisonnement, l’on supposait qu’elle ne possédait pas de
droit à l’autodétermination au regard du droit international, ce der-
nier, certainement, n'interdisait pas qu’elle parvienne au statut d’Etat

161

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 753

indépendant à l'occasion de la désintégration de l’ex-République
fédérative socialiste de Yougoslavie.» (Exposé du Gouvernement de
la République de Bosnie-Herzégovine sur les exceptions prélimi-
naires, p. 60.)

89. Per definitionem, la sécession est «la création d’un Etat par l'emploi
ou la menace de l'emploi de la force et sans le consentement de l’ancien
souverain» l#, On comprend donc que

«la Charte des Nations Unies ne fasse place ni au terme ni à la
notion de «sécession», car l’idée est profondément étrangère à son
esprit et à ses principes normatifs. Elle érige le respect de l'intégrité
territoriale en norme constitutionnelle, en règle de jus cogens. Le
1* janvier 1970, le Secrétaire général de l'Organisation des Nations
Unies a fait la déclaration suivante:

« Ainsi, il né saurait y avoir d’équivoque possible en ce qui con-
cerne l’attitude de l'Organisation quand il s'agit de la sécession
d'une région donnée d'un Etat Membre. En sa qualité d’organisa-
tion internationale, l'ONU n'a jamais accepté, n’accepte pas et n’ac-
ceptera jamais, je pense, le principe de la sécession d’une partie
d’un de ses Etats Membres. » 154

Le Conseil de sécurité a qualifié d’illégale la sécession. Dans sa résolu-
tion 169 (1961) relative au Congo, il a notamment:

«Réprouvfé] énergiquement les activités sécessionnistes illégale-
ment menées par l’administration provinciale du Katanga avec
l'appui de ressources de l’extérieur et secondées par des mercenaires
étrangers ... et

Déclarfé],
d} que toutes les activités sécessionnistes dirigées contre la Répu-
blique du Congo [étaient] contraires à Ja loi fondamentale. »

La qualification d’illégalité que le droit international impose implicite-
ment à la sécession se retrouve à l’alinéa 7 du paragraphe 5 de la déclara-
tion relative aux principes du droit international touchant les relations
amicales et la coopération entre les Etats conformément à la Charte des

Nations Unies, où il est dit notamment que le droit à disposer de so1-
même ne peut être compris comme

«autorisant ni encourageant une action, quelle qu'elle soit, qui démem-
brerait ou menacerait, totalement ou partiellement, l'intégrité territo-
riale ou l'unité politique de tout Etat souverain et indépendant».

Au niveau régional, celui de l’Europe, on retrouve cette qualification
de la sécession dans la déclaration sur les principes régissant les relations

133 J. Crawford, The Creation of States in international Law, 1979, p. 247.
34 ONU, Chronique mensuelle, vol. VII, janvier-décembre 1970.

162

 

 
 

 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA} 754

mutuelles entre des Etats participants, qui figure dans l’acte final de la
conférence sur la sécurité et la coopération en Europe, adopté le 1° août
1975 à Helsinki :

«Les Etats participants tiennent mutuellement pour inviolables
toutes leurs frontières respectives ainsi que celles de tous les Etats
d'Europe et s’abstiennent donc maintenant et à l'avenir de tout
attentat contre ces frontières. »

On trouve aussi une condamnation explicite de la sécession dans les prin-
cipes généraux de droit reconnus par les nations civilisées en tant que
source de droit international selon le paragraphe 1 c) de l’article 38 du
Statut de la Cour internationale de Justice. La sécession est tenue pour
un crime des plus graves par le droit national des nations civilisées.
L'attaque lancée de l’intérieur contre l’intégrité territoriale d’un pays et Ja
tentative d'attaque ou la préparation d’une attaque sont plus particulié-
rement qualifiées de crimes d’une extrême gravité dans la quasi-totalité
des codes pénaux des nations civilisées.

90. L’admission de la Bosnie-Herzégovine au sein des Nations Unies
ne peut remédier au défaut juridique de fond qui entache sa constitution
en Etat indépendant, car il faut bien faire la distinction entre:

«la sécession dans l'exercice de l’autodétermination et la sécession en
violation de l’autodétermination. Quand le territoire en cause est une
entité dotée du droit à disposer d'elle-même, on peut présumer que
tout gouvernement sécessionniste jouit de ’appui général du peuple:
en tel cas, la sécession, si l’exercice du droit à disposer de soi-même
est interdit par la force, est réputée se faire en application du droit
du territoire à à disposer de lui-même, ou, à tout le moins, sans en
contredire le principe. » 13°

Il serait difficile de nier que son admission à l'Organisation des Nations
Unies a donné à la Bosnie-Herzégovine un appui politique général. Pour-
tant, les appuis politiques que cela lui a valus de manière générale ne peu-
vent ni ne doivent être interprétés comme une validation à posteriori de
sa naissance illégale. Même si telle était ’intention de l’Assemblée géné-
rale lorsqu'elle a accueilli la Bosnie-Herzégovine comme membre de
l'Organisation des Nations Unies, cette légitimation serait juridiquement
impossible puisqu'elle serait une dérogation à cette norme de jus cogens
qu'est le droit des peuples à disposer d'eux-mêmes. Or, les normes du jus
cogens ne souffrent d'aucune exception, et tout régime ou toute situation
qui seraient en concurrence avec lui, qu'ils trouvent leur origine dans un
acte bilatéral ou dans un acte unilatéral, ne peuvent devenir le droit à
cause du caractère impératif du jus cogens: pour être plus précis, cet acte
resterait dans le domaine du simple fait. On peut dire qu’il y a là un

55 J. Crawford, op. cit., p. 258; voir également l'opinion individuelle de M. Ammoun
dans l'affaire du Sahara occidental, CLS. Recueil 1975, p. 99-100,

163

 

 
 

 

APPLICATION DE CGNVENTION GÉNOCIDE (OP. DISS. KRECA) 755

exemple classique d'application du principe général de droit qu’exprime
la maxime guidquid ab initio vitiosus est, non potest tractu temporis
cotivalescere.

A mon avis donc, il faut voir dans l'admission de la Bosnie-Herzégo-
vine à l'Organisation des Nations Unies un simple fait, sans rapport avec
la licéité de la naissance de la Bosnie-Herzégovine. Cette conclusion cor-
respond au fait que

«la reconnaissance par les Nations Unies signifie qu'un Etat (ou son
gouvernement) sera invité aux grandes conférences internationales,
autorisé à adhérer à de nombreux traités internationaux, à devenir
membre de plusieurs institutions internationales et à envoyer des
observateurs aux autres» 1%,

91. En rejetant la troisième exception préliminaire de la Yougoslavie, la
Cour a réglé un aspect du problème de sa compétence ratione personae.
L’autre aspect de ce problème est celui du statut de la Yougoslavie en tant
que partie à la convention sur le génocide. Je souscris à Ja conclusion de la
Cour selon laquelle la Yougoslavie est partie à cette convention, mais je ne
peux souscrire à l’argumentation qui l'a menée à conclure ainsi.

A propos de la qualité de partie a la convention de la Yougoslavie, la
Cour déclare ce qui suit:

«il n'a pas été contesté que la Yougoslavie soit partie à la convention
sur le génocide [et qu'elle] ... était liée par les dispositions de la
convention à la date du dépôt de la requête en la présente affaire...»
(arrêt, par. 17).

La Cour fonde cette conclusion sur les considérations suivantes:

a) «il n’a pas été contesté que la Yougoslavie soit partie à la convention
sur le génocide»;

5) «f[llors de la proclamation de la République fédérative de Yougosia-
vie, Je 27 avril 1992, une déclaration formelle a été adoptée en son
nom, aux termes de laquelle:

«La République fédérative de Yougoslavie, assurant la conti-
nuite de l'Etat et de la personnalité juridique et politique interna-
tionale de la République fédérative socialiste de Yougoslavie, res-
pectera strictement tous les engagements que la République fédé-
rative socialiste de Yougoslavie a pris à l’échelon international.»

L’intention ainsi exprimée par la Yougoslavie de demeurer liée par
les traités internationaux auxquels était partie l’ex-Yougoslavié a été
confirmée dans une note officielle du 27 avril 1992 adressée au Secré-
taire général par la mission permanente de la Yougoslavie auprès des
Nations Unies.» (Arrêt, par. 17.)

36H. G. Schermers, /niernational Constitutional Law, 1980, p. 929,

164

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 756

Je pense comme la Cour que la Yougoslavie est partie à la convention
sur le génocide, mais l’argumentation de la Cour concernant les effets de
la déclaration officielle publiée le 27 avril 1992 me semble impossible à
soutenir.

92. Logiquement, dire qu’«il n’a pas été contesté que la Yougoslavie
était partie à la convention sur le génocide», c’est dire que la Yougoslavie
est partie à la convention sur le génocide parce que cette qualité ne lui a
pas été contestée.

Il est vrai que la procédure relative aux exceptions préliminaires se
fonde essentiellement sur l'initiative des parties. Cela ne signifie pas que
les parties ont le droit de se prononcer sur la compétence de la Cour.

On peut dire que la Cour, lorsqu'elle statue sur des exceptions prélimi-
naires, réalise deux objectifs liés entre eux et interdépendants:

a) lobjectif direct consistant à statuer sur une exception dans un arrêt
«par lequel elle retient l'exception, la rejette ou déclare que cette
exception n’a pas dans les circonstances de l’espèce un caractère
exclusivement préliminaire» (Règlement de la Cour, art. 79, par. 7);

b) l'objectif indirect consistant à vérifier ou confirmer sa compétence.
Du point de vue de cet objectif, les exceptions préliminaires soulevées
par une partie ne sont qu'un instrument, un moyen de procédure
pour établir la compétence de la Cour, suo nomine et suo vigore, car
selon son Statut celle-ci est tenue de le faire non pas proprio motu
mais bien ex officio. Car,

«La Cour est la gardienne de son Statut. Il n’est pas dans son
pouvoir d'abandonner ... une fonction qui, en vertu d’une disposi-
tion expresse du Statut, est une garantie essentielle de sa juridic-
tion obligatoire. Elle ne le peut eu égard, en particulier, au fait que
le principe consacré par l’article 36, paragraphe 6, du Statut est
l'affirmation d’un des principes les plus fermement établis de la
pratique arbitrale et judiciaire internationale et qui est le suivant:
en ce qui concerne sa compétence, le tribunal international, et non
la partie intéressée, a le pouvoir de décider si le différend dont il
est saisi est couvert par l'instrument qui établit sa compétence. » !*?

93. Les représentants qui ont participé à la session commune de
Assemblée de la République fédérative socialiste de Yougoslavie, de
l’Assemblée nationale de la République de Serbie et de l’Assemblée de la
République de Monténégro ont affirmé dans leur déclaration du 27 avril
1992:

«La République fédérative de Yougoslavie, assurant la continuité
de l’Etat et de la personnalité juridique et politique internationale de

137 Interhandel, exceptions préliminaires, arrêt, C.J. Recueil 1959, opinion dissidente
de sir Hersch Lauterpacht, p. 104 (les italiques sont de moi). |

165

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 757

la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris a l’échelon international dans le passé.

Simultanément, elle est disposée à respecter pleinement les droits
et les intéréts des républiques yougoslaves qui ont déclaré leur indé-
pendance. La reconnaissance des Etats nouvellement constitués inter-
viendra une fois qu’auront été réglées les questions en suspens actuel-
lement en cours de négociation dans le cadre de la conférence sur la
Yougoslavie.

Restant liée par toutes ses obligations vis-a-vis des organisations
et institutions internationales auxquelles elle appartient, la Répu-
blique fédérative de Yougoslavie ne fera rien pour empêcher les
Etats nouvellement constitués d’adhérer à ces organisations et insti-
tutions, notamment à l'Organisation des Nations Unies et a ses insti-
tutions spécialisées.

Les missions diplomatiques et consulaires de la République fédé-
rative de Yougoslavie à l'étranger continueront, sans interruption, a
s’acquitter de leurs fonctions qui consistent à représenter et à pro-
téger des intérêts de la Yougoslavie.

De plus, elles offriront une protection consulaire à tous les ressor-
tissants de la République fédérative socialiste de Yougoslavie qui la
solliciteront; en attendant que leur statut national soit définitive-
ment arrêté.

La République fédérative de Yougoslavie reconnaît, simultané-
ment, la pleine continuité de la représentation des Etats étrangers
assurée par les missions diplomatiques et consulaires de ces Etats sur
son territoire. » 138

On ne peut retenir cette déclaration comme fondement pour être lié par
la convention sur le génocide, pour deux raisons au moins, l’une de
caractère formel et l’autre de caractère matériel.

La raison d’ordre formel est liée à la nature des déclarations dans
l'appareil constitutionnel yougoslave. Depuis l'édification de celui-ci, les
déclarations de l’Assemblée constituent les décisions de politique générale
de l’organe représentatif, qui portent sur des problèmes qui échappent
aux textes réglementaires ou à la compétence de l’organe représentatif !#.
Actes politiques, ces déclarations n’ont pas force obligatoire, et ne com-
portent d’ailleurs pas de sanction légale en cas de non-respect de leur
contenu.

Les «représentants qui ont participé à la session commune de l’Assem-
blée de la République fédérative socialiste de Yougoslavie, de l’Assemblée
nationale de la République de Serbie et de l’Assemblée de la République

138 Constitution de la République fédérative de Yougoslavie, Belgrade, 1992, Nations
Unies, doc. $/23877, 5 mai 1992, annexe, par. 1-2.

139 M. Snuderl, Constitutional Law, Ljubljana, 1957, vol. II, p. 47; A. Fira, Constitu-
tional Law, Belgrade, 1977, p. 381.

166

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 758

de Monténégro» et de l’Assemblée fédérale elle-même ne sont pas des
représentants habilités à représenter Etat à l'étranger dans les relations
internationales, et les mesures qu’ils adoptent, même si elles ont force obli-
gatoire, ne peuvent donc être mises en vigueur par des décisions unilaté-
rales d’organes d’Etat à ce autorisés. La raison d’ordre matériel se rap-
porte à la teneur de la déclaration. L’affirmation que la République
fédérative de Yougoslavie «respectera strictement tous les engagements
que la République fédérative socialiste de Yougoslavie a pris à l’échelon
international» n’y apparaît pas in abstracto, comme une acceptation géné-
rale et inconditionnelle des engagements pris dans le passé par la Répu-
blique fédérative socialiste de Yougoslavie; c’est une formule déclaratoire,
fondée sur le postulat que la République fédérative de Yougoslavie assure
«la continuité de l'Etat et de la personnalité juridique et politique inter-
nationale de la République fédérative socialiste de Yougoslavie». Ce qui
n’est pas contesté par la Bosnie-Herzégovine, qui affirme que

«c’est en se fondant sur cette «continuité» présumée que la Yougo-
slavie (Serbie et Monténégro) se considère comme liée par tous les
engagements internationaux pris par l’ex-République fédérative
socialiste de Yougoslavie» (mémoire, par. 4.2.2.11).

Selon la déclaration, la République fédérative de Yougoslavie n’assume pas
les obligations de la République fédérative socialiste de Yougoslavie, mais
«reste tenue de toutes ses obligations à l'égard des institutions et des orga-
nisations internationales dont elle est membre » (les italiques sont de moi).

A la session tenue par la chambre fédérale de l’Assemblée de la Répu-
blique fédérative socialiste de Yougoslavie le 27 avril 1992, session a
laquelle a été proclamée la Constitution de la République fédérative de
Yougoslavie, le président de l’Assemblée de Serbie a indiqué dans son
discours liminaire que:

«adoption de décisions unilatérales par certaines républiques au
moment où elles ont fait sécession de la Yougoslavie et la reconnais-
sance internationale de ces républiques dans les frontières adminis-
tratives des anciennes républiques yougoslaves ont obligé les peuples
yougoslaves qui veulent continuer de vivre en Yougoslavie à réamé-
nager les relations à l’intérieur du pays»

et que «la Serbie et le Monténégro ne reconnaissent pas le fait de l’aboli-
tion et de la disparition de la Yougoslavie» '#. Prenant également la
parole à l’ouverture de cette session, le président de l’Assemblée du Mon-
ténégro a souligné que la Serbie et le Monténégro étaient «les seuls Etats
qui avaient conservé leur qualité d'Etat au moment de la création de la
Yougoslavie et qui avaient décidé de réaménager l’ex-Yougoslavie sur le
plan constitutionnel» "#1,

De surcroît, même si la République fédérative de Yougoslavie avait

149 Politika, Belgrade, 28 avril 1992, p. 6.
141 Jbid. (les italiques sont de moi).

167

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 759

exprimé l'intention d’assumer officiellement les obligations de la Répu-
blique fédérative socialiste de Yougoslavie dans cette déclaration, celle-ci,
en tant que texte exprimant cette intention, ne pourrait guère être consi-
dérée que comme une proclamation politique à laquelle il faudrait encore,
faute de régime de succession automatique, donner force opératoire selon
les règles du droit des traités applicables à la manifestation de la volonté
d’être lié par voie conventionnelle.

94. Comme après l’adoption de sa constitution le 27 avril 1992, la
Yougoslavie n’a pas manifesté sa volonté d’être liée par la convention sur
le génocide selon les modalités prévues à l’article XI de celle-ci, et comme
elle n’a pas non plus envoyé au Secrétaire général de l'Organisation des
Nations Unies de notification de succession, la seule base juridique qui
permet de considérer la Yougoslavie comme partie à cette convention est
évidemment et exclusivement le fait qu’elle ait assumé la personnalité et
la continuité juridiques de la République fédérative socialiste de Yougo-
slavie à l’égard des traités multilatéraux.

Dans la pratique du Secrétaire général en tant que dépositaire d’accords
multilatéraux, la Yougoslavie est également considérée, après la modifi-
cation territoriale intervenue en 1991 et 1992, comme partie aux traités
multilatéraux, bien qu’elle n’ait pas manifesté sa volonté d’être liée par
des traités dans les formes prescrites et qu’elle n’ait pas non plus adressé
au Secrétaire général, en qualité de dépositaire, les notifications de suc-
cession voulues. La date à laquelle la République fédérative de Yougo-
slavie a manifesté son acceptation est donnée pour le jour où elle a été liée
par l'instrument considéré. Si l’on regarde par exemple le document inti-
tulé «Traités multilatéraux déposés auprès du Secrétaire général» concer-
nant l’année 1992, on constate que la Yougoslavie y figure parmi les
Etats parties à la convention pour la prévention et la répression du crime
de génocide et que c’est le 29 août 1950 qui est donné comme date
d’adhésion à cet instrument, à savoir la date à laquelle la République
fédérative socialiste de Yougoslavie l’a ratifié. On trouve des dates iden-
tiques dans les éditions de 1993 et de 1994 du même document. La situa-
tion est la même mutatis mutandis, pour les autres conventions multila-
térales déposées auprès du Secrétaire général.

Il est donc indiscutable que, dans sa pratique de dépositaire des traités
multilatéraux, le Secrétaire général n’a cessé de considérer la Yougoslavie
comme partie à ces traités sur la base de leur acceptation par la Répu-
blique fédérative socialiste de Yougoslavie.

95. Conformément à la pratique établie, donc, le «Précis de la pra-
tique du Secrétaire général — dépositaire des accords multilatéraux»
conclut:

«L’indépendance d’un nouvel Etat successeur, qui exerce par la
suite sa souveraineté sur son territoire, est bien sûr sans effet sur les
droits et les devoirs conventionnels de l’Etat prédécesseur qui concer-
nent son propre territoire (le territoire restant). Ainsi donc, après la
dissociation de certaines parties du territoire de l’Union des Répu-

168

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 760

bliques socialistes soviétiques (qui sont devenues des Etats indépen-
dants), l’Union des Républiques socialistes soviétiques (devenue la
Fédération de Russie) a continué d’exister en tant qu’Etat prédéces-
seur et tous ses droits et devoirs conventionnels sont restés valables à
Pégard de son territoire ... On peut dire la même chose de la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro), qui sub-
siste en tant qu’Etat prédécesseur après dissociation de certaines
parties du territoire de l’ex-Yougoslavie. La résolution 47/1 de
PAssemblée générale en date du 22 septembre 1992, dans laquelle il
est dit que la République fédérative de Yougoslavie ne peut pas
assurer automatiquement la continuité de la qualité de membre de
l’ancienne République fédérative socialiste de Yougoslavie à l’Orga-
nisation des Nations Unies (voir par. 89 ci-dessus), a été adoptée
dans le cadre des Nations Unies et dans le contexte de la Charte des
Nations Unies, et non pour indiquer que la République fédérative de
Yougoslavie ne devait pas être considérée comme un Etat prédéces-
seur. » 142

Mais il est dit également:

«la situation est différente lorsque l'Etat prédécesseur disparaît. Tel
a été lé cas lorsque la République tchèque et la Slovaquie se sont
formées après que leur territoire s’est séparé de la Tchécoslovaquie,
qui a cessé d'exister. Chacun des nouveaux Etats se trouvait alors en
position d’Etat successeur. » !#

Cette pratique est tout à fait conforme à l’interprétation de la résolu-
tion 47/1 de l’Assemblée générale des Nations Unies sur laquelle la You-
goslavie s’appuie au demeurant pour soutenir qu’elle n’a pas perdu par le
simple fait d’un changement territorial son statut de partie aux conven-
tions multilatérales.

Il est dit dans la lettre du bureau des affaires juridiques de lOrganisa-
tion des Nations Unies en date du 16 avril 1993 que:

«le statut de la Yougoslavie en tant que partie aux traités n’est pas
modifié par l’adoption par l’Assemblée générale, le 22 septembre
1992, de sa résolution 47/1. Dans cette résolution, l’Assemblée géné-
rale a décidé que la République fédérative de Yougoslavie (Serbie et
Monténégro) ne participerait pas aux travaux de l’Assemblée géné-
rale. Elle ne visait pas la qualité d’Etat partie aux traités de la You-
goslavie.»

96. Pour en revenir aux considérations exposées au paragraphe 297 du
«Précis», la représentante permanente des Etats-Unis d'Amérique auprès
de l’Organisation des Nations Unies a protesté, dans la lettre qu’elle a
adressée au Secrétaire général le 5 avril 1996 (A/51/95-S/1996/251, 8 avril

142 ST/LEG.8, p. 89, par. 297.
143 Jbid., par. 298.

169

 

 
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 761

1996), contre la qualification attribuée à la Yougoslavie dans ce docu-
ment, Quatre jours plus tard, le 9 avril 1996, le conseiller juridique de
PONU a publié un «Erratum» (doc. LA41TR/220) ayant pour but
de faire disparaître du paragraphe 297 du «Précis» ja qualification
d'Etat prédécesseur attribuée à la République fédérative de Yougosla-
vie. Des protestations contre cette qualification ont également été élevées
dans les lettres adressées au Secrétaire général par le représentant per-
manent de l'Allemagne auprès de l'Organisation des Nations Unies
(doc. A/S0/929-S/1996/263, 11 avril 1996) et par le chargé d’affaires par
intérim de la mission permanente de la Guinée au nom de l’organisa-
tion de la conférence islamique et du groupe de contact sur la Bosnie-
Herzégovine (doc. A/50/930-8/1996/260, 12 avril 1996). Ces deux lettres
étaient datées du 10 avril 1996, date postérieure donc à la rédaction et à
la publication de ’« Erratum».

Les formes dans lesquelles se présente cette question concrète ôtent
toute pertinence aux objections qui viennent d'être citées à l’« Erratum»
du conseiller juridique. Pour étre plus précis:

a} le fond des objections élevées par les représentants permanents des
trois Etats Membres de l'Organisation est constitué d’« opinions» et
d’«interprétations» concernant le statut juridique de la Yougoslavie
qualifiée d'Etat prédécesseur dans le «Précis de la pratique du Secré-
taire général — dépositaire des accords multilatéraux», plus exacte-
ment aux paragraphes 297 et 298. En d’autres termes, ces objections
ne visaient pas la pratique de FOrganisation ou de ses organes en
tant que fait objectif intervenu dans ce domaine concret, mais bien
l'interprétation de cette pratique, telle qu’elle était présentée dans le
«Précis»;

b) par définition, un erratum est une «erreur de rédaction ou faute typo-

‘graphique dans un texte publié ou écrit» #.

Sans soulever même la question de savoir si l’«Brratum» en ques-
tion était en l'occurrence justifié, on ne peut qu’admettre qu’il concer-
nait certains passages du «Précis de la pratique du Secrétaire géné-
ral...» {les italiques sont de moi). Un «précis» n’a pas en lui-même la
valeur d’un document autonome, d’un instrument qui détermine ou
constitue quelque chose. I! n’est que la synthèse abrégée, l'affirmation
extrinsèque lapidaire d’un fait ayant une réalité en dehors et indépen-
damment de lui. D'ailleurs, il est dit dans l'introduction du «Précis»
en question que l'objet de celui-ci «est de faire ressortir les caracté-
ristiques principales de la pratique suivie en cette matière par le Secré-
taire général» (p. 1}.

Il s'ensuit que dans ce cas particulier erratum ne met pas en cause
la pertinence de la pratique du Secrétaire général en sa qualité de

144 Webster's Third New International Dictionary, 1966, p. 772.

170

 

 
 

c)

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 762

dépositaire des traités multilatéraux. Cette pratique, en ce qui
concerne le statut de la République fédérative de Yougoslavie à
Pégard des traités multilatéraux, est uniforme et constante et il n’est
pas vraiment nécessaire d'établir un «précis» qui en ferait «ressortir
les caractéristiques principales»;

on ne peut voir dans le fait que le terme «République fédérative»
nest utilisé ni avant ni après le nom «Yougoslavie» la preuve qu’il ne
s’agit pas de la République fédérative de Yougoslavie. Le nom « You-
goslavie» désigne l'Etat yougoslave, indépendamment des modifica-
tions de fait ou de droit que celui-ci a connues au cours de son exis-
tence, modifications dont son nom est d’ailleurs le reflet. Au moment
par exemple où la Yougoslavie a assumé les obligations de la conven-
tion pour la prévention et la répression du crime de génocide (en août
1950), son nom complet était «République populaire fédérative de
Yougoslavie». En vertu de sa pérennité et de la continuité de sa per-
sonnalité juridique, la Yougoslavie est partie aux conventions qui
liaient, à l’époque de la Société des Nations, l'Etat yougoslave, appelé
alors le «Royaume des Serbes, Croates et Slovènes».

Il s'ensuit que les expressions «ex-Yougoslavie» ou «République
fédérative de Yougoslavie (Serbie et Monténégro)» n’ont en elles-
mêmes pas d’autre sens que leur sens épistémologique. Du point de vue
de la République fédérative socialiste de Yougoslavie, le Royaume
des Serbes, Croates et Slovènes représente «l’ex-Yougoslavie», de la
même façon que la «Yougoslavie démocratique populaire» consti-
tuée à la deuxième session de l’assemblée antifasciste de la libération
populaire de Yougoslavie le 29 novembre 1943 représentait «l’ex-
Yougoslavie» par rapport à la République populaire fédérative de
Yougoslavie, créée par la Constitution de 1946. Le caractère conven-
tionnel de cette terminologie apparaît aussi dans la pratique des or-
ganes principaux des Nations Unies en ce qui concerne l’utilisation de
Pappellation «République fédérative de Yougoslavie (Serbie et Mon-
ténégro)». Depuis le 22 novembre 1995, le Conseil de sécurité utilise
dans ses résolutions (résolutions 1021 et 1022) le terme «République
fédérative de Yougoslavie» au lieu de l’ancien terme «République
fédérative de Yougoslavie (Serbie et Monténégro)», sans que soit
intervenue quelque décision expresse et sans que la situation juridique
ait changé par rapport à celle où il utilisait, de même que les autres
organes des Nations Unies, le terme «République fédérative de You-
goslavie (Serbie et Monténégro)». Le fait que cette évolution de la
pratique du Conseil de sécurité date du jour qui a suivi la signature
provisoire des accords de paix de Dayton donne de bonnes raisons de
conclure que l’usage concret n’est pas fondé sur des critères juridiques
objectifs mais plutôt sur des considérations politiques.

97. La pratique du Secrétaire général, en sa qualité de dépositaire des

traités multilatéraux, répond au principe juridique général qui veut qu’une
réduction de son territoire ne modifie pas ipso facto la personnalité juri-

171

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 763

dique d’un Etat. Ce principe de droit international est profondément enra-
ciné dans la pratique internationale #5. Dès 1925, l’arbitre en l’affaire de la
Dette ottomane, M. Borel, soutenait que malgré la perte de territoire et
malgré la révolution «la République turque [était] réputée en droit inter-
national assurer la continuité de la personnalité internationale de l’ancien
empire turc» 1%. Dans la pratique des Nations Unies, ce même principe se
retrouve dans l’opinion donnée par le Secrétariat à propos de la sécession
du Pakistan de l’Inde: «le territoire qui fait sécession, le Pakistan, sera un
Etat nouveau; ... la partie du territoire qui a fait sécession était considérée
comme un nouvel Etat; la partie restante a continué d’être un Etat exis-
tant, avec les mêmes droits et les mêmes devoirs qu'auparavant» #7, On
évoque, à titre d'exception éventuelle, le cas où le changement territorial
affecte le «nucleus territorial» de l'Etat !#, Mais la Yougoslavie n’est pas
dans ce cas puisque son «nucleus territorial» a été préservé !#2.

98. Il est intéressant de noter que la pratique de la Cour est identique
à celle du Secrétaire général dépositaire des traités multilatéraux. On lit
dans l’Annuaire1993-1994 de la Cour internationale de Justice que:

«Au 31 juillet 1994, la liste des cent quatre-vingt-quatre Membres
des Nations Unies était la suivante:

Etat Date d'admission

Yougoslavie. . . . . . . . . . . . . Membre originaire.»'*°

On trouve la même formule dans l'édition précédente de l'Annuaire !S!,
Selon le paragraphe 1 de l’article 93 de la Charte des Nations Unies, tous
les Membres des Nations Unies sont ipso facto parties au Statut de la
Cour internationale de Justice.

La pratique de la Cour coincide donc tout à fait avec l’interprétation
de la résolution 47/1 de l'Assemblée générale que le Secrétaire général
adjoint, conseiller juridique de l'Organisation des Nations Unies, a pré-
sentée dans la lettre qu'il a adressée le 29 septembre 1992 aux représen-

445 Pour D. Anzilotti, il s’agit de l’une des règles les plus sûres du droit international:
«nessun principio più sicuro di questo nel diritto internazionale», dans «La formazione
del Regno d'Italia nei guardi del diritto internazionale», Rivista di dirirto internazionale,
1912, p. 9.

146 Cité dans K. Marek, Identity and Continuity of States in Public International Law,
1954, p. 40.

147 Communiqué de presse de l'ONU, PM/473, 12 août 1947 (Annuaire de la Commis-
sion du droit international, vol. II, p. 101).

148 Hall, A Treatise on International Law, 1924, p. 22; American Society of Interna-
tional Law, Panel on «State Succession and Relations with Federal States», Gold Room,
Rayburn House Office Building, Washington, D.C., E. Williamson, département d’Etat
des Etats-Unis d’Amérique, 1° avril 1992, p. 10.

149 M, Akehurst, A Modern Introduction to International Law (1984), p. 147.

150 C LJ. Annuaire 1993-1994, n° 48, p. 69.

SL CLJ. Annuaire 1992-1993, n° 47, p. 61.

172

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 764

tants permanents de la Bosnie-Herzégovine et de la Croatie auprès de
l'Organisation, où il est dit que «la résolution ne met pas fin à l’appar-
tenance de la Yougoslavie à l'Organisation et ne la suspend pas» !#2.

CINQUIÈME EXCEPTION PRÉLIMINAIRE

99. Dans sa cinquième exception préliminaire, la Yougoslavie soulève
trois points de droit principaux à propos:

a) de la qualification du conflit en Bosnie-Herzégovine;

b) de la nature territoriale ou non territoriale des obligations des Etats
aux termes de la convention sur le génocide;

c) de la nature de la responsabilité d’un Etat dont il est question à l’ar-
ticle IX de la convention.

100. Si l’on prend en considération la nature territoriale des obliga-
tions que la convention sur le génocide impose aux Etats, la qualification
du conflit en Bosnie-Herzégovine est d’une extréme importance. Que
_ cette question touche de près au fond de l’affaire ne doit pas empêcher la

Cour de

«se livrer à un examen sommaire du fond du différend dans la
mesure où cela lui est nécessaire pour s’assurer que l’affaire fait
apparaître des prétentions raisonnablement soutenables ou des ques-
tions pouvant raisonnablement prêter à contestation, autrement dit
des prétentions ou des contestations qui sont fondées rationnelle-
ment sur un ou plusieurs principes de droit dont l’application peut
permettre de résoudre le différend. L'essentiel, en ce qui concerne cet
examen préliminaire du fond, est qu’il faudra trancher la question de
la compétence ou de la recevabilité qui est en cause en considérant
non pas si la prétention du demandeur est fondée mais exclusive-
ment si elle fait apparaître un droit à soumettre cette demande à la
décision de la Cour.» !3

A mon avis, le conflit en Bosnie-Herzégovine ne peut étre simplement
qualifié, comme l’affirme la Yougoslavie, de «guerre civile» ou de «conflit
interne». Cette qualification ne serait qu’en partie correcte.

Le conflit armé en Bosnie-Herzégovine est un conflit de nature parti-
culière, sui generis, où se mêlent des éléments de guerre civile et des élé-
ments de conflit international armé.

Les éléments de guerre civile sont de toute évidence présents; pourtant,
ils ne sont pas, à mon avis, le trait dominant du conflit. Ils se sont sur-
tout manifestés dans la période de crise constitutionnelle qui a précédé la

152 Organisation des Nations Unies, Assemblée générale, doc. A/47/485, annexe, 30 sep-
tembre 1992.

153 Essais nucléaires, C.J. Recueil 1974, opinion dissidente de MM. Onyeama, Dil-
lard, Jiménez de Aréchaga et sir Humphrey Waldock, p. 364.

173

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 765

proclamation de l'indépendance de la Bosnie-Herzégovine par un parle-
ment incomplet. La phase non active des préparatifs de cette guerre a été
spécialement celle de la création de milices nationales (dès 1991), alors que
la phase active a commencé avec les attaques lancées contre les organes
des autorités fédérales centrales, notamment contre des unités de l’armée
populaire yougoslave.

Après la proclamation de la souveraineté et de l’indépendance par le
parlement incomplet de Bosnie-Herzégovine, la guerre est devenue, ce me
semble, un confit armé international, avec pour adversaires un Etat fictif
reconnu de jure (la République de Bosnie-Herzégovine) et, en face, deux
Etats de facto non reconnus par la communauté internationale (la Repu-
blika Srpska et l’Herceg-Bosna). C'était une guerre du type bellum omnium
contra omnes, ce qu'illustrent éloquemment la guerre entre les autorités
musulmanes de Sarajevo et l’Herceg-Bosna en 1993 et la guerre entre les
autorités de Sarajevo et la Bosnie occidentale, région musulmane auto-
nome parallèle proclamée en septembre 1993.

101. Le passage que la Cour consacre dans son arrêt à la nature des
droits et des obligations des Etats découlant de la convention se lit
comme suit:

«les droits et obligations consacrés par la convention sont des droits
et obligations erga omnes. La Cour constate que l’obligation qu’a
ainsi chaque Etat de prévenir et de réprimer le crime de génocide
n’est pas limitée territorialement par la convention.» (Par. 31.)

Tl faut à mon avis bien faire la distinction nette entre, d’une part, la
nature juridique du principe interdisant le génocide et, de l’autre, la mise
en application ou la réalisation de ce principe.

Le principe qui interdit le génocide, norme de jus cogens, fixe les obli-
gations de l'Etat à l’égard de la communauté internationale prise dans sa
totalité et, par sa nature même, intéresse tous les Etats. En tant que règle
de jus cogens, il n’a pas, et ne peut absolument pas avoir, d’application
territorialement limitée, telle qu’une certaine fraction de la communauté
internationale n’y serait pas soumise. Autrement dit, l’interdiction du
génocide est une norme universelle qui lie tous les Etats où qu'ils se
trouvent dans le monde.

En tant que norme s’imposant absolument, l'interdiction du génocide
oblige tous les sujets de droit international, en dehors même de toute
convention. C’est en cela, et en cela seulement, que cette norme concrète
est d’application universelle (c’est-à-dire erga omnes) et la notion de
«non-territorialité», autre façon de présenter l’idée d’une application ter-
ritoriale limitée, peut être considérée comme un aspect de l’essence même
de l'interdiction absolue du génocide.

Les choses se présentent différemment quand il s’agit de faire respecter
cette norme de l'interdiction du génocide ou de lui donner effet. Comme
toute autre règle de droit international, elle est applicable par les Etats

174

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 766

non pas dans un espace imaginaire mais dans le domaine territorialisé de
la communauté internationale. Comme l’a fait remarquer la Cour perma-
nente de Justice internationale en l’affaire du Lotus:

«Or, la limitation primordiale qu’impose le droit international à
l'Etat est celle d’exclure — sauf l’existence d’une règle permissive
contraire — tout exercice de sa puissance sur le territoire d’un autre
Etat. Dans ce sens, la juridiction est certainement territoriale; elle ne
pourrait être exercée hors du territoire, sinon en vertu d’une règle
permissive découlant du droit international coutumier ou d’une
convention.

Dans ces conditions, tout ce qu’on peut demander à un Etat, c’est
de ne pas dépasser les limites que le droit international trace à sa
compétence; en deçà de ces limites, le titre à la juridiction qu’il
exerce se trouve dans sa souveraineté. » '*4

Une telle conception de la compétence territoriale amène à considérer
d’une manière générale que l'obligation de l'Etat tenu d’appliquer une
règle de droit international, tant sur le plan prescriptif que sur celui de la
mise en œuvre, est de nature territoriale. Si tel n’était pas le cas, il y aurait
infraction aux principes de l'intégrité territoriale et de la souveraineté, qui
relèvent eux aussi du jus cogens.

102. Quel est le statut de la convention sur le génocide”? Pour ce qui est
de l’obligation de prévention, elle ne consacre pas le principe de la répres-
sion universelle. Elle opte très clairement pour le principe territorial de
l'obligation de prévention et

«la seule action possible à l'égard des crimes commis en dehors du
territoire de la partie contractante ne peut étre que le fait des organes
des Nations Unies, au titre de leur compétence générale» !$$.

Ainsi donc,

«les Etats sont ... tenus de punir les personnes accusées d’avoir com-
mis les actes tombant sous le coup de la convention dans la mesure
où ces actes ont été commis sur leur territoire» !$6,

L’article VII du projet de convention sur le génocide établi par le
Secrétaire général était inspiré du principe de la répression universelle '5”.
Dans son projet de convention, le comité spécial sur le génocide a rem-
placé le texte de cet article VII et c’est ainsi que «le comité rejeta par
4 voix (parmi lesquelles celles de la France, des Etats-Unis d'Amérique

154 Lotus, arrêt n° 9, 1927, C.P.J.1. série A n° 10, p. 18-19.

155 N. Robinson, The Genocide Convention, Its Origin and Interpretation, 1949,
p. 13-14.

156 Jbid., p. 31.

157 Doc. E/1447, p. 8.

175

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 767

et de l’Union des Républiques socialistes soviétiques), contre 2 avec une
abstention le principe de la répression universelle» !**.

Une attitude hostile au principe de la répression universelle apparaît
également dans les déclarations et les réserves dont a fait l’objet la
convention !*?, dans les communications des gouvernements !%, et des
organisations non gouvernementales dotées du statut consultatif auprès
du Conseil économique et social 61.

Le rapporteur spécial a conclu que:

«puisque il n’existe pas de cour criminelle internationale, la question
de la répression universelle devra être réexaminée si l’on décide de
rédiger de nouveaux instruments internationaux pour prévenir et
réprimer le crime de génocide» 162.

L’intention de ses auteurs d’instituer sous le couvert de la convention
des obligations territoriales pour les Etats apparaît de façon claire et irré-
futable à l’article XII, qui se lit comme suit:

«Toute Partie contractante pourra, à tout moment, par notifica-
tion adressée au Secrétaire général de l'Organisation des Nations
Unies, étendre l'application de la présente convention à tous les ter-
ritoires ou à l’un quelconque des territoires dont elle dirige les rela-
tions extérieures.» (Les italiques sont de moi.)

Il va sans dire que si telle n’avait pas été leur intention, cet ar-
ticle n’aurait ni sens ni logique.

103. Un Etat peut-il être responsable de génocide? Se référant à «la
responsabilité d’un Etat en matière de génocide ou de l’un quelconque
des autres actes énumérés à l’article LI», la Cour observe que l’article IX
n'exclut aucune forme de responsabilité d’État et que:

«La responsabilité d’un Etat pour le fait de ses organes n’est pas
davantage exclue par l’article IV de la convention, qui envisage la
commission d’un acte de génocide par des «gouvernants» ou des
«fonctionnaires.» (Arrêt, par. 32.)

Cette position n’est pas à mon avis défendable.

L'article IV de la convention, qui fixe la responsabilité pénale en cas
de génocide ou de l’un des actes énumérés à l’article III, a un sens
double:

a) un sens positif, qui prend son origine dans le principe de la respon-
sabilité individuelle puisqu'il fixe la responsabilité pénale des «per-

158 Voir « Etude sur la question de la prévention et la répression du crime de génocide »,
établie par N. Ruhashyankiko, rapporteur spécial, doc. E/CN.4/Sub.2/416, 4 juillet 1978,
p. 49.

159 Jbid., p. 51-52.

160 Jhid., p. 52-55.

161 Jbid., p. 55.

162 Jbid., p. 56.

176

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 768

sonnes ... qu’elles soient des gouvernants, des fonctionnaires ou des
particuliers». Cette règle relève de la {ex lata, parce que:

«la pratique internationale d’après la seconde guerre mondiale a
fait constamment l'application du principe de la responsabilité
pénale individuelle en matière de crimes de droit international
parmi lesquels se place le génocide» #3:

b) un sens négatif qui est celui de l'exclusion de la responsabilité pénale
des Etats, des gouvernements ou des autorités des Etats et du refus de
reconnaître la validité en cette matière de la doctrine de l’acte d’Etat.
Cette conception a une expression en droit international positif.
Lorsqu'elle a élaboré le projet de code des crimes contre la paix et la
sécurité de l'humanité, la Commission du droit international a notam-
ment conclu ratione persoae:

«En ce qui concerne le contenu ratione personae, la Commis-
sion a estimé que ses efforts devaient 4 ce stade étre consacrés
exclusivement a la responsabilité pénale des individus. Cette dé-
marche s’explique par l’incertitude qui pése encore sur le probléme
de la responsabilité pénale des Etats ... Il est vrai que la responsabi-
lité criminelle des individus n’écarte pas la responsabilité internatio-
nale des Etats en ce qui concerne les conséquences des actes com-
mis par les personnes agissant en qualité d’organes ou d’agents de ces
Etats. Mais cette responsabilité est d’une autre nature, et elle s’ins-
crit dans le concept traditionnel de la responsabilité des Etats ... la
question de la responsabilité pénale internationale devait étre
limitée, au moins au stade actuel, à celle des individus. » 164

La solution que consacre l’article IV de la convention répond à une
conception plus générale de Pimpossibilité d'établir la responsabilité
pénale des personnes juridiques (societas delinquere non potest).

Cette façon de voir les choses prend pour postulat que le phénomène
du délit criminel ne peut être que le fait de l’homme, c’est-à-dire qu’il ne
peut être qu’un acte matériel ou une omission. Comme les Etats sont des
entités juridiques de nature abstraite, des personnes sans corps matériel
qui ne peuvent avoir de responsabilité pénale, ils ne peuvent perpétrer des
actes criminels.

Est-il vraiment nécessaire de dire que la nécessité de sauvegarder les
valeurs essentielles de la communauté internationale soulève la question
de la responsabilité pénale de l’Etat, telle qu’elle s'illustre notamment

163 «Etude sur la question de la prévention et la répression du crime de génocide»,
établie par N. Ruhashyankiko, rapporteur spécial, doc. E/CN.4/Sub.2/415, 4 juillet 1978,
p. 36, par. 151.

‘64 Rapport de la Commission du droit international sur les travaux de sa trente-
sixième session, 7 mai-27 juillet 1984, doc. A/39/10, Annuaire de la Commission du droit
international, 1984, vol. 11, deuxième partie, par. 32.

177

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 769

dans le projet de code des crimes contre la paix et la sécurité de l’huma-
nité? 4 En théorie, la question de la responsabilité pénale de l’Etat s’ins-
crit dans le schéma parfait du modèle opposant autorité de l'Etat à la
délinquance de l'Etat, c’est-à-dire dans le schéma de la responsabilité col-
lective simultanée de l'Etat dans sa personne juridique et dans sa per-
sonne physique, qui est sa représentation politique.

Pourtant, les textes dont on vient de parler ne sont que des projets qui,
quelle que soit au demeurant leur pertinence, n’ont pas encore trouvé leur
place dans le droit international positif. Ce simple fait, quelles que soient
les circonstances concrètes d’une affaire, interdit à la Cour, autorité qui
applique le droit positif à des cas particuliers, de tenir compte de ces
textes ou de leur reconnaître aucune autorité. La Cour déborderait sinon
les frontières de sa fonction judiciaire fondamentale pour entrer dans
le domaine législatif ou quasi législatif's6.

104. Même dans l’hypothèse où, tractu temporis, depuis l’entrée en
vigueur de la convention, la responsabilité pénale du génocide ou de tout
autre acte visé à l’article III serait étendue aux Etats, la validité de cette
extension en l’espèce serait tout à fait discutable.

La problématique repose sur la nature de la clause compromissoire que
constitue l’article TX de la convention. Il est certain que la reconnaissance
de la compétence de ta Cour à l’égard des différends relatifs à l’interpré-
tation, à l’application ou à l’exécution de la convention est antérieure à la
règle générale du caractère facultatif de la compétence de la Cour en droit
international. Cela a deux conséquences, sur le plan juridique et métaju-
ridique. Sur le plan juridique, un précédent doit être interprété stricte-
ment !*?, surtout lorsqu'il s’agit de restreindre les droits souverains des
Etats. En l’espèce, la Cour a compétence à l’égard des différends «relatifs
à l'interprétation, l'application ou l'exécution de la présente convention»
(les italiques sont de moi). En d’autres termes, en vertu de l’article IX de
la convention, la Cour a compétence pour régler les différends relatifs
aux dispositions pertinentes de la convention mais non les différends qui
concernent les règles qui pourraient exister en dehors de son cadre même.

Sur le plan métajuridique, l'élargissement de la compétence de la Cour
au-delà des dispositions de l’article 1X de la convention aurait pour effet,
en bonne logique, d’empêcher les Etats d’agir dans les autres différends.
Le fait qu'un Etat soit manifestement disposé à accepter la compétence

165 Annuaire de la Commission du droit international, 1976, vol. 11, deuxième partie, p. 7-18.

166 «[O]n ne saurait exagérer la gravité du crime de génocide, et tout traité conçu en vue
de sa répression mérite l’interprétation la plus extensive. Toutefois, la convention
sur le génocide est un acte conçu pour produire des effets de droit en créant entre les
Etats qui y sont parties des obligations juridiques; c’est pourquoi il nous a paru
nécessaire de l’examiner en fonction de son fondement de droit.» (Réserves à la
convention pour la prévention et la répression du crime de génocide, avis consul-
tatif, C.J. Recueil 1951, opinion dissidente de M. Guerrero, sir Arnold McNair,
MM. Read et Hsu Mo, p. 47.

167 CP.J.L série À n° 7, p. 76.

178

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 770

obligatoire de la Cour à titre général se trouverait corroboré si la Cour
prenait une telle initiative.
105. L’article IX de la convention se lit comme suit:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d'un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article LIT, seront
soumis à la Cour internationale de Justice, à la requéte d’une partie
au différend.»

Si Pon veut déterminer le sens véritable de l'expression «responsabilité
d'un Etat en matière de génocide ou de l’un quelconque des autres actes
énumérés à l'article IIT», il faut s'arrêter sur plusieurs considérations
décisives:

a} L'article TX est de la nature des clauses compromissoires clas-
siques. Disposition de procédure, il vise à déterminer la compétence de
la Cour dans le domaine délimité par «Pinterprétation, l’application ou
l'exécution» des dispositions en cause de la convention. C’est pourquoi
aucune interprétation de l’article IX ne peut in concreto dépasser les dis-
positions relatives à la responsabilité pénale individuelle que contient
l'article IV de la convention {voir ci-dessus par. 101). Comme l’ont
exprimé avec vigueur sir Percy Spender et sir Gerald Fitzmaurice dans
leur opinion dissidente commune dans l'affaire du Sud-Ouest africain:

«Le principe d'interprétation qui tend. à donner aux dispositions
leur maximum d'effet utile ne saurait légitiment être invoqué pour
introduire ce qui équivaudrait à une revision de ces dispositions, »'**

b} Le membre de phrase «la responsabilité d’un Etat en matière de
génocide ou de l’un quelconque des autres actes énumérés à l’article III»
est abstrait et d’une ampleur floue, notamment du point de vue de la
convention sur le droit pénal «ou il faudrait éviter de donner à l'Etat le
caractère d’une fiction juridique, procédé qui ne saurait être utilisé qu’en
matière civile ou commerciale» !®. De surcroît, le terme «responsabilité
d’un Etat» apparaît dans les dispositions de procédure de la convention.
Il n'est pas utilisé dans le dispositif pour qualifier une conséquence pos-
sible du crime de génocide. La raison en est manifestement que l’on a
opté pour la responsabilité pénale individuelle en cas de génocide ou
d’acte répréhensible connexe.

Manley Hudson conclut en effet:

«L'article va plus loin cependant en déclarant «compris» les dif-
férends «relatifs à la responsabilité d’un Etat en matière de génocide
ou de Pun quelconque des autres actes énumérés à l’article III».
Comme aucune autre disposition de la convention ne traite expres-

168 CLL Recueil 1962, p. 468.
16° N,. Ruhashyankiko, ep. cit, p. 82, par. 314.

179

 

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 771

sément de la responsabilité de l'Etat, on voit mal comment un diffé-
rend dont cette responsabilité ferait l’objet pourrait être «compris»
parmi les différends relatifs à l’interprétation, à l'application ou à
l'exécution de la convention. Comme les parties s’engagent à l’article
premier à prévenir le génocide, on peut concevoir qu’un différend
relatif à la responsabilité d’un Etat soit un différend relatif à l’exé-
cution de la convention. Pourtant, si on la considère dans son en-
semble, celle-ci ne vise que le châtiment des individus; elle n’entre-
voit pas du tout la répression des Etats, exclue d’ailleurs à l’article V,
où les parties s’engagent à prendre les mesures législatives néces-
saires. La «responsabilité d’un Etat» dont il est question à l’article IX
n’est donc pas la responsabilité pénale. » 170

Le véritable sens du terme «responsabilité d’un Etat» est donc à
rechercher à la lumière de la responsabilité des obligations assumées par
les parties en vertu de la convention. Ces responsabilités primaires sont
précisées aux articles V et VI, et elles couvrent:

— l'obligation de prendre les mesures législatives nécessaires pour as-
surer l'application des dispositions de la convention;

— l'obligation d’intenter contre les personnes accusées de l’un des actes
énumérés à Particle IT de ta convention une action devant les tri-
bunaux compétents de l’Etat sur le territoire duquel l’acte a été com-
mis.

L'obligation qu’ont les parties contractantes de «prendre ... les me-
sures législatives nécessaires» et de punir les personnes coupables de
génocide ou d’actes relatifs au génocide constitue une forme de respon-
sabilité internationale de l'Etat, responsabilité à l'égard des intérêts fon-
damentaux de la communauté internationale considérée dans sa totalité
et inscrite dans la norme qui interdit le génocide.

Etant donné la nature de ces obligations, il est difficile de ne pas consi-
sidérer comme le rapporteur spécial, M. N. Ruhashyankiko, que, «au stade
actuel de développement du droit international pénal, l’État ne saurait
avoir qu’une responsabilité politique pour les crimes internationaux» !7!
ou, pour être peut-être plus précis, que l’État peut être politiquement res-
ponsable au premier chef s’il manque à assumer les obligations qui
concernent l'interdiction et la répression des crimes internationaux.

c) Faire de l’Etat le responsable du crime de génocide, au sens de la
responsabilité essentiellement politique, n’exclut pas à priori sa responsa-
bilité civile. En matière de génocide, celle-ci a deux aspects:

70 M. M. Whiteman, Digest of International Law, 1968, p. 857.
171 «Etude sur la question de la prévention et la répression du crime de génocide»,
N. Ruhashyankiko, rapporteur spécial, E/CN.4/Sub.2/416, 4 juillet 1978, p. 38, par. 159.

180

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 772

i} responsabilité civile pour le crime de génocide commis sur le territoire
lui-méme,

li) responsabilité civile pour le crime de génocide commis sur le territoire
d’un autre Etat.

Dans le premier cas, ce serait la responsabilité civile en droit interne
qui serait évaluée, et jugée dans toute son étendue, par les autorités judi-
ciaires nationales de la partie contractante.

Le deuxième cas est qualitativement différent. Si on laisse de côté les
conditions dans lesquelles un Etat peut étre tenu responsable d’un géno-
cide commis sur le territoire d’un autre Etat, la responsabilité civile peut
opérer en deux temps. La premiére phase comprend les demandes en
réparation adressées aux autorités compétentes de l’Etat responsable du
génocide et jugées selon les procédures établies par le droit interne de
celui-ci. La deuxième phase comprend l’action entreprise devant la justice
internationale en réparation des préjudices subis du fait d’un génocide,
les parties en cause étant l’Etat responsable du génocide et l'Etat sur le
territoire duquel celui-ci a été commis. C’est-à-dire que l’on retrouve le
cas typique de la responsabilité civile internationale de l'Etat. Etant
donné que le groupe national, ethnique, racial ou religieux qu’il s’agissait
de mettre à l’abri du crime de génocide n’a pas devant la Cour de locus
standi, c’est l’Etat sur le territoire duquel le crime a été perpétré qui doit
épouser la cause de ce groupe «national, ethnique, racial ou religieux»
une fois épuisés les recours prévus par le droit interne.

Je suis convaincu que la responsabilité civile internationale des Etats
pour crime de génocide n’entre pas dans les prévisions de la convention.
Si tel était le cas, cette disposition serait, cela va sans dire, susceptible de
multiples analyses, mais il est difficile de tirer une quelconque conclusion
sur la force qu’aurait alors la notion de responsabilité civile internatio-
nale dans la convention sans s’aventurer dans les conjectures juridiques.
On admet facilement que le principe de la responsabilité civile internatio-
nale de l’Etat en cas de génocide renforcerait l'interdiction de celui-ci. En
l'espèce, pourtant, la question porte sur la définition de la responsabilité
pour génocide en droit positif et non pas sur les solutions qui seraient
les meilleures in abstracto. Comme l’a dit M. Whitaker, rapporteur
spécial:

«Il est ... recommandé, lors de la revision de la convention, d’envi-
sager ... d'inclure dans cet instrument des dispositions concernant la
responsabilité des Etats en cas de génocide et la réparation de tels
actes. » 172

172 Examen des faits nouveaux intervenus dans les domaines qui ont déjà fait l’objet
d’un étude ou d’une requête de la part de la sous-commission — version revisée et mise à
jour de l'« Etude sur la question de la prévention et la répression du crime de génocide»,
établie par M. B Whitaker (E/CN.4/Sub.2/1985/6, 2 juillet 1985, p. 30, par. 54).

181

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 773
SIXIÈME EXCEPTION PRÉLIMINAIRE

106. Quant à la sixième exception préliminaire de la Yougoslavie, la
Cour conclut que:

«La Bosnie-Herzégovine pouvait devenir partie à la convention
par l’effet du mécanisme de la succession d’Etats. Du reste, le Secré-
taire général des Nations Unies a considéré que tel avait été le cas»
(arrêt, par. 20),

et que

«la Cour ne considère pas nécessaire, pour décider de sa compétence
en l’espèce, de se prononcer sur les questions juridiques concernant
la succession d’Etats en matière de traités qui ont été soulevées par
les Parties. Que la Bosnie-Herzégovine soit devenue automatique-
ment partie à la convention sur le génocide à la date de son accession
à l’indépendance le 6 mars 1992, ou qu’elle le soit devenue par l’effet
— rétroactif ou non — de sa notification de succession du 29 dé-
cembre 1992, en tout état de cause, elle y était partie à la date du
dépôt de sa requête, le 20 mars 1993.» (Par. 23.)

107. À mon avis c’est le contraire qui est vrai. Nul ne nie que la Bos-
nie-Herzégovine «pouvait devenir partie à la convention par le méca-
nisme de la succession d'Etats». Mais la vraie question n'est pas de savoir
si la Bosnie-Herzégovine pouvait «devenir partie», puisque tout nouvel
Etat en a en principe la faculté, mais bien de savoir si elle est devenue
partie à la convention par l'effet du mécanisme de la succession d'Etats.
Le fait que le Secrétaire général ait «considéré que tel avait été le cas»
n'est pas décisif, ses fonctions de dépositaire ayant une portée clairement
définie en droit international positif. Comme le dit le commentaire de
Particle 72 («Fonctions des dépositaires») de la convention sur le droit
des traités:

«un dépositaire a, dans certaines limites, le devoir d’examiner si une
signature, un instrument ou une réserve sont conformes aux dispo-
sitions applicables du traité ou des présents articles et, le cas échéant,
d'appeler sur cette question l’attention de l’État en cause. Mais le
devoir du dépositaire à cet égard s'arrête là. Il n'entre pas dans les
fonctions du dépositaire de se prononcer sur la validité d'un instru-
ment ou d'une réserve.» 7

Autrement dit, il est bien établi que «le dépositaire n'est habilité ni à sta-

173 Nations Unies, Documents officiels de la conférence sur le droit des traités, première
et deuxième session, Vienne, 26 mars-24 mai 1968 et 9 avril-22 mai 1969, p. 96, par. 4 (les
italiques sont de moi).

182

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 774

tuer ni à prendre de décisions sur des questions liées à Paccomplissement
de ses fonciionsx 1%.

À mon avis, la Cour devait se demander si la Bosnie-Herzégovine était
devenue partie à la convention par le mécanisme de la succession, du point
de vue en tout cas de la Yougoslavie, pour les deux raisons suivantes:

— Sur le plan formel, il y a un différend entre la Bosnie-Herzégovine et
la Yougoslavie parce que les positions des parties sur la «succession
automatique» sont diamétralement opposées. Alors que la Bosnie-
Herzégovine considère que la succession automatique fait partie du
droit international positif et soutient par conséquent qu’elle a «suec-
cédé automatiquement à la convention sur le génocide»!”, Ja You-
goslavie le nie, soutenant que «le principe de la «table rase» est et
demeure en vigueur en tant que norme de droit international coutu-
mier pour les nouveaux Etats» 176.

(On notera que des expressions comme «succession automatique
en ce qui concerne la convention sur le génocide» ou «est automati-
quement devenue partie par succession à la convention sur le géno-
cide» ne sont pas assez précises et sont pour cette raison incorrectes.
L'objet de la succession n’est pas le traité, en tant qu’acte juridique,
mais le statut des parties à un traité particulier et/ou leurs droits et
leurs devoirs à l'égard de ce traité. Si les traités, en tant qu’actes juri-
diques, étaient l’objet de la succession, cela vaudrait aussi pour les
traités dont les obligations ont été accomplies, qui seraient aussi va-
lables qu'auparavant même s'ils n’ont plus qu'un intérêt historique,
ce qui n'est évidemment pas le cas ici.)

— Sur le plan matériel, la Bosnie-Herzégovine n'ayant pas manifesté la
volonté d'être liée par la convention dans les formes prescrites par
larticle XI de celle-ci, les règles de succession sont le seul mécanisme
que l’on peut invoquer pour dire qu’elle est effectivement partie à
cette convention.

108. La convention sur le génocide est, par nature, un instrument
conventionnel de droit international pénal. Cela tient à sa matière même,
et n’a pas vraiment à être démontré. Une convention qui a pour objet de
définir et de réprimer Je génocide en tant que crime de droit international
et dont les dispositions sont mises en application par le droit pénal de
chaque pays pourrait difficilement se définir autrement. Il faut considérer
aussi que, dans une communauté comme la communauté internationale,
beaucoup de conventions et autres instruments juridiques internationaux
ont une signification humanitaire directe ou indirecte. Cette signification

174 Nations Unies, Documents officiels de la conférence sur le droit des traités, première
et deuxième session, Vienne, 26 mars-24 mai 1568 et 9 avril-22 mai 1969, p. 97, par. 8 (les
italiques sont de moi).

175 Exposé du Gouvernement de la République de Bosnie-Herzégovine sur les excep-
tions préliminaires, 14 novembre 1995, par. 6.9, p. 65 (les italiques sont de moi).

176 Exceptions préliminaires de la République fédérative de Yougoslavie, par. B.1.4.10.

183

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 775

est la conséquence logique du fait qu’en dernière analyse la communauté
internationale est le genre humain (genus humanum) et que, dans un sys-
tème dont les sujets fondamentaux, les sujets originels, sont des entités
abstraites, c’est en définitive l’individu que visent les règles du droit. On
ne peut pourtant en conclure que la convention sur le génocide est une
convention humanitaire, une convention qui ressortit au droit humani-
taire, car ce terme désigne des règles consacrées par les traités et la cou-
tume internationale ayant pour objet de «réduire ou limiter les souf-
frances des individus et circonscrire le domaine dans lequel est autorisée
la sauvagerie des conflits armés» !?? (on rappellera d’ailleurs que le nom
complet de la conférence de Genève de 1974-1976 qui a adopté les pro-
tocoles I et II était «Conférence diplomatique sur la réaffirmation et le
développement du droit international humanitaire applicable dans les
conflits armés»).

Si l’on qualifiait d’«humanitaires» les conventions ou les autres instru-
ments juridiques internationaux au vu de leur importance directe ou indi-
recte pour le statut juridique des individus, on transformerait la plus
grande partie du droit international en «droit humanitaire». Ainsi concu,
le «droit humanitaire» engloberait tous les instruments relatifs au statut
des minorités, au droit des peuples à disposer d’eux-mémes, à la répres-
sion des actes de terrorisme et, d’une manière générale, toutes les conven-
tions conclues dans le domaine du droit international pénal.

Le terme «convention humanitaire» ou «convention de nature huma-
nitaire» sert apparemment à faire valoir l’importance de la convention
dont il s’agit. Pourtant, les qualificatifs de «convention humanitaire» ou
de «convention relative aux droits de l’homme», etc., ne renvoient pas,
en toute logique, à l’autorité juridique de l’instrument: ils dénotent plutôt
le fait que celui-ci appartient à une certaine catégorie, une species, de
l'appareil du droit international. C’est d’une autre terminologie qu’il faut
user pour exprimer l’importance d’une convention, et, dans les circons-
tances concrètes de notre affaire, dire que la convention sur le génocide
est une «convention de portée générale multilatérale d'intérêt universel».

109. L’article 34 de la convention sur la succession d’Etats en matière
de traités de 1978 («Succession d’Etats en cas de séparation de parties
d’un Etat») dispose notamment ce qui suit:

«1. Lorsqu'une partie ou des parties du territoire d’un Etat s’en
séparent pour former un ou plusieurs Etats, que l’Etat prédécesseur
continue ou non d’exister:

a) tout traité en vigueur à la date de la succession d’Etats à l'égard
de l’ensemble du territoire de l’Etat prédécesseur reste en vigueur
à l'égard de chaque Etat successeur ainsi formé».

La disposition pertinente de l’article cité a été formulée en termes de suc-
cession automatique. Elle répond sur le plan théorique à une conception

177 J. G. Starke, Introduction to International Law, 1989, p. 553.

184

 

 
APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 776

 

de la succession universelle inspirée d’une stricte analogie avec la notion
d’héritage en droit civil et/ou avec celle de succession légale (substitution
+ continuation) selon laquelle «[I’]Etat successeur en droit international
succéde aux droits et obligations de son prédécesseur, qui deviennent les
siens» !78,

In concreto, la question fondamentale est celle de la qualité de la «suc-
cession automatique» prévue a larticle 34 de la convention de 1978:
relève-t-elle ou non de la /ex /ata, du droit international positif?

110. Pour répondre à cette question fondamentale, il faut:

a) évaluer la solution fixée au paragraphe | de cet article du point de vue
du droit des traités;

b) l’évaluer aussi du point de vue de la pratique des Etats antérieure à la
convention de 1978;

c) évaluer enfin la pratique des Etats postérieure à l’adoption de la
convention en août 1978.

L'article 34 («Succession d’Etats en cas de séparation de parties d’un
Etat») fait partie intégrante de la convention et la règle qu’il consacre est
une règle de droit conventionnel qui a le même statut que la convention
tout entière. L'article 49 de celle-ci («Entrée en vigueur»), dispose:

«1. La présente convention entrera en vigueur le trentième jour
qui suivra la date du dépôt du quinzième instrument de ratification
ou d’adhésion.»

Comme cette condition n’a pas été remplie, la convention ne s’est pas ins-
crite dans le contexte du droit positif. Par conséquent, la règle fixée au
paragraphe | de l’article 34 est encore de lege ferenda.

Cette règle pourrait évidemment relever de la /ex lata en dehors du
cadre de la convention si elle exprimait le droit coutumier existant. Mé-
rite-t-elle ce qualificatif de règle de droit coutumier ?

Dans la conception courante du droit coutumier, à laquelle la Cour
a souscrit 7”, la création d’une règle de droit international coutumier dé-
pend de «deux éléments générateurs: 1) la pratique générale des Etats;
2) l'acceptation par les Etats de cette pratique générale en tant que règle
de droit» !#0.

L'analyse de la pratique internationale dans le cas où certaines parties

18 «Der Nachfolger des Vôlkerrechts aber tritt in Rechte und Pflichten seines Vor-
gängers so ein, als waren es seine eigenen» (H. M. Huber, Beitrdge zu einer Lehre von der
Staatensuccession, Berlin, 1897, p. 14).

'79 Voir, par exemple, Plateau continental de la mer du Nord, C.I.J. Recueil 1969, p. 44,
par. 77.

180 G. Schwarzenberger, 4 Manual of International Law, 1967, p. 32.

185

 

 
 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 777

d’un Etat se séparent de celui-ci tandis que cet Etat continue d'exister
amène à deux grandes conclusions:

&} Sur le plan quantitatif, il est difficile sinon impossible de parler d’une
pratique généralisée. Comme le constate objectivement la Commission
du droit international dans ses commentaires sur l’article 33 («Succes-
sion d'Etats en cas de séparation de parties d’un Etat») et sur l’article 34
(«Cas de l'Etat qui subsiste après séparation d’une partie de son terri-
toire») de son projet: «Depuis la création de l'ONU), les cas de sépara-
tion aboutissant à la création d’un Etat nouvellement indépendant ... ont
été relativement peu nombreux.» '®! La pratique antérieure à cette période
ne modifie pas fondamentalement cette conception car « Avant la créa-
tion de l'ONU, les colonies étaient à tous points de vue considérées
comme des territoires de la puissance coloniale» et «certains des précé-
dents habituellement cités ... dans les cas de sécession concernaient la
sécession de colonies» #2, Il serait préférable et plus juste de parler de
précédents assez nombreux.

5) Sur le plan qualitatif, ces précédents font apparaître une position
identique à l'égard des traités de l’Etat prédécesseur: les Etats nouveaux
n'étaient ni liés par ces traités ni habilités ips6 jure à assurer la continuité
des traités antérieurs à leur propre indépendance. Si l’on considère la
période antérieure à la création des Nations Unies,

«[lla plupart des auteurs considèrent, et cette façon de voir est
confirmée par la pratique des Etats, qu'un Etat nouvellement cons-
titué «fait table rase», sauf pour ce qui est des obligations «locales»
ou «réelles». 18

Quant à la pratique de l'ère de Organisation des Nations Unies, elle est
illustrée par le commentaire de l’article 33 du projet (article 34 de la
convention), qui cite les exemples du Pakistan et de Singapour. Le cas du
Pakistan est considéré comme un exemple d'application du principe selon
lequel, au moment de sa sécession, le nouvel Etat se trouve devant une
«table rase», au sens qu'il mest nullement obligé d'accepter le maintien
en vigueur des traités conclus par son prédécesseur #4, Pour ce qui est de
Singapour, et malgré l’«accord de dévolution» de 1965, ce pays «a
adopté une attitude semblable à celle d’autres Etats nouvellement indé-
pendants», à savoir que: «Tout en se montrant disposée à maintenir en
vigueur les traités conclus par la Fédération en vigueur, Singapour consi-
dérait que le maintien en vigueur relevait du consentement mutuel.» !#

‘8 Projet d'articles sur la succession d’Etats en matière de traités, avec commentaires,
adopté par la Commission du droit international à sa vingt-sixiéme session, Documents de
la conférence des Nations Unies sur la succession d'Etats en matière de traités, session de
1977 et reprise de la session en 1978, vol. IL, p. 102, par. 17.

182 Jhid., p. 101, par. 12.

183 Jhid., p. 45, par. 3.

184 fbid., p. 102, par. 17.

"85 fbid., p. 103 et suiv., par. 18.

186

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 778

La Commission du droit international a considéré que le cas du Pakis-
tan était «un peu spécial» 15%, sans doute parce qu’il faisait l’objet d’un
avis juridique du Secrétariat de l'ONU. Le passage pertinent de cet avis
se lit comme suit:

«1. Du point de vue du droit international, on se trouve en pré-
sence d’un cas où une partie d’un Etat se détache de lui et devient un
nouvel Etat. Sous cet angle, il n’y a pas de changement dans le statut
international de l’Inde; elle demeure un Etat, et conserve tous les
droits et obligations découlant des traités et, par conséquent, tous les
droits et obligations attachés à la qualité de Membre des Nations
Unies. Le territoire qui se détache, le Pakistan, sera un nouvel Etat,
qui n’aura pas les droits et obligations conventionnels de l’ancien
Etat, et qui ne possédera évidemment pas la qualité de membre des
Nations Unies.

En droit international, la situation est analogue à ce qui s’est produit
quand l'Etat libre d’Irlande s’est séparé de la Grande-Bretagne ou la
Belgique des Pays-Bas. Dans ces cas, la partie qui s’est détachée a été
considérée comme un nouvel Etat; la partie restante a subsisté comme
Etat, avec la totalité des droits et devoirs qu’il avait auparavant.» #7

Cet avis juridique concerne le problème concret que soulevait la posi-
tion du Pakistan à l’égard de la Charte des Nations Unies, mais la façon
dont il est formulé et argumentation qui y est développée montrent bien
qu’il expose une position de principe. En tout état de cause, il est mani-
feste que les Etats l’ont interprété comme étant la position de principe de
l'Organisation des Nations Unies sur les rapports entre la partie du ter-
ritoire d’un Etat qui fait sécession pour devenir un Etat nouveau et les
droits et les obligations conventionnels de l’ancien Etat !58,

111. Il semblerait que la démarche méthodologique retenue par la
Commission pour rédiger l’article 34 de la convention consistait à se fon-
der sur la distinction établie entre deux éléments:

a) l'obligation du nouvel Etat de continuer de respecter les traités de son
prédécesseur dans son territoire après la succession d'Etats;

186 Projet d'articles sur la succession d’Etats en matière de traités, avec commentaires,
adopté par la Commission du droit international à sa vingt-sixième session, Documents de
la conférence des Nations Unies sur la succession d'Etats en matière de traités, session de
1977 et reprise de la session en 1978, vol. IL, p. 102, par. 17.

187 Avis juridique rendu le 8 août 1947 par le Secrétaire général adjoint chargé des
affaires juridiques, approuvé et rendu public par le Secrétaire général dans le communiqué
de presse de l'ONU PM/473, 12 août 1947 (Annuaire de la Commission du droit interna-
tional, 1962, vol. I], p. 119).

188 Dans la note verbale de sa mission permanente auprès de l'Organisation des Nations
Unies en date du 11 septembre 1963, le Gouvernement afghan, qui affirme que «le Pakis-
tan n'est pas Etat successeur en ce qui concerne le droit conventionnel britannique parce
qu'il est un Etat nouveau», trouve précisément un argument dans le fait que le Secrétaire
général de l'Organisation des Nations Unies a « dénié le droit de succession» du Pakistan
(Série législative des Nations Unies, documentation concernant la succession d'Etats,
ST/LEG/SER.B/14, 1967, p. 2, par. 3 a) et note 1).

187

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 779

5) le droit du nouvel Etat de se considérer comme partie à ces traités, en
son nom propre, après la succession d’Etats '#.

La Commission s’est explicitement fondée sur cette distinction pour
formuler les dispositions de l’article 15 de son projet, lequel est ainsi
conçu:

«Un Etat nouvellement indépendant n’est pas tenu de maintenir
un traité en vigueur ni d’y devenir partie du seul fait qu’à la date de
la succession d’Etats le traité était en vigueur à l’égard du territoire
auquel se rapporte la succession d'Etats.»

Si la Commission s’est inspirée de la pratique des Etats lorsqu'elle a
élaboré les articles 15 et 33 de son projet (futurs articles 16 et 34 de la
convention), il faut admettre une parfaite analogie quand on s'interroge
sur les conséquences de la succession, d’une part, dans le cas de la création
d’un Etat nouvellement indépendant par sécession d’une métropole et,
d’autre part, dans le cas de la création d’un Etat par séparation de cer-
taines parties d’un Etat existant. Pendant la période antérieure à la créa-
tion des Nations Unies, les cas de «sécession» étaient, des cas de «séces-
sion de colonies» !%. En d’autres termes, la pratique est quasiment
uniforme, telle que l’illustrent les cas du Pakistan et de Singapour, les
seuls cités dans le commentaire de l’article 33 du projet comme exem-
plaires de la pratique de la période postérieure à la création des Nations
Unies, caractérisée par la règle de la «table rase».

Faisant ainsi la distinction entre les conséquences de la succession dans
le cas d’un Etat nouvellement indépendant dont le territoire était un ter-
ritoire dépendant juste avant la date de la sécession, et le cas d’un Etat
nouveau formé par séparation d’une partie d’un Etat existant, et pré-
voyant des règles différentes pour l’un et l’autre — la «table rase» pour le
premier et la «continuité automatique» pour le second — la convention
sortait assurément du domaine de la codification de la pratique existante
pour entrer dans celui du développement progressif du droit.

La disposition relative à la «continuité automatique» serait difficile à
justifier dans une convention sur la succession, même dans l'hypothèse où
les nouveaux Etats, adoptant la logique qui les autoriserait à se consi-
dérer en leur nom propre comme parties aux traités après la succession,
auraient uniformément accepté les droits et les obligations découlant des
traités de l’Etat prédécesseur.

Le simple fait que nous traitions du droit du nouvel Etat «de se consi-
dérer comme partie aux traités en son nom propre» (les italiques sont de
moi), droit rendu opératoire selon les règles du droit des traités fondées

18 Voir le commentaire de l’article 15 («Position à l’égard des traités de PEtat pré-
décesseur») du projet d'articles, Documents officiels de la conférence des Nations Unies
sur la succession d'Etats en matière de traités, session de 1977 et reprise de la session en
1978, vol. HE, p. 45, par. 2.

190 Jbid., p. LOL, par. 12.

188

 

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 780

sur le principe essentiel du consentement, ce simple fait donc, exclut de la
logique de la codification de la pratique existante le cas de figure de la
«continuité automatique», qui, par son sens même, ne peut être qu’une
obligation. Ce dont on pourrait débattre, puisqu'il s’agit d’un droit ou
d’une faculté, c’est le point de savoir si ce droit ou cette faculté, au regard
de la pratique, est ordinaire ou impératif (relevant du jus cogens). Qu’un
droit soit exercé de manière constante ne suffit pas à le transformer en
obligation. Par analogie, si la grande majorité des Etats, se prévalant de
Pautorisation qui leur en est donnée à l’article 33 de la convention sur le
droit de la mer de 1982, devait proclamer une zone contigué, cela ne
signifierait pas que la création d’une zone contiguë serait obligatoire.
Cette pratique aurait pour conséquence d’instituer une coutume quant au
droit à une zone économique exclusive, ou in concreto une règle coutu-
mière relative au droit de l'Etat successeur «a se considérer partie, en son
nom propre, aux traités auxquels était partie l'Etat prédécesseur ».

On peut donc souscrire sans difficulté à ce que dit l'expert consultant
de la conférence, sir Francis Vallat:

«La règle [de l’article 2 — «Succession d’Etats en cas de sépara-
tion de parties d’un Etat»] ne se fonde pas sur une pratique bien éta-
blie ni sur des précédents; elle relève du développement progressif du
droit international plutôt que de sa codification. » !°1

On a fait remarquer, à propos de l’article 34 de la convention que

«la Commission du droit international a abandonné le principe de la
«table rase» pour mettre à sa place la règle de la continuité. Ce fai-
sant, elle ne pouvait ignorer qu’elle faisait davantage que traduire
Pétat courant du droit et qu’elle en proposait un développement pro-
gressif. Car la règle de la «table rase» faisait partie du droit inter-
national général et devait y rester indépendamment de la solution
adoptée dans la convention. » !9?

Que des conventions créent du droit multilatéral n’est pas du tout singu-
lier:

«La succession en ce qui concerne les traités-lois multilatéraux,
après séparation ou sécession, est un droit, ce n’est pas une obliga-
tion. Ces conventions constituent un corps de régles de droit inter-
national. Elles ne créent pas de droits subjectifs pour les Etats consi-
dérés individuellement. En cas de succession, il n’y a pas de droits
acquis d’une tierce partie qu’il faudrait protéger en rendant |’Etat

191 Comptes rendus analytiques des séances plénières et des séances de la commission
plénière, 48° séance, 8 août 1978, p. 109, par. 10.

2 Ritter, The UN Conference on Succession in respect of Treaties, Vienna, 31 July-
23 August 1978, p. 52-55.

189

 

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 781

successeur responsable du respect de ce droit. ll n’y a pas change-
ment automatique d’attribution, Autrement dit, il n’y a pas de suc-
cession automatique. » 193

Enfin, il n'est pas inutile de se pencher sur la pratique des Etats après
l'adoption, le 22 août 1978, de la convention de Vienne sur la succession
d'Etats en matière de traités, ouverte à la signature le 28 février 1979.
L'article 46 («Signature») de la septième partie se lit comme suit:

«La présente convention sera ouverte à la signature de tous les
Etats de la manière suivante: jusqu’au 28 février 1979, au ministère
fédéral des affaires étrangères de la République d'Autriche et en-
suite, jusqu'au 31 août 1979, au Siège de l'Organisation des Nations
Unies à New York.»

Il serait difficile, même avec le plus grand optimisme, de juger satisfai-
sante l'attitude des Etats à l'égard de la convention. Dans la vingtaine
d'années, ou presque, qui s’est écoulée depuis qu'elle a été ouverte à rati-
fication et à adhésion, treize Etats seulement ont déposé leurs instruments
de ratification, d’adhésion ou de succession, et le seuil de quinze instru-
ments, à l’évidence modeste, à partir duquel elle entre en vigueur n’a pas
encore été atteint, Qu’on le veuille ou non, cela témoigne de ce que les
Etats pensent de la convention, même si le simple nombre des ratifica-
tions ou des adhésions n’établit pas de façon concluante le degré d’accep-
tation des règles que contient un texte non entré en vigueur. La pratique
des Etats apparus depuis 1993 montre de manière probante que la succes-
sion automatique n'est pas reconnue comme règle positive (voir «Traités
multilatéraux déposés auprès du Secrétaire général — Etat au 31 dé-
cembre 1993»).

112. Il découle de ce qui précède que la règle de la succession automa-
tique en matière de traités multilatéraux — de lege ferenda dans l’état
actuel des choses — n’est pas reçue par le droit international positif. Cela
ne signifie pas pour autant qu'un nouvel Etat entame sa vie au sein de la
communauté internationale tabula rasa, comme un nouveau-né engen-
dré dans un néant juridique, privé de tout droit ou de toute obligation
conventionnels. Si tel était le cas, il y aurait contradiction avec la notion
même de communauté internationale organisée de jure, notion qui exclut
Vidée de reconnaître ou de tolérer l'existence de quelque entité que ce soit
qui ne serait pas directement ou indirectement sujet de droit.

De surcroît, les droits et les obligations issus de traités sont soumis à la
distinction établie dans le dictten bien connu de la Cour en l’affaire de la
Barcelona Traction, Light and Power Company, Ltd:

«Une distinction essentielle doit en particulier être établie entre les
obligations des Etats envers la communauté internationale dans son

3K. Zemanek, “Siate Succession after Decolonization”, Recueil des cours de
l'Académie de droit international de La Have, t. 116, 1965, p. 233.

£90

 

 
APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 782

ensemble et celles qui naissent vis-à-vis d’un autre Etat ... par leur
nature même, les premières concernent tous les Etats.» !°4

(Le droit international moderne ne reprend pas la position classique
selon laquelle seule la coutume, source formelle de droit, peut à l’origine
constituer une norme de droit international général, alors qu’une règle
née par voie de traité représente par définition une norme particulière à
laquelle le passage du temps peut éventuellement donner le statut de règle
de droit international général en la rendant coutumière. Position utile
lorsque la communauté internationale était embryonnaire, peu déve-
loppée, et qu'il fallait bien trouver une solution pour combler les vastes
lacunes que présentait le droit positif. Position aujourd’hui indéfendable,
tant en théorie que du point de vue du droit positif.

Théoriquement, s’il est juste de considérer que le caractère obliga-
toire du droit international général trouve son fondement dans «la
volonté de la communauté internationale dans son ensemble», la cou-
tume générale et les traités multilatéraux de grande portée ne sont que
la façon dont cette volonté s'exprime concrètement. La qualité juri-
dique des rapports entre cette coutume et ces traités est déterminée par
la capacité qu’ont l’un et l’autre moyen d’exprimer cette volonté. Toute
autre façon de voir introduit une distinction implicite dans les fonde-
ments du caractère obligatoire du droit international, car il est évident
que ni la coutume générale ni les grands traités multilatéraux n’exigent
l’unanimité, le consentement de tous les Etats. Il s’ensuit qu’attribuer à
la coutume un rôle exclusif dans la création du droit international
général est une sorte de plaisanterie métaphysique (Lauterpacht parle
du phénomène mystérieux concernant le droit international coutumier,
qui est censé être une source de droit à la condition d’être conforme au
droit («Souveraineté sur les zones sous-marines», British Year Book of
International Law, 1950, vol. 27, p. 394); il se demande aussi «pour:
quoi la coutume est obligatoire. La réponse, au-delà de laquelle le droit
ne permet pas d’aller, est que c’est la communauté internationale qui
veut que le droit international, sous ses diverses manifestations, ait le
pouvoir de s’imposer» (H. Lauterpacht, /nternational Law, Collected
Papers, |, General Works, 1970, p. 58).

Sur le plan du droit positif, la capacité qu’ont les traités multilaté-
raux de portée générale de créer des normes de jus cogens superveniens
a été fixée par la convention sur le droit des traités. Le commentaire de
Particle 50 du projet de convention (qui sera l’article 53 du texte final)
dit notamment: «une modification d’une régle impérative s’effectuera
trés probablement par voie de traité multilatéral général» (Annuaire de
la Commission du droit international 1966, vol. I, p. 270, par. 4). Si un
traité multilatéral général est capable de créer une norme de jus cogens,
forme la plus accomplie du droit international, il est à fortiori, capable
d’engendrer une norme du droit international général.)

194 C.I.J. Recueil 1970, p. 32.

191

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 783

Les traités multilatéraux généraux adoptés dans l'intérêt de la commu-
nauté internationale, qui sont la concrétisation de la volonté de l’en-
semble de cette communauté, valent erga omnes, indépendamment de tout
assentiment contractuel. La convention sur le génocide en est un exemple.
Comme l’a dit la Cour internationale de Justice dans son avis consultatif
sur les Réserves à la convention pour la prévention et la répression du
crime de génocide, en prenant pour point de départ le fait que le génocide
se qualifié comme «le refus du droit à l'existence de groupes humains
entiers» qui est contraire à la fois à la morale et à l’esprit et aux fins des
Nations Unies»: «les principes qui sont à la base de la convention sont
des principes reconnus par les nations civilisées comme obligeant les
Etats même en dehors de tout lien conventionneln ss.

Ainsi, les principes sur lesquels s’appuie la convention sur le génocide
font partie du corpus juris cogentis. Tout Etat nouveau est à priori sou-
mis à ces principes, dans lesquels s'exprime lintérét universel de la com-
munauté internationale tout entiére!%*.

113. L'avis de la Cour que je viens de citer soulève une question
d'importance fondamentale dans le cas qui nous occupe, celle des rap-
ports entre les principes qui sous-tendent ia convention sur le génocide et
les dispositions de celle-ci. Cette question a deux aspects, un aspect quan-
titatif et un aspect qualitatif. L’aspect quantitatif tient aux rapports entre
les principes sur lesquels se fondent la convention et les dispositions de
celle-ci: ces principes s’appliquent-ils à la convention dans son ensemble?
A mon avis, on ne peut répondre que par la négative. Les principes fon-
damentaux du droit international qui sous-tendent la convention sur le
génocide n’apparaissent que dans le corps du texte, dans les clauses défi-
nissant son objet et ses fins. Les dispositions transitoires et les disposi-
tions finales, auxquelles il faudrait ajouter les dispositions de procédure
concernant le réglement des différends, ne sont pas de celles dont on peut
dire qu’elies explicitent l'esprit et fa lettre des normes fondamentales du
droit international. Cela se voit non seulement dans le fait qu’il est pos-
sible de faire des réserves sur ces dispositions, mais aussi dans le méca-
nisme de dénonciatin prévu a l'article XIV de la convention.

Pour ce qui est de aspect qualitatif, les rapports entre «les principes
qui sous-tendent la convention» et les dispositions de fond de celle-ci

193 CLT. Recueil 1951, p. 23 (les italiques sont de moi).

186 On peut conclure que c’est en considération de cette qualité que l'ancien Secrétaire
général, Dag Hammarsjk6ld, avait insisté auprès des autorités du Congo, pendant les
opérations de l'Orgamsation des Nations Unies dans ce pays, pour que les principes de la
convention s'imposent même à un Etat nouveau comme le Congo et soient respectés par
les autorités politiques subalternes à l'intérieur de l'Etat congolais (rapport annuel du
Secrétaire général 1960-1961, Nations Unies, Documents officiels de l'Assemblée générale,
seiziéme session, supplément n° 1, p. 10; Waldock, «General Course on Public Intérna-
tional Law», Recueil des cours de l'Académie de droit international de La Haye, vol. 106,
1962, p. 228}.

192

 

 

 
 

 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 784

permettent de déterminer si l'effet juridique des premiers s'étend aux
deuxièmes. Les dispositions de fond de la convention sont l’expression
normative des «principes qui sous-tendent la convention», la résolution
d’un impératif catégorique général — inapplicable à toutes fins pratiques
— en une série d’impératifs catégoriques particuliers et concrets, qui sont
les diverses dispositions de la convention.

Cela revient à dire que les dispositions de fond de la convention sur le
génocide, expression concrète des principes qui la sous-tendent, ont une
valeur interprétative, à telle enseigne qu’elles participent de la force obli-
gatoire qu’ont les principes eux-mêmes.

Si tel n’était pas le cas, ces principes de grande valeur «reconnus par les
nations civilisées comme obligeant les Etats», resteraient éthérés, comme
le cénotaphe des bonnes intentions à jamais inaccomplies.

Si les dispositions de la convention sur le génocide n’étaient pas l’expres-
sion concrète des principes qui sous-tendent celle-ci, la communauté
internationale devrait faire face à des obstacles juridiques insurmontables
dans la poursuite de son intention d’éliminer le crime de génocide. Par
exemple, les Etats non parties à la convention ne seraient pas liés par les
dispositions de celle-ci qui définissent le génocide, ni tenus de l’obligation
de prévenir et de réprimer ce crime.

114. En d’autres termes, la Bosnie-Herzégovine, Etat nouveau, est liée
à priori par les dispositions fondamentales de la convention sur le géno-
cide même en dehors de tout lien conventionnel. En adhérant formelle-
ment à la convention sur le génocide, la Bosnie-Herzégovine ne ferait, à
l'égard des dispositions de fond de la convention, que confirmer par voie
contractuelle des obligations auxquelles elle serait au demeurant tenue
volens nolens, puisque ce sont des obligations qui n’obéissent pas au libre
arbitre des Etats.

Les effets juridiques de l’adhésion à la convention sont essentiellement
ceux d’une soumission aux règles de celle-ci qui ne sont pas d’ordre impé-
ratif, c’est-à-dire aux règles de procédure que fixent par exemple les ar-
ticles VIII, IX, XIV, XV et XVI.

115. La «succession automatique» et la «notification de succession »
s’excluent mutuellement. La succession automatique aurait pour effet de
transférer automatiquement, ipso jure, les droits et les devoirs conven-
tionnels de PEtat prédécesseur à l’Etat successeur. La succession ne serait
donc pas le résultat d’un acte de volonté de FEtat successeur, mais l’effet
d’une règle de droit international prévoyant le transfert des droits et des
devoirs conventionnels en conséquence de la substitution d’un Etat à un
autre dans la responsabilité des relations internationales d’un territoire.
La «notification de succession» ne se justifie sur le plan de la logique et
sur le plan du droit que si le transfert des droits et des devoirs conven-
tionnels, ou les modalités de ce transfert, sont subordonnés à la volonté
de l'Etat successeur, puisqu'elle se définit comme «une notification, quel
que soit son libellé ou sa désignation, faite par un Etat successeur, expri-

193

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 785

mant le consentement de cet Etat à être considéré comme lié par le
traité» °7. En d’autres termes, les dispositions de fond s’appliquent dans
les cas où Etat successeur n’est pas tenu par le droit international objec-
tif de continuer de respecter les traités des Etats qui l’ont précédé sur son
territoire, mais où il a le droit, selon la règle, de se considérer comme par-
tie aux traités en son nom propre.

116. De ce point de vue, la question qui se pose est celle de savoir si la
«notification de succession» est, par elle-même, l’expression en bonne
et due forme de la volonté d’être lié par un traité. Elle est légitime à un
double titre:

i) à cause du lien qui existe entre les règles de succession en matière de
traités internationaux et celles du droit des traités,

ii) à cause de la signification de l’instrument de «notification de succes-
sion».

Il est tout naturel que la succession d’Etats en matière de traités ait les
liens les plus étroits avec le droit des traités lui-même et qu’on puisse la
considérer comme réglant certains aspects de la conclusion et de l’exécu-
tion des traités et de la participation à ceux-ci.

Humphrey Waldock, rapporteur spécial, décrit ces liens en ces termes:

«la Commission ne peut faire autrement qu’examiner la question de
la succession d’Etats en matière de traités dans le cadre général du
droit des traités ... La solution la plus sûre des problèmes de succes-
sion en matière de traités doit, semble-t-il, être recherchée dans le
cadre des principes et des règles du droit des traités plutôt que dans
celui d’une théorie générale de la succession.» !°#

Ou, comme le dit encore O’Connell:

«L'effet qu’a sur les traités le changement de souveraineté n’est
pas la manifestation de quelque principe général ni de quelque règle
de la succession d’Etats; il ressortit plutôt au droit des traités et à
leur interprétation. » !*

La définition de la «notification de succession » qui est donnée au para-
graphe g) de l’article 2 de la convention sur la succession d'Etats en
matière de traités et la pratique suivie par les Etats dans ce domaine font
sérieusement douter du fait qu’une «notification de succession» soit, en
tant qu’instrument, un moyen de consentir à être lié par un traité.

La convention sur le droit des traités de 1969 précise dans son ar-
ticle 11 («Moyens d'expression du consentement à être lié par un traité»):

«Le consentement d’un Etat à être lié par un traité peut être
exprimé par la signature, l’échange d’instruments constituant un

17 Paragraphe g) de l’article 2 de la convention sur la succession d’Etats en matière de
traités (les italiques sont de moi).

98 Annuaire de la Commission du droit international, 1968, vol. 1, p. 135, par. 52.

19 D. P. O'Connell, The Law of State Succession, 1956, p. 15.

194

 

 
 

 

 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 786

traité, la ratification, l'acceptation, l'approbation ou l'adhésion, ou
par tout autre moyen convenu.»

La façon dont l’article 11 est formulé n'exclut pas la possibilité que la
notification de succession soit pour l'Etat un moyen d'exprimer son
consentement à être Hé par un traité, La réalisation de cette possibilité
suppose cependant l'accord des parties car, selon le droit des traités tel
que l'illustre l’article 11 de la convention, la «notification de succession»
est indubitablement un «autre moyen» d'exprimer son consentement à
être lié par un traité, subordonné cependant à la condition qu’exprime le
qualificatif «convenu». De ce point de vue, «la notification de succes-
sions, en tant qu'acte unilatéral de l'Etat, constitue la base d'un accord
accessoire en forme simplifiée entre le nouvel Etat et chacune des parties
aux traités qui Haient PEtat prédécesseur. Ainsi donc, la «notification de
succession» représente en fait un mode abstrait, générique, de la volonté
du nouvel Etat d’être lié par les traités signés par l'Etat prédécesseur, une
forme de consentement qui répond, dans chaque cas particulier, à la règle
générale du droit des traités sur la manifestation de la volonté que fixe
Particle 11 de la convention et aux modalités que prescrivent les disposi-
tions pertinentes du traité considéré.

On peut imaginer une exception à la règle générale qui veut que le
consentement de l'Etat successeur à être lié par un traité s'exprime ad
casum en conformité avec l’article 11 de la convention sur le droit des
traités : à savoir l’hypothèse où, en dehors et indépendamment de la con-
vention, il existerait une règle généralement acceptée qui ferait de la
«notification de succession» un moyen particulier de lier les nouveaux
Etats par un traité. L’article 73 de la convention fournit d'ailleurs les
motifs qui justifient une telle interprétation: «Les dispositions de Ja pré-
sente convention ne préjugent aucune question qui pourrait apparaître se
poser à propos d’un traité du fait d’une succession d'Etats...»

Rien n'indique vraiment qu’une teile règle existe. La convention sur le
droit des traités, qui est par nature la résultante de la codification et du
développement progressif du droit, ne prévoit rien en son article 11, rela-
tif aux modes d'expression du consentement à être lié par un traité, qui
ferait de la «notification de succession» l’un de ces modes d'expression.
Cela est d'autant plus frappant que cet article 11 repose sur la simplifica-
tion des modalités de l’expression du consentement. Etat de chose qui
s'explique à mon avis par le fait que des questions fondamentales restent
à résoudre dans le domaine de la succession d'Etats en matière de traités.

Le terme «notification de succession» ne peut avoir que deux sens fon-
damentaux:

a} soit il désigne l’acte de confirmation du fait que le nouvel Etat est lié
par traité et, en tel cas, la «notification» n’a qu'un effet déclaratoire;

5) soit il désigne un instrument, quel qu’en soit fe libellé et quelle qu’en
soit la désignation, dans lequel s'exprime le consentement de l’Etat
successeur à être lié par un traité.

195

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 787

Au sens a), la régle fondamentale de la succession d’Etats en matiére
de traités est celle de la succession automatique: les droits et les devoirs
qui découlent des traités sont ipso jure transférés de l'Etat prédécesseur à
PEtat successeur par le fait même du changement territorial. Dans ce cas,
la «notification de succession» n’est pas fondamentalement indispen-
sable. Elle ne fait qu’annoncer s’il y a un changement de territoire et
qu’en conséquence la règle du transfert automatique des droits et des
devoirs découlant des traités a pris effet.

Au sens b), la «notification de succession» est un moyen d’exprimer le
consentement à être lié par un traité. Comme la succession n’est pas et ne
peut être un moyen indépendant d’exprimer la volonté d’être lié par un
traité, sauf dans l’hypothèse de la succession automatique, le terme
«notification de succession» n’a qu’une valeur descriptive, ce n’est qu’une
rubrique couvrant les diverses voies par lesquelles un Etat nouveau peut
faire reconnaître son consentement à être lié par un traité.

La pratique de la succession en matière de traités concerne surtout
l’accession d’anciennes colonies à l’indépendance par rapport à leur métro-
pole. Elle se caractérise par sa diversité et par l'absence de règles claires et
précises. Si l’on peut discerner une tendance plus marquée que les autres,
c’est qu’«un grand nombre de nouveaux Etats se répartissent en diverses
catégories correspondant à des solutions «au choix», tendance proche
de la «table rase». Pourtant, qu’ils aient accepté la formule Nyerere et fixé
une période déterminée pour reconsidérer les traités, période qui expire-
rait automatiquement si elle n’était pas mise à profit par le nouvel Etat
avant son échéance, ou qu’ils aient accepté la formule zambienne, qui pos-
tule la continuité d’application de beaucoup de traités antérieurs à l’indé-
pendance mais ne limite pas les délais dans lesquels les traités doivent être
déclarés caducs ou adoptés en pratique s’ils paraissent convenir, les nou-
veaux Etats ont souscrit aux traités en adressant les notifications voulues
à leur dépositaire. Leur position à l’égard de tel ou tel traité s’est exprimée
par «acceptation», «accession», etc. 201 Il n’y a pas beaucoup d'exemples
d’un Etat successeur acceptant un traité par la voie d’un instrument que
l'on pourrait appeler «notification de succession». Le terme «notification
de succession» est plutôt une expression synthétique, collective, désignant
les diverses modalités par lesquelles les nouveaux Etats se lient aux traités
signés par l'Etat prédécesseur. La notion s’est essentiellement développée
dans la pratique du Secrétaire général de l'Organisation des Nations
Unies, en sa qualité de dépositaire des traités multilatéraux. Elle suppose
l'existence d’une règle de droit international général prévoyant la dévolu-
tion à l’État successeur des droits et des devoirs découlant des traités mul-
tilatéraux auxquels l'Etat prédécesseur était partie, ce qui ne correspond
pas à la réalité des choses, puisque:

200 Kearney, Annuaire de la Commission du droit international, 1966, vol. I, p. 140.
201 Voir Série législative des Nations Unies, documentation concernant la succession
d'Etats, ST/LEG/SER.B/14, 1967, p. 42, par. 11, p. 181 et 224-229.

196

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 788

«Malgré certaines preuves qui attestent du contraire mais qui
émanent surtout de sources plutôt diplomatiques que juridiques, on
peut soutenir que le principe général est que les Etats nouvellement
créés qui ne sont pas le résultat d’un démembrement politique, et
dont on ne peut dire objectivement qu’ils assurent la continuité poli-
tique d’un prédécesseur quelconque, naissent vierges de toute obliga-
tion conventionnelle, sauf les obligations qu’ils auraient contractées
en échange de la reconnaissance de leur qualité d’Etat ou pour toute
autre raison et sauf les obligations purement locales ou «réelles» de
l'Etat qui exerçait antérieurement la souveraineté sur le territoire du
nouvel Etat. »202

La pratique des nouveaux Etats après l’adoption de la convention sur
la succession d’Etats en matière de traités n’est peut-être pas homogène,
mais elle ne s’oriente pas du tout vers le choix de la «notification de suc-
cession» comme moyen spécial d’acceptation des traités conclus par
l'État prédécesseur.

117. L'article XI de la convention sur le génocide est ainsi conçu:

«La présente convention sera ouverte jusqu’au 31 décembre 1949
à la signature au nom de tout Membre de l'Organisation des Nations
Unies et de tout Etat non membre à qui l’Assemblée générale aura
adressé une invitation à cet effet.

La présente convention sera ratifiée et les instruments de ratifica-
tion seront déposés auprès du Secrétaire général de l’Organisation
des Nations Unies.

A partir du 1% janvier 1950, il pourra être adhéré à la présente
convention au nom de tout Membre de l'Organisation des Nations
Unies et de tout Etat non membre qui aura reçu l’invitation susmen-
tionnée.

Les instruments d’adhésion seront déposés auprès du Secrétaire
général de l'Organisation des Nations Unies.»

Cet article signifie incontestablement que la ratification et l’adhésion
sont les moyens par lesquels les Etats peuvent exprimer leur consente-
ment à être liés par la convention sur le génocide. Dans sa notification de
succession du 29 décembre 1992, la Bosnie-Herzégovine déclare ce qui
suit:

«Le Gouvernement de la République de Bosnie-Herzégovine,
ayant examiné la convention pour la prévention et la répression du
crime de génocide du 9 décembre 1948, à laquelle l’ancienne Répu-
blique fédérative socialiste de Yougoslavie était partie, souhaite être
le successeur de cette dernière et s'engage à respecter et exécuter
scrupuleusement toutes les clauses figurant dans ladite convention,

202 McNair, Law of Treaties, 1961, p. 601.

197

 

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP, DISS. KRECA) 789

avec effet à compter du 6 mars 1992, date à laquelle la Bosnie-Her-
zégovine est devenue indépendante.» (Les italiques sont de moi.)

Le Secrétaire général de FOrganisation des Nations Unies, agissant en sa
qualité de dépositaire, a fait la communication suivante:

«Le 29 décembre 1992, la notification de succession du Gouverne-
ment de la Bosnie-Herzégovine à la convention [sur le génocide] a été
déposée auprès du Secrétaire général, avec effet au 6 mars 1992, date
à laquelle la Bosnie-Herzégovine a assumé la responsabilité de ses
relations internationales. » 2%

Le 15 juin 1993 le Secrétaire général a reçu du Gouvernement yougoslave
la communication suivante:

«Considérant que la substitution de souveraineté sur la partie du
territoire de la République fédérative socialiste de Yougoslavie qui
constituait antérieurement la République de Bosnie-Herzégovine s’est
effectuée en violation des règles du droit international, le Gouverne-
ment de la République fédérative de Yougoslavie déclare par la pré-
sente qu'il ne considère pas que la prétendue République de Bosnie-
Herzégovine est partie à [ladite convention] et qu’il considère que la
prétendue République de Bosnie-Herzégovine est tenue de l’obliga-
tion de respecter les règles de prévention et de répression du crime de
génocide conformément au droit international général, indépendam-
ment de la convention sur la prévention et la répression du crime de
génocide,»

118. On peut à mon avis tirer de ces considérations générales et de
celles qui portent directement sur la «notification dé succession» de la
Bosnie-Herzégovine, les conclusions suivantes:

La «notification de succession» de la Bosnie-Herzégovine n'est pas
entièrement conforme à la pratique des Etats telle qu'elle est consacrée
dans la convention sur la succession d’Etats en matière de traités. Pour
être plus précis, le mécanisme de la «notification de succession» s’est
développé dans le contexte spécial de la décolonisation.

(L'expression elle-même est assez imprécise. Dans la pratique des
Nations Unies, ces notifications sont appelées «déclarations» (voir
l'introduction au document «Traités multilatéraux déposés auprès du
Secrétaire général — Etat au 31 décembre 1991», note 4, cité par la
Cour au paragraphe 6 de son ordonnance du 8 avril 1993). La «no-

tification» d’un acte est une manière assez fioue de qualifier la pra-
tique des Etats, qui consiste en une «note» — sans le complément «de
succession» (voir Série législative des Nations Unies — Documen-

tation concernant la succession d'Etats, ST/LEG/SER.B/14, 1967,

203 Communication du Secrétaire général de l'Organisation des Nations Unies en date
du 18 mars 1993, C.N.451.1992. Treaties-5 { Depositary Notification), sous le titre «Suc-
cession by Bosnia and Herzegovina» (les italiques sont de moi}.

198

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 790

p. 225-228) — dans laquelle ils se déclarent liés de maniére continue
par les traités multilatéraux conclus en leur nom par l'Etat dont ils sont
issus avant leur propre accession à la pleine souveraineté, ou sous le
couvert de laquelle ils déposent leur instrument d’adhésion aux traités
en question, cette adhésion prenant effet à la date du dépôt de cet ins-
trument. Il vaudrait donc mieux parler d’une «déclaration d’accepta-
tion d’un traité». De surcroît, les «notes» dont on vient de parler
représentent en règle générale une façon d’accomplir les obligations
conventionnelles découlant des «accords de dévolution».)

La convention sur le génocide ne prévoit pas la «notification de succes-
sion» parmi les moyens d'exprimer un consentement. Ainsi, dans le cas
concret qui nous occupe, il faudrait qu'il y ait accord entre la Bosnie-
Herzégovine et chacune des parties à la convention quant à la recevabilité
d'une «notification de succession» pour que ce consentement soit
exprimé#%4, La Yougoslavie, partie à la convention, a fait une réserve
dans laquelle elle a déclaré qu'elle ne considérait pas «la prétendue Répu-
blique de Bosnie-Herzégovine comme partie [à ladite convention]» parce
que «Ja substitution de souveraineté sur la partie du territoire de la Répu-
blique fédérative socialiste de Yougoslavie qui constituait antérieurement
la République de Bosnie-Herzégovine s’est effectuée en violation des
règles du droit international». En faisant cette réserve, la Yougoslavie a
contesté le statut d'Etat successeur de la Bosnie-Herzégovine parce que
«la substitution d’un Etat à un autre dans la responsabilité...» n'est
qu’un aspect, l’aspect factuel, de la succession ou, pour étre plus précis,
n’est qu'un changement territorial qui fait naître la question juridique de
la succession, D'où l’on conclut qu'il n'y a eu aucun accord accessoire
entre la Bosnie-Herzégovine et la Yougoslavie et que la notification de
succession de la Bosnie-Herzégovine n'a pas, à l’égard de la Yougoslavie,
l'effet juridique d’un consentement à être lié par la convention sur le géno-
cide. Cela rejoint une observation présentée par Tabibi à la 966° séance
de la Commission du droit international: «I] ne peut y avoir de succes-
sion en matière de traités en l’absence d’une disposition expresse du traité
lui-même ou sans le consentement exprès de l’autre partie. » 295

119. La Cour adopte implicitement le point de vue selon lequel la
convention est devenue applicable entre la Bosnie-Herzégovine et la You-
goslavie sur la base des accords de Dayton. C’est ce qui découle de son
affirmation:

«à supposer même que la convention sur le génocide ne soit entrée
en vigueur entre les Parties qu’à la signature des accords de Dayton-

24 «En l'absence de dispositions fixant des conditions particulières de succession ou
restreignant autrement le mécanisme de la succession, le Secrétaire général s'inspire
des clauses d’acceptation des traités et des principes généraux qui régissent la par-
ticipation des Etats.» (&Précis de la pratique du Secrétaire général dépositaire de
traités muitilatéraux», ST/LEG.8, p. 89, par. 297.)

205 Annuaire de la Commission du droit international, 1968, vol. I, p. 136, par. 64.

199

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 791

Paris, toutes les conditions sont à présent réunies pour fonder la
compétence de la Cour ratione personae» (arrêt, par. 26).

Cette interprétation est à mon avis indéfendable.

La Yougoslavie a soutenu que «la convention sur le génocide est appli-
cable entre les Parties au présent litige à compter de la signature des
accords de Dayton de 1995» et que «ce n’est que dans ces accords de
Dayton (notamment l’annexe 6...) que les Parties au présent litige ont
admis l’applicabilité de la convention sur le génocide» ?%. En fait, sans
acte de reconnaissance, le lien contractuel entre la Bosnie-Herzégovine et
la Yougoslavie ne pouvait être établi en ce qui concerne la convention sur
le génocide. Cet acte de reconnaissance réciproque est une condition
préalable générale à l'instauration entre deux Etats d’un lien contractuel
bilatéral, puisqu’un rapport contractuel entre Etats est une relation intuitu
personae.

La Yougoslavie et la Bosnie-Herzégovine se sont reconnues l’une et
l’autre réciproquement aux termes de l’article X de l’accord-cadre général
pour la paix en Bosnie-Herzégovine°’. Cet article X dispose notamment:

«La République fédérative de Yougoslavie et la République de
Bosnie-Herzégovine se reconnaissent l’une l’autre comme Etats indé-
pendants souverains à l’intérieur de leurs frontières internationales. »

Dans des circonstances normales, la reconnaissance mutuelle a en elle-
même pour effet d’établir un nexus contractuel dans le contexte d’un
accord multilatéral entre des pays qui se reconnaissent l’un l’autre, entre
PEtat qui reconnaît et l'Etat qui est reconnu. En général, le premier fait
des réserves sur la participation de l’autre quand il ne reconnaît pas pour
éviter que ne s’institue tacitement entre eux un accord accessoire qui
constituerait en lui-même une reconnaissance de facto.

Mais les circonstances de l’affaire ne peuvent être qualifiées de nor-
males. Dans la notification qu'elle a adressée au Secrétaire général de l’Or-
ganisation des Nations Unies le 15 juin 1993, la Yougoslavie a souligné
qu’elle «ne considérait pas la prétendue Bosnie-Herzégovine comme étant
partie à [la] convention [sur le génocide]» car, à son avis,

«la substitution de souveraineté sur la partie du territoire de la
République fédérative socialiste de Yougoslavie qui constituait anté-
rieurement la République de Bosnie-Herzégovine s’est effectuée en
violation des règles du droit international».

En d’autres termes, la Yougoslavie conteste par cette notification la légi-
timité de la naissance de la Bosnie-Herzégovine en tant qu’Etat. On pour-
rait dire bien entendu qu’en règle générale un acte de reconnaissance

206 CR 96/6, p. 23.
207 Doc. A/50/790, S/1995/999, 30 novembre 1995, p. 4.

200

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 792

remédie au vice de la naissance d’un Etat. C’est l’essence même de la
reconnaissance d’un Etat nouveau: «Reconnaître la qualité d'Etat à une
communauté politique c’est déclarer qu’elle répond aux conditions qui
définissent la qualité d’Etat en droit international. »?% La présente affaire
pourrait être considérée comme faisant exception à cette règle générale, et
ce pour deux raisons fondamentales:

Primo, la Yougoslavie n’a cessé de soutenir, même après la signature
des accords de Dayton, que la Bosnie-Herzégovine avait été instituée de
manière illégale, ce qu’atteste de manière patente et incontestable la troi-
sième exception préliminaire. Le fait que la Yougoslavie ait renoncé, au
cours de la procédure, à soulever sa quatrième exception, dans laquelle
elle alléguait l’inexistence de fait de la Bosnie-Herzégovine dans les
limites administratives de l’ancienne entité fédérale, tout en continuant
d'affirmer que la Bosnie-Herzégovine s’était constituée contra legem,
amène à conclure que la reconnaissance de la Bosnie-Herzégovine par la
Yougoslavie dans les accords de Dayton n’avait d’autre but que de
reconnaître

«en tant que fait … l'indépendance de l’entité prétendant être un
Etat et ... de faire connaître la volonté de Etat accordant sa recon-
naissance d’accepter les conséquences normales de ce fait, à savoir
les égards d’usage dans les relations internationales » 2%,

sans que la Yougoslavie renonce pour autant à sa position sur l’illécéité
de la constitution de la Bosnie-Herzégovine en Etat indépendant.

Secundo, dans sa troisième exception préliminaire, la Yougoslavie a
notamment soutenu que le principe de «l’égalité de droits des peuples et
de leur droit à disposer d'eux-mêmes» était une norme impérative du
droit international général (jus cogens). Si la valeur de cet argument
pouvait être établie, la reconnaissance, même conçue et réalisée comme
un acte de validation à posteriori, serait sans effet juridique, puisqu'on ne
peut déroger par convention inter se aux normes de jus cogens, qui sont
des impératifs absolus et inconditionnels.

Hormis le domaine de la reconnaissance, les accords de Dayton ne
disent rien des relations entre la République fédérative de Yougoslavie et
la République de Bosnie-Herzégovine en tant que parties à la convention
sur le génocide. L’allégation selon laquelle «dans [les] accords ... (notam-
ment l’annexe 6...) ... les Parties au présent litige ont admis l’applicabilité
de la convention sur le génocide»?!® ne s’appuie sur rien dans le texte des
accords.

L’annexe 6 des accords de Dayton, ici invoquée comme base de l’appli-
cabilité de la convention sur le génocide, contient en fait un «accord rela-
tif aux droits de l’homme» auquel sont parties la République de Bosnie-

208 H. Lauterpacht, Recognition in International Law, 1947, p. 6.
209 L. Brierly, The Law of Nations, 1963, p. 138.
210 CR 96/6, p. 24.

201

 
 

APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KRECA) 793

Herzégovine, la Fédération de Bosnie-Herzégovine et la Republika
Srpska. Le seul rapport qu’il y a entre cette annexe 6 et la Yougoslavie est
que celle-ci, comme la République de Croatie et la République de Bosnie-
Herzégovine, s’est engagée aux termes de Particle VII de l’accord-cadre
général, à

«appliqu{er] entièrement les dispositions relatives aux droits de
l’homme énoncées au titre premier de l’annexe 6, ainsi que les dis-
positions relatives aux réfugiés et aux personnes déplacées énoncées
au titre premier de l’annexe 7».

Le titre premier de l’accord relatif aux droits de l’homme énumère des
libertés et des droits personnels et politiques essentiellement classiques
que les «parties [la République de Bosnie-Herzégovine, la Fédération de
Bosnie-Herzégovine et la Republika Srpska] garantissent à toutes les per-
sonnes placées sous leur juridiction» (article premier de l’accord). L’ar-
ticle VII de l’accord-cadre est la confirmation contractuelle, formulée en
termes généraux, de l’obligation de respecter les droits fondamentaux
énumérés à l’article premier de l’accord relatif aux droits de l’homme, que
les parties à cet accord-cadre sont tenues de respecter parce qu’elles sont
parties aux instruments qui consacrent ces droits, et parce qu’il s’agit
dans certains cas de principes impératifs qui s’imposent d'eux-mêmes.
Ainsi donc, l’objet de l’article VII de l’accord-cadre relève de la logique
politique, dont la prémisse est la nécessité de faire participer des sujets
qui ne se trouvent pas en Bosnie-Herzégovine à l’exécution des accords
de Dayton, plutôt qu’il ne vise à imposer des obligations concrètes à
l'égard des droits énumérés au titre premier de l’accord relatif aux droits
de l’homme.

Je dirai en d’autres termes que la reconnaissance, condition préalable
générale à la création du nexus contractuel bilatéral, n’est pas suffisante
dans ce cas précis pour me faire admettre que la convention sur le géno-
cide s’applique aux relations entre la Yougoslavie et la Bosnie-Herzégo-
vine. Les circonstances de l’affaire m’aménent à conclure qu’il faudrait
aussi pour cela que soit satisfaite une condition qualificative, celle de
Pinexistence de la notification adressée par la Yougoslavie au Secrétaire
général de l’Organisation des Nations Unies le 15 juin 1993. Par son
contenu, cette notification est en effet une réserve que fait la Yougoslavie
pour empêcher que ne s’établisse le nexus dont je parlais, et ce en
l'absence de la quatrième exception préliminaire relative à la légalité de la
création de la Bosnie-Herzégovine en tant qu’Etat. La reconnaissance
mutuelle formalisée par l’article VII de l’accord-cadre peut donc être qua-
lifiée de reconnaissance de la création de la Bosnie-Herzégovine au sens
factuel du terme, assortie cependant d’une réserve quant à la légalité de
cette création. Pour ce qui est de la réalisation de la condition qualifica-
tive des relations entre la Yougoslavie et la Bosnie-Herzégovine, la dis-
position qui figure in fine à l’article X de l’accord est ici pertinente: «Les
autres aspects de leur reconnaissance réciproque feront l’objet de nou-
veaux pourparlers.»

202

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA) 794

SEPTIEME EXCEPTION PRELIMINAIRE

120. La position de la Cour quant à sa compétence ratione temporis se
trouve résumée dans le passage suivant du paragraphe 34 de l'arrêt:

«la convention sur le génocide — et en particulier son article IX — ne
comporte aucune clause qui aurait pour objet ou pour conséquence de
limiter de la sorte l’étendue de sa compétence ratione temporis, et … les
Parties elles-mêmes n’ont formulé aucune réserve à cet effet, ni à la con-
vention, ni à l’occasion de la signature des accords de Dayton-Paris.
La Cour constate ainsi qu’elle a compétence en l’espèce pour assurer
l'application de la convention sur le génocide aux faits pertinents.»

Pour ce qui est de la compétence ratione temporis de la Cour, la situa-
tion est à mes yeux fort claire, au regard de la règle de droit international
général consacrée au paragraphe 3 de l’article 24 («Entrée en vigueur»)
de la convention sur le droit des traités:

« Lorsque le consentement d’un Etat à être lié par un traité est éta-
bli à une date postérieure à l’entrée en vigueur dudit traité, celui-ci,
à moins q’il n’en dispose autrement, entre en vigueur à l’égard de cet
Etat à cette date.»

L’article IX de la convention sur le génocide est une disposition de pro-
cédure et, faisant partie intégrante de la convention, partage le sort de
celle-ci ou, pour être plus précis, le sort de ses dispositions contractuelles.
Par conséquent, si la convention n’a pas d’effet rétroactif — elle n’en a
pas, cela va sans dire —, l’article IX n’a pas non plus d’effet rétroactif.
Ainsi, en vertu du principe général de non-rétroactivité, la convention ne
s’applique qu'aux événements et aux situations qui se sont produits après
qu’elle est entrée en vigueur à l'égard de la Bosnie-Herzégovine ou, dans
les circonstances de la présente affaire, après qu'elle est devenue appli-
cable entre la Bosnie-Herzégovine et la Yougoslavie.

L’analogie que la Cour a établie entre la présente affaire et celle des
Concessions Mavrommatis en Palestine (arrét, par. 26) ne me semble
pas convaincante. S’il y a une analogie, c’est plutôt avec l’affaire Amba-
tielos:

«Accepter cette théorie serait conférer un effet rétroactif à l’ar-
ticle 29 du traité de 1926, alors que l’article 32 du même traité énonce
que /e traité, ce qui doit signifier toutes les dispositions du traité, en-
trera en vigueur dès sa ratification. Cette conclusion aurait pu être
contredite s’il avait existé une clause ou une raison particulières
appelant une interprétation rétroactive. // n'existe pas dans le cas
présent de telle clause ni de telle raison. Il est donc impossible d’ad-
mettre que l’une quelconque de ses dispositions doive être considérée
comme ayant été en vigueur à une date antérieure. »2\!

211 Ambatielos, exceptions préliminaires, arrêt, C.I.J. Recueil 1952, p. 40 (les italiques
sont de moi).

203

 

 
 

APPLICATION DE CONVENTION GENOCIDE (OP. DISS. KRECA} 795

Car, comme it est dit sans ambiguïté dans le commentaire relatif à
Particle 24 de la convention sur le droit des traités:

«lorsqu'une clause juridictionnelle se trouve incluse dans les clauses
de fond d’un traité, dont elle a pour objet de garantir l’exécution, le
principe de la non-rétroactivité peut avoir pour effet de limiter ratione
temporis l'application de la clause juridictionnelle. Ainsi, dans de
nombreuses affaires relevant de la convention européenne de sauve-
garde des droits de l’homme et des libertés fondamentales, la Com-
mission européenne des droits de l'homme s'est déclarée incompé-
tente pour connaître des requêtes concernant de prétendues violations
des droits de Phomme qui auraient été commises avant que la
convention n'entre en vigueur à l'égard de l'Etat mis en cause. »?!?

5%

En considération de ce qui précède, je me permets de conclure que ni
les conditions de compétence ni les conditions de recevabilité qui auraient
dû être remplies pour que la Cour puisse connaître de l'affaire n’ont été à
mon avis satisfaites.

{Signé) Milenko KRECA.

#2 Projet d'articles sur le droit des traités, avec commentaires, adopté par la Commis-
sion du droit international à sa dix-huitiéme session, Nations Unies, Documents officiels
de la conférence sur le droit des traités, première et deuxième session, Vienne, 26 mars-
24 mai 1968 et 9 avril-22 mai 1969, p. 35, par. 2.

204

 

 
